UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811- 05346 ) Exact name of registrant as specified in charter: Putnam Variable Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: December 31, 2008 Date of reporting period: January 1, 2008 December 31, 2008 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam VT Diversified Income Fund Putnam Investments is pleased to provide this annual report for shareholders of Putnam Variable Trust, a variable annuity offering you access to 28 funds and a wide range of investment choices. Putnam Variable Trust funds are the underlying investments for the variable insurance product subaccounts. We are pleased to announce several important changes to our equity fund lineup and portfolio management under President and Chief Executive Officer Robert L. Reynolds. Key among them is replacing the team management structure of Putnam equity funds with a more nimble decision-making process that vests full authority and responsibility with individual fund managers. In other moves aimed at achieving performance excellence, Putnam has bolstered its ranks of seasoned equity analysts with several important hires. INVESTMENT OBJECTIVE As high a level of current income as management believes is consistent with preservation of capital PORTFOLIO The fund invests across all sectors of the global bond markets and across the credit spectrum NET ASSET VALUE December 31, 2008 Class IA $5.72 Class IB $5.68 PERFORMANCE SUMMARY Total return at net asset value Class Class (as of 12/31/08) IA Shares* IB Shares 1 year -31.07% -30.82% 5 years -13.26 -13.83 Annualized -2.81 -2.93 10 years 17.15 15.19 Annualized 1.60 1.42 Life 57.56 53.54 Annualized 3.02 2.84 During portions of the periods shown, the fund limited expenses, without which returns would have been lower. *Class inception date: September 15, 1993. Class inception date: April 6, 1998. Periods and performance for class IB shares before their inception are derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would be lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. CREDIT QUALITY Aaa 57.49% Ba 11.65% Aa 6.24% B 10.60% A 3.31% Other 5.02% Baa 5.69% Portfolio composition and credit quality will vary over time. Allocations represented as a percentage of portfolio market value. Due to rounding, percentages may not equal 100%. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the use of different classifications of securities for presentation purposes. Credit qualities shown as a percentage of portfolio value as of 12/31/08. A bond rated Baa or higher (MIG3/VMIG3 or higher, for short-term debt) is considered investment grade.The chart reflects Moodys ratings; percentages may include bonds not rated by Moodys but considered by Putnam Management to be of comparable quality. Ratings will vary over time. Information is as of 12/31/08 and may not reflect trades entered into on that date. MANAGEMENT TEAMS REPORT AND OUTLOOK The past 12 months included the most volatile period for the fixed-income credit markets that the portfolio managers have witnessed in 20 years, and some economic statistics posted near the end of 2008 were as negative as have been seen in a century. The period saw unprecedented price volatility, collapses of large financial institutions, and government intervention in the markets on a scale not seen since the 1930s. During the early months of the period, and again from mid-September through November 2008, investors indiscriminately fled even high-quality mortgage and credit instruments for government-backed U.S. Treasury bonds. Despite the managers emphasis on securities of higher quality and a continued cautious stance on duration (a measure of portfolio risk), the funds class IA shares had a loss of 31.07% at net asset value for the 12 months ended December 31, 2008. Beginning in late 2007 through early 2008, global credit markets grew increasingly illiquid, reaching the first of several subsequent low points with the collapse of Bear Stearns in March. Other factors contributing to market volatility earlier in the period included rapidly rising energy and commodity prices, although prices have since receded. In July came the governments finan-cial rescue of the assets of the Federal National Mortgage Association (Fannie Mae) and the Federal Home Loan Mortgage Corporation (Freddie Mac). From a Wall Street perspective, Septembers events were truly earthshaking, as financial pressure on major investment and commercial banks grew intense and market liquidity dried up. Meanwhile, short-term credit markets, notably the commercial paper market that businesses rely on to meet everyday business costs, went from somewhat illiquid to frozen during the fall. In a series of policy responses to the economic crisis, the Fed created several lending facilities in an attempt to restore a measure of liquidity to the credit markets. And federal lawmakers also approved the $700 billion Troubled Asset Relief Program (TARP) that authorized the U.S. Treasury to inject large sums of money into the financial system in another attempt to foster liquidity. 2 The fund holds significant weights to corporate and mortgage-related securities, all of which lagged in an environment where investors were highly concerned about safety. These exposures hurt performance. The fund benefited from its focus on steeper yield curves by emphasizing shorter-term securities and underweighting longer-term issues. To compensate for the increased risk of inflation that the managers anticipate worldwide, the fund is holding a significant position in inflation-linked strategies. In addition, because management believes that the market is presenting some of the best opportunities it has seen in two decades, at several points during recent periods of volatility, management increased the funds positions within high-quality mortgage and mortgage-backed securities with two- to five-year time horizons. Management believes it has done so without significantly increasing the portfolios credit risk going forward. International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. The use of derivatives involves special risks and may result in losses. Funds that invest in bonds are subject to certain risks, including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. The Barclays Capital Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. It is not possible to invest directly in an index. FUND MANAGEMENT The fund is managed Michael Atkin, Rob Bloemker, D. William Kohli, Kevin Murphy, and Paul Scanlon. Listed below are the Putnam Funds managed by these fund managers. They may also manage other retail mutual fund counterparts to the Putnam VT Funds discussed in this report or other accounts advised by Putnam Management or an affiliate. Name Funds Managed Michael Atkin VT Diversified Income Fund Global Income Trust Premier Income Trust Master Intermediate Income Trust Rob Bloemker VT American Government Income Fund VT Diversified Income Fund VT Income Fund Global Income Trust U.S. Government Income Trust Absolute Return 100 Fund Absolute Return 300 Fund Premier Income Trust Master Intermediate Income Trust D. William Kohli VT Diversified Income Fund Global Income Trust Absolute Return 100 Fund Absolute Return 300 Fund Premier Income Trust Master Intermediate Income Trust Kevin Murphy VT Diversified Income Fund VT Income Fund Absolute Return 100 Fund Absolute Return 300 Fund Premier Income Trust Master Intermediate Income Trust Paul Scanlon VT Diversified Income Fund VT High Yield Fund High Yield Advantage Fund Floating Rate Income Fund Absolute Return 100 Fund Absolute Return 300 Fund Premier Income Trust Master Intermediate Income Trust Investors should carefully consider the investment objective, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. 3 Understanding your VT funds expenses As an investor in a variable annuity product that in turn invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the information in this section, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads), which are not shown in this section and would result in higher total expenses. In addition, charges and expenses at the insurance company separate account level are not reflected. For more information, see your funds prospectus or talk to your financial representative. Review your VT funds expenses The first two columns in the table in this section, containing expense and value information, show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2008 to December 31, 2008. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. You may use the information in this part of the table to estimate the expenses that you paid over the period. Simply divide your account value by $1,000, and then multiply the result by the number in the first line (Expenses paid per $1,000) for the class of shares you own (using the first two class IA and class IB columns only). Compare your funds expenses with those of other funds You can also use this table to compare your funds expenses with those of other funds. The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the two right-hand columns of the table show your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other VT funds and mutual funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended December 31, 2008. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. During portions of the period, the fund limited expenses; had it not done so, expenses would have been higher. EXPENSES AND VALUE EXPENSES AND VALUE OF A $1,000 INVESTMENT, OF A $1,000 INVESTMENT, ASSUMING A HYPOTHETICAL ASSUMING ACTUAL RETURNS 5% ANNUALIZED RETURN FOR THE 6 MONTHS FOR THE 6 MONTHS ENDED 12/31/08 ENDED 12/31/08 Class IA Class IB Class IA Class IB VT Diversified Income Fund Expenses paid per $1,000 $3.20 $4.28 $3.76 $5.03 Ending value (after expenses) $719.50 $721.70 $1,021.42 $1,020.16 Annualized expense ratio* 0.74% 0.99% 0.74% 0.99% Lipper peer group avg. expense ratio 0.74% 0.99% 0.74% 0.99% * For the funds most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights.  Putnam keeps fund expenses below the Lipper peer group average expense ratio by limiting our fund expenses if they exceed the Lipper average.The Lipper average is a simple average of expenses of the mutual funds serving as investment vehicles for variable insurance products in the peer group that excludes 12b-1 fees as well as any expense offset and brokerage/service arrangements that may reduce subaccount expenses.To facilitate the comparison in this presentation, Putnam has adjusted the Lipper average to reflect the 12b-1 fees carried by class IB shares. Investors should note that the other funds in the peer group may be significantly smaller or larger than the fund, and that an asset-weighted average would likely be lower than the simple average. Also, the fund and Lipper report expense data at different times and for different periods.The funds expense ratio shown here is annualized data for the most recent six-month period, while the quarterly updated Lipper average is based on the most recent fiscal year-end data available for the peer group funds as of 12/31/08. 4 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of the funds in Putnam Variable Trust and, as required by law, determines annually whether to approve the continuance of each funds management contract with Putnam Investment Management (Putnam Management) and, in respect of certain funds in Putnam Variable Trust, the sub-management contract between Putnam Managements affiliate, Putnam Investments Limited (PIL), and Putnam Management. In 2008, the Board of Trustees also approved a new sub-management contract, in respect of certain funds in Putnam Variable Trust, between PIL and Putnam Management, and a new sub-advisory contract, in respect of certain funds in Putnam Variable Trust, among Putnam Management, PIL, and another affiliate, The Putnam Advisory Company (PAC). In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as such term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2008, the Contract Committee met several times to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. The Contract Committee recommended, and the Independent Trustees approved, the continuance of the funds management contract, and in respect of certain funds in Putnam Variable Trust, the sub-management and sub-advisory contracts, effective July 1, 2008. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL and PAC as separate entities, except as otherwise indicated below, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees approval was based on the following conclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds and the costs incurred by Putnam Management in providing such services, and  That this fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees, were subject to the continued application of certain expense reductions and waivers and other considerations noted below, and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for the funds in Putnam Variable Trust and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that certain aspects of such arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions may be based, in part, on their consideration of these same arrangements in prior years. Management fee schedules and categories; total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints, and the assignment of funds to particular fee categories. In reviewing fees and expenses, the Trustees generally focused 5 their attention on material changes in circumstances  for example, changes in a funds size or investment style, changes in Putnam Managements operating costs or responsibilities, or changes in competitive practices in the mutual fund industry  that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of the funds in Putnam Variable Trust, which had been carefully developed over the years, re-examined on many occasions and adjusted where appropriate. In this regard, the Trustees also noted that shareholders of the funds in Putnam Variable Trust voted in 2007 to approve new management contracts containing an identical fee structure. The Trustees focused on two areas of particular interest, as discussed further below:  Competitiveness. The Trustees reviewed comparative fee and expense information for competitive funds, which indicated that, in a custom peer group of competitive funds selected by Lipper Inc., the fund ranked in the following percentiles in management fees and total expenses (less any applicable 12b-1 fees and excluding charges and expenses at the insurance company separate account level) as of December 31, 2007 (the first percentile being the least expensive funds and the 100th percentile being the most expensive funds). Actual Management Total Expenses Fee (percentile) (percentile) Putnam VT Diversified Income Fund 50th 36th (Because a funds custom peer group is smaller than its broad Lipper Inc. peer group, this expense information may differ from the Lipper peer expense information found elsewhere in this report.) The Trustees noted that expense ratios for a number of Putnam funds, which show the percentage of fund assets used to pay for management and administrative services, distribution (12b-1) fees and other expenses, had been increasing recently as a result of declining net assets and the natural operation of fee breakpoints. The Trustees noted that the expense ratio increases described above were currently being controlled by expense limitations initially implemented in January 2004. The Trustees have received a commitment from Putnam Management and its parent company to continue this program through at least June 30, 2009. These expense limitations give effect to a commitment by Putnam Management that the expense ratio of each open-end fund would be no higher than the average expense ratio of the competitive funds included in the funds relevant Lipper universe (exclusive of any applicable 12b-1 charges in each case). The Trustees observed that this commitment to limit fund expenses has served shareholders well since its inception. In order to ensure that the expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees requested, and Putnam Management agreed, to extend for the twelve months beginning July 1, 2008, an additional expense limitation for certain funds at an amount equal to the average expense ratio (exclusive of 12b-1 charges) of a custom peer group of competitive funds selected by Lipper to correspond to the size of the fund. This additional expense limitation will be applied to those open-end funds that had above-average expense ratios (exclusive of 12b-1 charges) based on the custom peer group data for the period ended December 31, 2007. This additional expense limitation will not be applied to your fund. In addition, the Trustees devoted particular attention to analyzing the Putnam funds fees and expenses relative to those of competitors in fund complexes of comparable size and with a comparable mix of asset categories. The Trustees concluded that this analysis did not reveal any matters requiring further attention at the current time.  Economies of scale. The funds in Putnam Variable Trust currently have the benefit of breakpoints in their management fees that provide shareholders with significant economies of scale, which means that the effective management fee rate of a fund (as a percentage of fund assets) declines as the fund grows in size and crosses specified asset thresholds. Conversely, if a fund shrinks in size  as has been the case for many Putnam funds in recent years  these breakpoints result in 6 increasing fee levels. In recent years, the Trustees have examined the operation of the existing breakpoint structure during periods of both growth and decline in asset levels. The Trustees concluded that the fee schedules in effect for the funds in Putnam Variable Trust represented an appropriate sharing of economies of scale at current asset levels. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services to be provided and profits to be realized by Putnam Management and its affiliates from the relationship with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability with respect to the funds management contracts, allocated on a fund-by-fund basis. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees evaluation of the quality of services provided by Putnam Management under Putnam Variable Trusts management contract. The Trustees were assisted in their review of the Putnam funds investment process and performance by the work of the Investment Oversight Coordinating Committee of the Trustees and the Investment Oversight Committees of the Trustees, which had met on a regular monthly basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process  as measured by the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to such personnel, and in general the ability of Putnam Management to attract and retain high-quality personnel  but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each funds performance with various benchmarks and with the performance of competitive funds. While the Trustees noted the satisfactory investment performance of certain Putnam funds, they considered the disappointing investment performance of many funds in recent periods, particularly over periods in 2007 and 2008. They discussed with senior management of Putnam Management the factors contributing to such underperformance and actions being taken to improve performance. The Trustees recognized that, in recent years, Putnam Management has taken steps to strengthen its investment personnel and processes to address areas of underperformance, including recent efforts to further centralize Putnam Managements equity research function. In this regard, the Trustees took into consideration efforts by Putnam Management to improve its ability to assess and mitigate investment risk in individual funds, across asset classes, and across the complex as a whole. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional changes to address areas of underperformance are warranted. In the case of your fund, the Trustees considered the Lipper peer group percentile rankings for the funds class IA share cumulative total return performance results at net asset value for the one-year, three-year and five-year periods ended December 31, 2007. This information is shown in the following table. (Because of the passage of time, these performance results may differ from the performance results for more recent periods shown elsewhere in this report. In addition, results do not reflect charges and expenses at the insurance company separate account level.) Where applicable, the table also shows the number of funds in the peer group for the respective periods; this number is indicated in parentheses following the percentile. Note that the first percentile denotes the best performing funds and the 100th percentile denotes the worst performing funds. Past performance is no guarantee of future returns. 7 One-year Three-year Five-year period period period percentile percentile percentile (# of funds (# of funds (# of funds IA Share as of 12/31/07 in category) in category) in category) Putnam VT Diversified Income Fund 66th (51) 51st (50) 20th (40) Lipper VP (Underlying Funds)  General Bond Funds See page 9 for more recent Lipper performance ranking information for the fund. Past performance is no guarantee of future results. * * * As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; other benefits The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with Putnam Variable Trust. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that may be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees considered changes made in 2008, at Putnam Managements request, to the Putnam funds brokerage allocation policy, which expanded the permitted categories of brokerage and research services payable with soft dollars and increased the permitted soft dollar allocation to third-party services over what had been authorized in previous years. The Trustees indicated their continued intent to monitor the potential benefits associated with the allocation of fund brokerage and trends in industry practice to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. The Trustees annual review of Putnam Variable Trusts management contract arrangements also included the review of its distributors contract and distribution plan with Putnam Retail Management Limited Partnership and the investor servicing agreement with Putnam Fiduciary Trust Company (PFTC), each of which provides benefits to affiliates of Putnam Management. In the case of the investor servicing agreement, the Trustees considered that certain shareholder servicing functions were shifted to a third-party service provider by PFTC in 2007. Comparison of retail and institutional fee schedules The information examined by the Trustees as part of their annual contract review has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, etc. This information included comparisons of such fees with fees charged to the funds, as well as a detailed assessment of the differences in the services provided to these two types of clients. The Trustees observed, in this regard, that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients reflect to a substantial degree historical competitive forces operating in separate market places. The Trustees considered the fact that fee rates across different asset classes are typically higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management 8 provides to the Putnam funds and those that it provides to institutional clients of the firm, but did not rely on such comparisons to any significant extent in concluding that the management fees paid by the funds in Putnam Variable Trust are reasonable. More Recent Peer Group Rankings More recent Lipper percentile rankings are shown for the fund in the following table. Note that this information was not available to the Trustees when they approved the continuance of the funds management contract. The table shows the Lipper peer group percentile rankings of the funds class IA share total return performance at net asset value. These rankings were determined on an annualized basis and are for the one-year, five-year, and ten-year periods ended on the most recent calendar quarter (December 31, 2008). Where applicable, the table also shows the funds rank among the total number of funds in its peer group for the respective periods; this information is indicated in parentheses following the percentile. Note that the first percentile denotes the best performing funds and the 100th percentile denotes the worst performing funds. One-year Five-year Ten-year IA Share as of 12/31/08 period rank period rank period rank Putnam VT Diversified Income Fund 99% (59/59) 96% (43/44) 87% (20/22) Lipper VP (Underlying Funds)  General Bond Funds Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2008, are available in the Individual Investors section of www.putnam.com and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the public reference room. 9 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT Diversified Income Fund: In our opinion, the accompanying statement of assets and liabilities, including the funds portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT Diversified Income Fund (the fund) at December 31, 2008, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the funds management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2008 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 11, 2009 10 Putnam VT Diversified Income Fund The funds portfolio 12/31/08 COLLATERALIZED MORTGAGE OBLIGATIONS (36.9%)* Principal amount Value Banc of America Alternative Loan Trust Ser. 06-7, Class A2, 5.707s, 2036 $3,781,000 $1,777,070 Banc of America Commercial Mortgage, Inc. FRB Ser. 07-3, Class A3, 5.658s, 2049 148,000 96,622 Ser. 07-2, Class A2, 5.634s, 2049 439,000 338,647 Ser. 05-6, Class A2, 5.165s, 2047 980,000 830,310 Ser. 07-5, Class XW, Interest only (IO), 0.44s, 2051 44,375,510 667,892 Banc of America Commercial Mortgage, Inc. 144A Ser. 01-1, Class J, 6 1/8s, 2036 125,000 31,875 Ser. 01-1, Class K, 6 1/8s, 2036 282,000 97,393 Banc of America Funding Corp. FRB Ser. 06-D, Class 6A1, 5.99s, 2036 2,674,741 1,257,128 Banc of America Large Loan 144A FRB Ser. 05-MIB1, Class K, 3.195s, 2022 476,000 385,945 Bayview Commercial Asset Trust 144A Ser. 07-1, Class S, IO, 1.211s, 2037 2,992,381 193,009 Ser. 07-5A, IO, 1.55s, 2037 833,270 63,079 Bear Stearns Alternate Trust FRB Ser. 06-5, Class 2A2, 6 1/4s, 2036 2,008,535 702,987 FRB Ser. 06-6, Class 2A1, 5.892s, 2036 990,918 469,564 FRB Ser. 05-7, Class 23A1, 5.649s, 2035 1,836,484 860,464 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 00-WF2, Class F, 8.186s, 2032 189,000 137,701 Ser. 07-PW17, Class A3, 5.736s, 2050 1,832,000 1,485,074 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 07-PW18, Class X1, IO, 0.057s, 2050 52,597,179 275,799 Broadgate Financing PLC sec. FRB Ser. D, 7.078s, 2023 (United Kingdom) GBP 275,125 120,373 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR5, Class 2A5A, 6.198s, 2036 $1,314,568 621,076 IFB Ser. 07-6, Class 2A5, IO, 6.179s, 2037 1,267,893 85,583 FRB Ser. 06-AR7, Class 2A2A, 5.649s, 2036 2,653,075 1,193,884 Citigroup/Deutsche Bank Commercial Mortgage Trust Ser. 06-CD3, Class A4, 5.658s, 2048 94,000 65,397 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD5, Class XS, IO, 0.077s, 2044 30,692,721 105,054 COLLATERALIZED MORTGAGE OBLIGATIONS (36.9%)* continued Principal amount Value Countrywide Alternative Loan Trust IFB Ser. 04-2CB, Class 1A5, IO, 7.129s, 2034 $1,502,131 $62,315 Ser. 06-J8, Class A4, 6s, 2037 2,107,402 893,960 Ser. 07-HY5R, Class 2A1A, 5.544s, 2047 1,587,805 1,037,594 Countrywide Home Loans FRB Ser. 05-HYB7, Class 6A1, 5.707s, 2035 3,119,723 1,559,862 Ser. 05-2, Class 2X, IO, 1.16s, 2035 1,979,297 27,061 Countrywide Home Loans 144A IFB Ser. 05-R1, Class 1AS, IO, 4.549s, 2035 1,588,801 100,253 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.81s, 2039 711,000 510,709 Ser. 07-C5, Class A3, 5.694s, 2040 9,180,000 5,930,594 CRESI Finance Limited Partnership 144A FRB Ser. 06-A, Class C, 1.071s, 2017 179,000 117,227 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C2, Class F, 6 3/4s, 2030 1,198,000 1,160,835 Ser. 98-C1, Class F, 6s, 2040 758,000 151,600 Ser. 02-CP5, Class M, 5 1/4s, 2035 275,000 22,000 FRB Ser. 05-TFLA, Class L, 3.045s, 2020 534,000 240,300 Deutsche Mortgage & Asset Receiving Corp. Ser. 98-C1, Class X, IO, 0.617s, 2031 2,438,082 47,875 DLJ Commercial Mortgage Corp. Ser. 98-CF2, Class B4, 6.04s, 2031 226,150 113,075 DLJ Commercial Mortgage Corp. 144A Ser. 98-CF2, Class B5, 5.95s, 2031 723,280 289,312 European Loan Conduit 144A FRB Ser. 22A, Class D, 6.788s, 2014 (Ireland) GBP 371,000 162,320 European Prime Real Estate PLC 144A FRB Ser. 1-A, Class D, 6.788s, 2014 (United Kingdom) GBP 198,677 57,950 Fannie Mae IFB Ser. 06-70, Class SM, 50.819s, 2036 $143,982 195,827 IFB Ser. 07-1, Class NR, 43.919s, 2037 746,728 844,997 IFB Ser. 06-62, Class PS, 37.073s, 2036 374,296 489,631 IFB Ser. 06-76, Class QB, 36.773s, 2036 1,052,385 1,372,609 IFB Ser. 06-63, Class SP, 36.473s, 2036 1,155,558 1,477,900 IFB Ser. 07-W7, Class 1A4, 36.353s, 2037 415,465 477,785 IFB Ser. 06-104, Class GS, 32.167s, 2036 234,319 286,333 11 Putnam VT Diversified Income Fund COLLATERALIZED MORTGAGE OBLIGATIONS (36.9%)* continued Principal amount Value Fannie Mae IFB Ser. 06-60, Class TK, 26.715s, 2036 $327,763 $390,377 IFB Ser. 05-25, Class PS, 26.087s, 2035 549,223 637,247 IFB Ser. 05-115, Class NQ, 23.17s, 2036 184,837 204,711 IFB Ser. 05-74, Class CP, 23.022s, 2035 326,500 349,075 IFB Ser. 06-27, Class SP, 22.839s, 2036 513,498 594,295 IFB Ser. 06-8, Class HP, 22.839s, 2036 551,170 628,381 IFB Ser. 06-8, Class WK, 22.839s, 2036 882,470 998,665 IFB Ser. 05-99, Class SA, 22.839s, 2035 381,248 435,082 IFB Ser. 06-60, Class CS, 22.362s, 2036 549,821 607,607 IFB Ser. 05-95, Class OP, 18.9s, 2035 240,834 236,379 IFB Ser. 05-74, Class CS, 18.724s, 2035 372,579 410,414 IFB Ser. 05-114, Class SP, 18.284s, 2036 231,146 242,107 IFB Ser. 05-83, Class QP, 16.169s, 2034 133,877 139,572 Ser. 383, Class 90, IO, 8s, 2037 73,440 8,245 Ser. 02-T4, Class A3, 7 1/2s, 2041 513 540 Ser. 01-T3, Class A1, 7 1/2s, 2040 105,034 110,581 Ser. 01-T1, Class A1, 7 1/2s, 2040 312,369 328,866 Ser. 99-T2, Class A1, 7 1/2s, 2039 123,367 129,304 Ser. 386, Class 26, IO, 7 1/2s, 2038 106,267 10,668 Ser. 386, Class 27, IO, 7 1/2s, 2037 75,108 7,653 Ser. 386, Class 28, IO, 7 1/2s, 2037 77,521 7,690 Ser. 383, Class 88, IO, 7 1/2s, 2037 114,836 12,120 Ser. 383, Class 89, IO, 7 1/2s, 2037 89,304 11,714 Ser. 383, Class 87, IO, 7 1/2s, 2037 142,336 14,233 IFB Ser. 07-W6, Class 6A2, IO, 7.329s, 2037 682,002 59,675 IFB Ser. 06-90, Class SE, IO, 7.329s, 2036 1,685,597 162,337 IFB Ser. 04-51, Class XP, IO, 7.229s, 2034 1,790,774 132,699 IFB Ser. 03-66, Class SA, IO, 7.179s, 2033 645,610 52,800 IFB Ser. 08-7, Class SA, IO, 7.079s, 2038 3,751,280 384,322 Ser. 386, Class 24, IO, 7s, 2038 91,922 8,818 Ser. 386, Class 25, IO, 7s, 2038 97,989 9,295 Ser. 386, Class 22, IO, 7s, 2038 126,393 17,375 Ser. 386, Class 21, IO, 7s, 2037 142,536 13,368 Ser. 386, Class 23, IO, 7s, 2037 140,024 13,469 COLLATERALIZED MORTGAGE OBLIGATIONS (36.9%)* continued Principal amount Value Fannie Mae Ser. 383, Class 84, IO, 7s, 2037 $131,424 $18,913 Ser. 383, Class 85, IO, 7s, 2037 84,004 12,173 Ser. 383, Class 86, IO, 7s, 2037 79,190 10,265 Ser. 383, Class 79, IO, 7s, 2037 131,445 18,512 Ser. 383, Class 80, IO, 7s, 2037 291,690 24,794 Ser. 383, Class 81, IO, 7s, 2037 159,837 22,009 Ser. 383, Class 82, IO, 7s, 2037 157,467 22,454 Ser. 383, Class 83, IO, 7s, 2037 133,480 19,104 IFB Ser. 07-W6, Class 5A2, IO, 6.819s, 2037 1,049,471 81,964 IFB Ser. 07-W2, Class 3A2, IO, 6.809s, 2037 947,478 73,998 IFB Ser. 06-115, Class BI, IO, 6.789s, 2036 971,043 82,974 IFB Ser. 05-113, Class AI, IO, 6.759s, 2036 531,399 48,005 IFB Ser. 05-113, Class DI, IO, 6.759s, 2036 813,358 65,435 IFB Ser. 08-36, Class YI, IO, 6.729s, 2036 1,612,743 134,669 IFB Ser. 06-60, Class SI, IO, 6.679s, 2036 1,011,825 86,612 IFB Ser. 06-60, Class UI, IO, 6.679s, 2036 409,908 36,387 IFB Ser. 04-24, Class CS, IO, 6.679s, 2034 255,831 24,286 IFB Ser. 07-W7, Class 3A2, IO, 6.659s, 2037 1,399,029 154,942 IFB Ser. 06-60, Class DI, IO, 6.599s, 2035 1,232,809 96,282 IFB Ser. 03-130, Class BS, IO, 6.579s, 2033 2,188,834 169,503 IFB Ser. 03-34, Class WS, IO, 6.529s, 2029 2,088,209 150,959 IFB Ser. 08-10, Class LI, IO, 6.509s, 2038 2,103,272 174,782 Ser. 386, Class 14, IO, 6 1/2s, 2038 1,153,745 98,068 Ser. 386, Class 19, IO, 6 1/2s, 2038 135,624 12,917 Ser. 386, Class 17, IO, 6 1/2s, 2037 209,691 17,824 Ser. 386, Class 16, IO, 6 1/2s, 2037 144,138 15,313 Ser. 383, Class 60, IO, 6 1/2s, 2037 665,312 63,205 Ser. 383, Class 62, IO, 6 1/2s, 2037 186,209 17,044 Ser. 383, Class 69, IO, 6 1/2s, 2037 106,025 13,619 Ser. 383, Class 63, IO, 6 1/2s, 2037 145,370 14,483 Ser. 383, Class 64, IO, 6 1/2s, 2037 267,093 24,706 Ser. 383, Class 67, IO, 6 1/2s, 2037 141,671 15,429 Ser. 383, Class 68, IO, 6 1/2s, 2037 87,605 9,061 Ser. 383, Class 58, IO, 6 1/2s, 2037 308,337 25,839 Ser. 383, Class 59, IO, 6 1/2s, 2037 196,203 17,939 Ser. 383, Class 61, IO, 6 1/2s, 2037 155,762 16,295 Ser. 383, Class 65, IO, 6 1/2s, 2037 185,873 19,163 Ser. 383, Class 66, IO, 6 1/2s, 2037 190,128 18,483 12 Putnam VT Diversified Income Fund COLLATERALIZED MORTGAGE OBLIGATIONS (36.9%)* continued Principal amount Value Fannie Mae Ser. 383, Class 72, IO, 6 1/2s, 2037 $744,145 $63,252 Ser. 383, Class 77, IO, 6 1/2s, 2037 112,332 12,345 Ser. 383, Class 78, IO, 6 1/2s, 2037 115,438 15,085 Ser. 383, Class 73, IO, 6 1/2s, 2037 254,654 21,646 Ser. 383, Class 76, IO, 6 1/2s, 2037 154,759 15,588 Ser. 383, Class 70, IO, 6 1/2s, 2037 390,291 33,175 Ser. 383, Class 74, IO, 6 1/2s, 2037 210,649 17,905 Ser. 383, Class 71, IO, 6 1/2s, 2036 165,398 17,300 Ser. 383, Class 75, IO, 6 1/2s, 2036 133,444 12,324 Ser. 383, Class 101, IO, 6 1/2s, 2022 69,273 6,301 IFB Ser. 07-39, Class LI, IO, 6.299s, 2037 1,143,235 109,945 IFB Ser. 07-23, Class SI, IO, 6.299s, 2037 287,217 21,730 IFB Ser. 07-54, Class CI, IO, 6.289s, 2037 987,610 77,630 IFB Ser. 07-39, Class PI, IO, 6.289s, 2037 634,647 47,070 IFB Ser. 07-30, Class WI, IO, 6.289s, 2037 5,704,903 427,982 IFB Ser. 07-28, Class SE, IO, 6.279s, 2037 180,190 14,022 IFB Ser. 07-22, Class S, IO, 6.279s, 2037 15,648,968 1,261,307 IFB Ser. 06-128, Class SH, IO, 6.279s, 2037 695,937 53,528 IFB Ser. 06-56, Class SM, IO, 6.279s, 2036 958,428 74,870 IFB Ser. 05-90, Class SP, IO, 6.279s, 2035 499,858 41,653 IFB Ser. 05-12, Class SC, IO, 6.279s, 2035 622,319 61,609 IFB Ser. 07-W5, Class 2A2, IO, 6.269s, 2037 388,763 32,073 IFB Ser. 07-30, Class IE, IO, 6.269s, 2037 1,945,908 200,263 IFB Ser. 06-123, Class CI, IO, 6.269s, 2037 1,656,477 128,198 IFB Ser. 06-123, Class UI, IO, 6.269s, 2037 1,786,483 142,919 IFB Ser. 07-15, Class BI, IO, 6.229s, 2037 2,988,368 236,368 IFB Ser. 06-126, Class CS, IO, 6.229s, 2037 1,298,555 97,911 IFB Ser. 06-16, Class SM, IO, 6.229s, 2036 1,837,707 155,707 IFB Ser. 05-95, Class CI, IO, 6.229s, 2035 869,685 79,054 IFB Ser. 05-84, Class SG, IO, 6.229s, 2035 1,422,945 118,247 IFB Ser. 05-57, Class NI, IO, 6.229s, 2035 355,204 32,442 COLLATERALIZED MORTGAGE OBLIGATIONS (36.9%)* continued Principal amount Value Fannie Mae IFB Ser. 05-29, Class SX, IO, 6.229s, 2035 $1,165,993 $97,236 IFB Ser. 05-57, Class DI, IO, 6.229s, 2035 622,567 47,875 IFB Ser. 04-92, Class S, IO, 6.229s, 2034 2,793,074 218,139 IFB Ser. 06-104, Class EI, IO, 6.219s, 2036 1,071,977 108,488 IFB Ser. 05-83, Class QI, IO, 6.219s, 2035 235,968 23,098 IFB Ser. 06-128, Class GS, IO, 6.209s, 2037 1,107,427 85,038 IFB Ser. 06-114, Class IS, IO, 6.179s, 2036 775,922 58,425 IFB Ser. 06-116, Class ES, IO, 6.179s, 2036 145,085 11,282 IFB Ser. 04-92, Class SQ, IO, 6.179s, 2034 1,160,878 100,464 IFB Ser. 06-115, Class IE, IO, 6.169s, 2036 604,654 57,899 IFB Ser. 06-117, Class SA, IO, 6.169s, 2036 901,093 68,380 IFB Ser. 06-121, Class SD, IO, 6.169s, 2036 112,992 8,542 IFB Ser. 06-109, Class SG, IO, 6.159s, 2036 266,065 21,126 IFB Ser. 06-104, Class SY, IO, 6.149s, 2036 237,960 18,287 IFB Ser. 06-109, Class SH, IO, 6.149s, 2036 777,751 68,514 IFB Ser. 06-111, Class SA, IO, 6.149s, 2036 6,396,885 489,317 IFB Ser. 07-W6, Class 4A2, IO, 6.129s, 2037 4,343,667 334,028 IFB Ser. 06-128, Class SC, IO, 6.129s, 2037 949,416 72,345 IFB Ser. 06-43, Class SI, IO, 6.129s, 2036 1,448,352 111,158 IFB Ser. 06-8, Class JH, IO, 6.129s, 2036 3,039,240 237,729 IFB Ser. 05-122, Class SG, IO, 6.129s, 2035 900,371 89,308 IFB Ser. 05-95, Class OI, IO, 6.119s, 2035 134,634 15,906 IFB Ser. 06-92, Class LI, IO, 6.109s, 2036 892,222 66,843 IFB Ser. 06-99, Class AS, IO, 6.109s, 2036 382,960 30,407 IFB Ser. 06-98, Class SQ, IO, 6.099s, 2036 11,175,867 844,896 IFB Ser. 06-85, Class TS, IO, 6.089s, 2036 2,054,161 158,031 IFB Ser. 07-75, Class PI, IO, 6.069s, 2037 1,124,567 87,698 13 Putnam VT Diversified Income Fund COLLATERALIZED MORTGAGE OBLIGATIONS (36.9%)* continued Principal amount Value Fannie Mae IFB Ser. 07-88, Class MI, IO, 6.049s, 2037 $321,170 $39,196 IFB Ser. 07-103, Class AI, IO, 6.029s, 2037 4,297,190 305,015 IFB Ser. 07-15, Class NI, IO, 6.029s, 2022 1,732,567 126,651 Ser. 389, Class 6, IO, 6s, 2038 182,176 15,485 Ser. 08-76, Class JI, IO, 6s, 2038 1,286,325 118,985 Ser. 386, Class 10, IO, 6s, 2038 102,313 10,549 Ser. 386, Class 11, IO, 6s, 2038 90,850 11,684 Ser. 383, Class 41, IO, 6s, 2038 1,128,980 95,963 Ser. 383, Class 42, IO, 6s, 2038 816,386 69,393 Ser. 383, Class 43, IO, 6s, 2038 737,305 62,671 Ser. 383, Class 44, IO, 6s, 2038 673,783 57,272 Ser. 383, Class 45, IO, 6s, 2038 519,729 44,177 Ser. 383, Class 46, IO, 6s, 2038 450,974 38,333 Ser. 383, Class 47, IO, 6s, 2038 399,583 33,965 Ser. 383, Class 48, IO, 6s, 2038 358,683 33,178 Ser. 383, Class 52, IO, 6s, 2038 145,256 14,673 Ser. 386, Class 9, IO, 6s, 2038 645,684 54,883 Ser. 383, Class 28, IO, 6s, 2038 1,354,190 125,263 Ser. 383, Class 29, IO, 6s, 2038 1,217,558 112,624 Ser. 383, Class 30, IO, 6s, 2038 899,178 83,174 Ser. 383, Class 31, IO, 6s, 2038 792,772 73,331 Ser. 383, Class 32, IO, 6s, 2038 615,664 56,949 Ser. 383, Class 33, IO, 6s, 2038 526,231 48,676 Ser. 383, Class 37, IO, 6s, 2038 204,337 18,865 Ser. 386, Class 7, IO, 6s, 2038 794,622 72,470 Ser. 383, Class 34, IO, 6s, 2037 212,928 19,696 Ser. 383, Class 35, IO, 6s, 2037 175,400 16,294 Ser. 383, Class 36, IO, 6s, 2037 138,239 13,583 Ser. 383, Class 38, IO, 6s, 2037 86,588 8,002 Ser. 383, Class 50, IO, 6s, 2037 244,633 20,794 Ser. 386, Class 6, IO, 6s, 2037 380,650 31,898 Ser. 383, Class 49, IO, 6s, 2037 183,729 18,392 Ser. 383, Class 51, IO, 6s, 2037 189,358 18,923 Ser. 383, Class 53, IO, 6s, 2037 83,704 8,396 Ser. 383, Class 57, IO, 6s, 2037 116,263 14,961 Ser. 383, Class 100, IO, 6s, 2022 74,081 5,715 Ser. 383, Class 98, IO, 6s, 2022 196,719 17,268 Ser. 383, Class 99, IO, 6s, 2022 86,125 7,384 IFB Ser. 07-106, Class SM, IO, 5.989s, 2037 2,598,457 199,549 IFB Ser. 08-3, Class SC, IO, 5.979s, 2038 1,716,222 160,963 IFB Ser. 07-109, Class XI, IO, 5.979s, 2037 767,481 68,018 IFB Ser. 07-109, Class YI, IO, 5.979s, 2037 937,956 71,325 IFB Ser. 07-W8, Class 2A2, IO, 5.979s, 2037 1,885,826 131,389 COLLATERALIZED MORTGAGE OBLIGATIONS (36.9%)* continued Principal amount Value Fannie Mae IFB Ser. 07-88, Class JI, IO, 5.979s, 2037 $1,129,824 $84,587 IFB Ser. 06-79, Class SH, IO, 5.979s, 2036 1,825,138 190,849 IFB Ser. 07-54, Class KI, IO, 5.969s, 2037 479,879 33,864 IFB Ser. 07-30, Class JS, IO, 5.969s, 2037 1,740,582 135,939 IFB Ser. 07-30, Class LI, IO, 5.969s, 2037 1,849,478 157,298 IFB Ser. 07-W2, Class 1A2, IO, 5.959s, 2037 839,663 58,106 IFB Ser. 07-106, Class SN, IO, 5.939s, 2037 1,107,603 83,654 IFB Ser. 07-54, Class IA, IO, 5.939s, 2037 859,423 62,753 IFB Ser. 07-54, Class IB, IO, 5.939s, 2037 859,423 62,753 IFB Ser. 07-54, Class IC, IO, 5.939s, 2037 859,423 62,753 IFB Ser. 07-54, Class ID, IO, 5.939s, 2037 859,423 62,753 IFB Ser. 07-54, Class IE, IO, 5.939s, 2037 859,423 62,753 IFB Ser. 07-54, Class IF, IO, 5.939s, 2037 1,384,345 117,240 IFB Ser. 07-54, Class NI, IO, 5.939s, 2037 843,599 60,391 IFB Ser. 07-54, Class UI, IO, 5.939s, 2037 1,292,283 64,420 IFB Ser. 07-91, Class AS, IO, 5.929s, 2037 738,234 56,770 IFB Ser. 07-91, Class HS, IO, 5.929s, 2037 793,046 64,962 IFB Ser. 07-15, Class CI, IO, 5.909s, 2037 3,080,788 223,517 IFB Ser. 06-115, Class JI, IO, 5.909s, 2036 2,239,610 174,914 IFB Ser. 07-109, Class PI, IO, 5.879s, 2037 1,161,491 82,552 IFB Ser. 06-123, Class LI, IO, 5.849s, 2037 1,493,878 112,922 IFB Ser. 08-1, Class NI, IO, 5.779s, 2037 1,881,365 125,863 IFB Ser. 08-10, Class GI, IO, 5.759s, 2038 1,107,830 67,112 IFB Ser. 08-13, Class SA, IO, 5.749s, 2038 5,227,164 386,946 IFB Ser. 07-39, Class AI, IO, 5.649s, 2037 1,605,369 120,563 IFB Ser. 07-32, Class SD, IO, 5.639s, 2037 1,022,037 79,088 IFB Ser. 07-30, Class UI, IO, 5.629s, 2037 835,304 56,378 14 Putnam VT Diversified Income Fund COLLATERALIZED MORTGAGE OBLIGATIONS (36.9%)* continued Principal amount Value Fannie Mae IFB Ser. 07-32, Class SC, IO, 5.629s, 2037 $1,464,313 $100,840 IFB Ser. 07-1, Class CI, IO, 5.629s, 2037 972,627 66,153 IFB Ser. 05-74, Class SE, IO, 5.629s, 2035 983,664 67,001 IFB Ser. 05-14, Class SE, IO, 5.579s, 2035 653,631 43,891 Ser. 383, Class 18, IO, 5 1/2s, 2038 716,182 68,037 Ser. 383, Class 19, IO, 5 1/2s, 2038 652,596 61,997 Ser. 383, Class 25, IO, 5 1/2s, 2038 111,629 10,882 Ser. 386, Class 4, IO, 5 1/2s, 2037 161,852 19,096 Ser. 386, Class 5, IO, 5 1/2s, 2037 103,260 13,230 Ser. 383, Class 15, IO, 5 1/2s, 2037 99,123 10,783 Ser. 383, Class 4, IO, 5 1/2s, 2037 999,536 94,956 Ser. 383, Class 5, IO, 5 1/2s, 2037 634,924 60,318 Ser. 383, Class 6, IO, 5 1/2s, 2037 570,549 54,202 Ser. 383, Class 7, IO, 5 1/2s, 2037 561,791 53,370 Ser. 383, Class 8, IO, 5 1/2s, 2037 228,344 21,693 Ser. 383, Class 9, IO, 5 1/2s, 2037 218,072 20,717 Ser. 383, Class 20, IO, 5 1/2s, 2037 405,106 39,498 Ser. 383, Class 21, IO, 5 1/2s, 2037 383,317 37,373 Ser. 383, Class 22, IO, 5 1/2s, 2037 259,463 25,298 Ser. 383, Class 23, IO, 5 1/2s, 2037 233,869 22,802 Ser. 383, Class 24, IO, 5 1/2s, 2037 162,997 16,639 Ser. 383, Class 26, IO, 5 1/2s, 2037 120,351 13,420 Ser. 383, Class 95, IO, 5 1/2s, 2022 313,219 24,274 Ser. 383, Class 97, IO, 5 1/2s, 2022 131,776 10,085 Ser. 383, Class 94, IO, 5 1/2s, 2022 159,066 16,993 Ser. 383, Class 96, IO, 5 1/2s, 2022 170,398 14,111 IFB Ser. 08-1, Class BI, IO, 5.439s, 2038 2,636,915 168,090 IFB Ser. 07-75, Class ID, IO, 5.399s, 2037 1,255,249 83,392 Ser. 383, Class 2, IO, 5s, 2037 107,759 15,142 Ser. 383, Class 92, IO, 5s, 2022 137,574 14,457 Ser. 383, Class 93, IO, 5s, 2022 83,241 6,417 Ser. 03-W17, Class 12, IO, 1.148s, 2033 1,615,841 42,967 Ser. 00-T6, IO, 0.769s, 2030 2,611,653 51,299 Ser. 03-W10, Class 3A, IO, 0.661s, 2043 2,799,788 26,155 Ser. 03-W10, Class 1A, IO, 0.618s, 2043 2,373,003 18,277 Ser. 02-T18, IO, 0.513s, 2042 4,420,377 54,363 Ser. 06-56, Class XF, zero %, 2036 75,092 70,908 Ser. 99-51, Class N, Principal only (PO), zero %, 2029 48,021 40,125 Ser. 07-15, Class IM, IO, zero %, 2009 828,276 622 COLLATERALIZED MORTGAGE OBLIGATIONS (36.9%)* continued Principal amount Value Fannie Mae Ser. 07-16, Class TS, IO, zero %, 2009 $3,444,843 $2,793 FRB Ser. 05-91, Class EF, zero %, 2035 59,959 56,894 FRB Ser. 06-54, Class CF, zero %, 2035 99,561 96,454 Federal Home Loan Mortgage Corp. Structured Pass-Through Securities IFB Ser. T-56, Class 2ASI, IO, 7.629s, 2043 553,345 71,935 Ser. T-58, Class 4A, 7 1/2s, 2043 2,261 2,353 Ser. T-57, Class 1AX, IO, 0.45s, 2043 1,282,789 11,726 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.314s, 2020 4,209,178 102,956 First Chicago Lennar Trust 144A Ser. 97-CHL1, Class E, 8.012s, 2039 236,519 234,154 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 5.35s, 2035 351,000 34,901 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class G, 7 1/2s, 2029 447,000 201,150 Freddie Mac IFB Ser. 3393, Class JS, 24.264s, 2032 497,997 534,949 IFB Ser. 3182, Class PS, 23.82s, 2032 281,521 343,255 IFB Ser. 3182, Class SP, 23.82s, 2032 330,007 357,405 IFB Ser. 3081, Class DC, 23.782s, 2035 316,940 363,063 IFB Ser. 3211, Class SI, IO, 22.641s, 2036 309,094 130,410 IFB Ser. 3114, Class GK, 21.62s, 2036 221,420 257,381 IFB Ser. 2979, Class AS, 19.892s, 2034 140,046 152,723 IFB Ser. 3149, Class SU, 16.376s, 2036 309,402 329,031 IFB Ser. 3065, Class DC, 16.275s, 2035 520,303 553,093 IFB Ser. 3012, Class FS, 13.888s, 2035 411,076 422,891 IFB Ser. 3184, Class SP, IO, 6.155s, 2033 1,524,839 123,369 IFB Ser. 239, IO, 6.005s, 2036 1,638,467 96,424 IFB Ser. 2882, Class LS, IO, 6.005s, 2034 492,195 40,284 IFB Ser. 3203, Class SH, IO, 5.945s, 2036 874,469 72,384 IFB Ser. 2594, Class SE, IO, 5.855s, 2030 276,050 16,343 15 Putnam VT Diversified Income Fund COLLATERALIZED MORTGAGE OBLIGATIONS (36.9%)* continued Principal amount Value Freddie Mac IFB Ser. 2828, Class TI, IO, 5.855s, 2030 $435,683 $35,308 IFB Ser. 3397, Class GS, IO, 5.805s, 2037 686,765 58,453 IFB Ser. 3297, Class BI, IO, 5.565s, 2037 2,777,656 218,365 IFB Ser. 3287, Class SD, IO, 5.555s, 2037 978,762 76,196 IFB Ser. 3281, Class BI, IO, 5.555s, 2037 491,593 41,069 IFB Ser. 3281, Class CI, IO, 5.555s, 2037 485,882 39,821 IFB Ser. 3249, Class SI, IO, 5.555s, 2036 435,817 47,481 IFB Ser. 3028, Class ES, IO, 5.555s, 2035 1,451,568 122,904 IFB Ser. 3042, Class SP, IO, 5.555s, 2035 733,331 70,174 IFB Ser. 3045, Class DI, IO, 5.535s, 2035 2,691,190 197,523 IFB Ser. 3236, Class ES, IO, 5.505s, 2036 84,953 6,998 IFB Ser. 3136, Class NS, IO, 5.505s, 2036 644,866 50,935 IFB Ser. 2950, Class SM, IO, 5.505s, 2016 359,739 32,569 IFB Ser. 3256, Class S, IO, 5.495s, 2036 1,678,027 139,444 IFB Ser. 3031, Class BI, IO, 5.495s, 2035 468,896 43,305 IFB Ser. 3370, Class TS, IO, 5.475s, 2037 3,173,664 272,985 IFB Ser. 3244, Class SB, IO, 5.465s, 2036 702,235 59,398 IFB Ser. 3244, Class SG, IO, 5.465s, 2036 818,760 62,715 IFB Ser. 3236, Class IS, IO, 5.455s, 2036 1,376,418 103,231 IFB Ser. 3033, Class SG, IO, 5.455s, 2035 767,534 63,634 IFB Ser. 3114, Class TS, IO, 5.455s, 2030 2,732,728 218,274 IFB Ser. 3128, Class JI, IO, 5.435s, 2036 290,910 23,447 IFB Ser. 3240, Class S, IO, 5.425s, 2036 2,571,989 186,449 IFB Ser. 3229, Class BI, IO, 5.425s, 2036 91,538 6,844 IFB Ser. 3153, Class JI, IO, 5.425s, 2036 1,288,677 94,202 IFB Ser. 3065, Class DI, IO, 5.425s, 2035 360,557 32,114 IFB Ser. 3145, Class GI, IO, 5.405s, 2036 238,503 19,820 COLLATERALIZED MORTGAGE OBLIGATIONS (36.9%)* continued Principal amount Value Freddie Mac IFB Ser. 3218, Class AS, IO, 5.385s, 2036 $921,004 $66,080 IFB Ser. 3221, Class SI, IO, 5.385s, 2036 1,113,501 80,221 IFB Ser. 3424, Class XI, IO, 5 3/8s, 2036 1,847,670 152,381 IFB Ser. 3202, Class PI, IO, 5.345s, 2036 3,095,330 226,847 IFB Ser. 3355, Class MI, IO, 5.305s, 2037 780,369 58,798 IFB Ser. 3201, Class SG, IO, 5.305s, 2036 1,420,325 130,187 IFB Ser. 3203, Class SE, IO, 5.305s, 2036 1,272,444 110,664 IFB Ser. 3238, Class LI, IO, 5.295s, 2036 938,273 74,443 IFB Ser. 3171, Class PS, IO, 5.29s, 2036 1,186,971 94,245 IFB Ser. 3152, Class SY, IO, 5.285s, 2036 2,302,721 208,834 IFB Ser. 3366, Class SA, IO, 5.255s, 2037 1,724,772 128,849 IFB Ser. 3284, Class BI, IO, 5.255s, 2037 810,701 62,501 IFB Ser. 3260, Class SA, IO, 5.255s, 2037 842,405 55,730 IFB Ser. 3199, Class S, IO, 5.255s, 2036 2,083,421 165,653 IFB Ser. 3284, Class LI, IO, 5.245s, 2037 2,503,551 177,181 IFB Ser. 3281, Class AI, IO, 5.235s, 2037 3,130,692 256,498 IFB Ser. 3311, Class EI, IO, 5.215s, 2037 955,087 71,849 IFB Ser. 3311, Class IA, IO, 5.215s, 2037 1,315,770 111,340 IFB Ser. 3311, Class IB, IO, 5.215s, 2037 1,315,770 111,340 IFB Ser. 3311, Class IC, IO, 5.215s, 2037 1,315,770 111,340 IFB Ser. 3311, Class ID, IO, 5.215s, 2037 1,315,770 111,340 IFB Ser. 3311, Class IE, IO, 5.215s, 2037 1,980,051 167,552 IFB Ser. 3311, Class PI, IO, 5.215s, 2037 1,245,871 94,308 IFB Ser. 3375, Class MS, IO, 5.205s, 2037 4,900,668 365,021 IFB Ser. 3240, Class GS, IO, 5.185s, 2036 1,553,070 124,215 IFB Ser. 3257, Class SI, IO, 5 1/8s, 2036 673,575 50,496 IFB Ser. 3225, Class JY, IO, 5.095s, 2036 2,941,221 200,656 16 Putnam VT Diversified Income Fund COLLATERALIZED MORTGAGE OBLIGATIONS (36.9%)* continued Principal amount Value Freddie Mac IFB Ser. 3416, Class BI, IO, 5.055s, 2038 $3,654,936 $270,747 IFB Ser. 3339, Class TI, IO, 4.945s, 2037 1,925,275 149,709 IFB Ser. 3284, Class CI, IO, 4.925s, 2037 3,917,204 263,036 IFB Ser. 3016, Class SQ, IO, 4.915s, 2035 961,854 53,285 IFB Ser. 3397, Class SQ, IO, 4.775s, 2037 1,846,492 123,719 IFB Ser. 3226, Class YS, IO, 4.655s, 2036 2,691,986 57,089 IFB Ser. 3424, Class UI, IO, 4.565s, 2037 1,281,879 78,947 Ser. 3292, Class OA, PO, zero %, 2037 103,361 81,790 Ser. 3300, PO, zero %, 2037 534,294 451,478 Ser. 3226, Class YI, IO, zero %, 2036 2,691,986 13,821 Ser. 3139, Class CO, PO, zero %, 2036 73,630 66,900 Ser. 2587, Class CO, PO, zero %, 2032 175,720 156,292 FRB Ser. 3345, Class TY, zero %, 2037 159,153 157,810 FRB Ser. 3326, Class XF, zero %, 2037 128,796 119,998 FRB Ser. 3235, Class TP, zero %, 2036 55,261 52,702 FRB Ser. 3283, Class KF, zero %, 2036 64,719 64,651 FRB Ser. 3226, Class YW, zero %, 2036 250,682 236,474 FRB Ser. 3332, Class UA, zero %, 2036 65,625 65,802 FRB Ser. 3251, Class TC, zero %, 2036 633,872 582,643 FRB Ser. 3130, Class JF, zero %, 2036 239,548 221,242 FRB Ser. 3326, Class WF, zero %, 2035 127,547 112,649 FRB Ser. 3030, Class EF, zero %, 2035 66,957 60,241 FRB Ser. 3412, Class UF, zero %, 2035 351,724 320,651 FRB Ser. 2980, Class TY, zero %, 2035 34,531 32,383 FRB Ser. 3112, Class XM, zero %, 2034 41,019 39,536 GE Capital Commercial Mortgage Corp. 144A FRB Ser. 00-1, Class F, 7.513s, 2033 134,000 95,366 Ser. 00-1, Class G, 6.131s, 2033 468,000 93,600 COLLATERALIZED MORTGAGE OBLIGATIONS (36.9%)* continued Principal amount Value GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 $418,345 $125,504 Government National Mortgage Association IFB Ser. 07-41, Class SA, 37.155s, 2037 91,717 113,962 IFB Ser. 07-51, Class SP, 36.435s, 2037 79,163 97,127 IFB Ser. 05-66, Class SP, 17.367s, 2035 306,205 317,285 Ser. 07-17, Class CI, IO, 7 1/2s, 2037 544,879 50,401 IFB Ser. 08-29, Class SA, IO, 7.273s, 2038 5,582,845 416,380 IFB Ser. 07-2, Class SA, IO, 6.873s, 2037 136,076 9,848 IFB Ser. 06-69, Class SI, IO, 6.873s, 2036 1,077,510 79,875 IFB Ser. 06-61, Class SM, IO, 6.873s, 2036 1,846,942 136,612 IFB Ser. 06-62, Class SI, IO, 6.873s, 2036 892,791 61,957 IFB Ser. 07-1, Class SL, IO, 6.853s, 2037 396,269 28,822 IFB Ser. 07-1, Class SM, IO, 6.843s, 2037 396,269 28,772 IFB Ser. 06-62, Class SA, IO, 6.833s, 2036 1,276,090 92,135 IFB Ser. 06-64, Class SB, IO, 6.833s, 2036 1,284,046 97,341 IFB Ser. 05-68, Class PU, IO, 6.793s, 2032 931,633 91,664 IFB Ser. 08-42, Class AI, IO, 6.65s, 2038 6,490,561 600,091 IFB Ser. 07-49, Class NY, IO, 6.593s, 2035 2,842,904 200,757 IFB Ser. 07-26, Class SG, IO, 6.343s, 2037 1,354,397 83,228 IFB Ser. 07-9, Class BI, IO, 6.313s, 2037 2,499,519 159,444 IFB Ser. 07-31, Class CI, IO, 6.303s, 2037 678,426 46,610 IFB Ser. 07-25, Class SA, IO, 6.293s, 2037 904,591 58,523 IFB Ser. 07-25, Class SB, IO, 6.293s, 2037 1,835,084 116,051 IFB Ser. 07-22, Class S, IO, 6.293s, 2037 767,757 59,360 IFB Ser. 07-11, Class SA, IO, 6.293s, 2037 740,495 54,243 IFB Ser. 07-14, Class SB, IO, 6.293s, 2037 710,503 44,384 IFB Ser. 06-69, Class SA, IO, 6.293s, 2036 2,058,835 146,947 17 Putnam VT Diversified Income Fund COLLATERALIZED MORTGAGE OBLIGATIONS (36.9%)* continued Principal amount Value Government National Mortgage Association IFB Ser. 05-84, Class AS, IO, 6.293s, 2035 $2,591,882 $212,008 IFB Ser. 07-40, Class SB, IO, 6.243s, 2037 2,083,186 132,543 IFB Ser. 07-40, Class SC, IO, 6.243s, 2037 111,122 7,070 IFB Ser. 07-40, Class SD, IO, 6.243s, 2037 111,122 7,070 IFB Ser. 07-40, Class SE, IO, 6.243s, 2037 111,122 7,070 IFB Ser. 07-42, Class SC, IO, 6.243s, 2037 216,650 13,369 IFB Ser. 07-51, Class SJ, IO, 6.243s, 2037 956,485 73,104 IFB Ser. 07-53, Class SY, IO, 6.228s, 2037 2,602,026 200,882 IFB Ser. 07-58, Class PS, IO, 6.193s, 2037 772,269 57,624 IFB Ser. 07-41, Class SM, IO, 6.193s, 2037 317,039 20,798 IFB Ser. 07-41, Class SN, IO, 6.193s, 2037 323,539 21,224 IFB Ser. 04-88, Class S, IO, 6.193s, 2032 1,311,208 83,417 IFB Ser. 07-40, Class SG, IO, 6.173s, 2037 246,916 15,067 IFB Ser. 07-59, Class PS, IO, 6.163s, 2037 752,315 53,925 IFB Ser. 07-59, Class SP, IO, 6.163s, 2037 259,549 18,897 IFB Ser. 04-59, Class SC, IO, 6.16s, 2034 582,710 50,208 IFB Ser. 04-26, Class IS, IO, 6.16s, 2034 1,084,491 86,319 IFB Ser. 06-38, Class SG, IO, 6.143s, 2033 2,766,040 148,204 IFB Ser. 07-45, Class QA, IO, 6.133s, 2037 216,617 12,585 IFB Ser. 07-53, Class SG, IO, 6.093s, 2037 532,971 34,905 IFB Ser. 07-45, Class QB, IO, 6.093s, 2037 216,617 12,455 IFB Ser. 07-51, Class SG, IO, 6.073s, 2037 4,555,468 300,573 IFB Ser. 07-47, Class SA, IO, 6.06s, 2036 1,497,447 137,942 IFB Ser. 08-3, Class SA, IO, 6.043s, 2038 1,651,868 93,033 IFB Ser. 07-79, Class SY, IO, 6.043s, 2037 3,282,348 207,116 IFB Ser. 07-64, Class AI, IO, 6.043s, 2037 3,580,043 208,072 IFB Ser. 07-53, Class ES, IO, 6.043s, 2037 758,953 45,011 COLLATERALIZED MORTGAGE OBLIGATIONS (36.9%)* continued Principal amount Value Government National Mortgage Association IFB Ser. 08-2, Class SB, IO, 6.013s, 2038 $4,648,521 $273,273 IFB Ser. 07-10, Class SB, IO, 6.013s, 2037 5,918,942 340,221 IFB Ser. 08-4, Class SA, IO, 6.009s, 2038 9,047,071 528,856 IFB Ser. 07-9, Class DI, IO, 6.003s, 2037 1,271,157 82,067 IFB Ser. 07-57, Class QA, IO, 5.993s, 2037 1,869,393 95,806 IFB Ser. 07-58, Class SA, IO, 5.993s, 2037 1,169,531 68,918 IFB Ser. 07-58, Class SC, IO, 5.993s, 2037 1,366,190 74,717 IFB Ser. 07-59, Class SA, IO, 5.993s, 2037 5,560,382 310,603 IFB Ser. 07-61, Class SA, IO, 5.993s, 2037 998,271 51,491 IFB Ser. 07-53, Class SC, IO, 5.993s, 2037 831,080 46,341 IFB Ser. 07-59, Class SC, IO, 5.993s, 2037 298,854 18,066 IFB Ser. 06-26, Class S, IO, 5.993s, 2036 8,134,077 523,005 IFB Ser. 08-15, Class CI, IO, 5.983s, 2038 7,448,767 434,472 IFB Ser. 07-58, Class SD, IO, 5.983s, 2037 1,322,904 71,424 IFB Ser. 08-9, Class SK, IO, 5.973s, 2038 3,008,543 171,667 IFB Ser. 08-6, Class SC, IO, 5.968s, 2038 7,500,867 437,038 IFB Ser. 07-59, Class SD, IO, 5.963s, 2037 405,264 23,450 IFB Ser. 06-49, Class SA, IO, 5.953s, 2036 2,455,791 137,082 IFB Ser. 07-35, Class NY, IO, 5.86s, 2035 1,674,077 153,794 IFB Ser. 05-65, Class SI, IO, 5.843s, 2035 1,009,017 62,055 IFB Ser. 06-7, Class SB, IO, 5.813s, 2036 258,348 15,536 IFB Ser. 06-16, Class SX, IO, 5.783s, 2036 2,849,726 166,566 IFB Ser. 07-26, Class SD, IO, 5.76s, 2037 1,316,952 79,807 IFB Ser. 07-17, Class IB, IO, 5.743s, 2037 716,671 54,689 IFB Ser. 06-10, Class SM, IO, 5.743s, 2036 1,291,489 74,764 IFB Ser. 06-14, Class S, IO, 5.743s, 2036 1,131,336 65,263 IFB Ser. 05-57, Class PS, IO, 5.743s, 2035 1,817,219 183,831 18 Putnam VT Diversified Income Fund COLLATERALIZED MORTGAGE OBLIGATIONS (36.9%)* continued Principal amount Value Government National Mortgage Association IFB Ser. 06-11, Class ST, IO, 5.733s, 2036 $712,013 $40,805 IFB Ser. 07-27, Class SD, IO, 5.693s, 2037 659,451 54,104 IFB Ser. 07-19, Class SJ, IO, 5.693s, 2037 1,107,278 62,470 IFB Ser. 07-23, Class ST, IO, 5.693s, 2037 1,453,728 79,555 IFB Ser. 07-9, Class CI, IO, 5.693s, 2037 1,635,372 84,385 IFB Ser. 07-7, Class EI, IO, 5.693s, 2037 736,947 41,583 IFB Ser. 07-7, Class JI, IO, 5.693s, 2037 2,001,147 105,060 IFB Ser. 07-1, Class S, IO, 5.693s, 2037 1,523,945 86,261 IFB Ser. 07-3, Class SA, IO, 5.693s, 2037 1,458,008 82,270 IFB Ser. 05-17, Class S, IO, 5.673s, 2035 1,460,967 87,614 IFB Ser. 07-48, Class SB, IO, 5.61s, 2037 1,080,557 67,659 IFB Ser. 05-3, Class SN, IO, 5.593s, 2035 3,960,559 288,069 IFB Ser. 07-74, Class SI, IO, 5.53s, 2037 1,537,978 79,683 IFB Ser. 07-17, Class AI, IO, 5.51s, 2037 3,330,826 252,104 IFB Ser. 04-41, Class SG, IO, 5.493s, 2034 3,839,421 212,848 IFB Ser. 07-78, Class SA, IO, 5.49s, 2037 5,256,167 348,237 IFB Ser. 08-2, Class SM, IO, 5.46s, 2038 3,740,580 245,090 IFB Ser. 07-9, Class AI, IO, 5.46s, 2037 1,619,958 105,484 IFB Ser. 08-40, Class SA, IO, 5.36s, 2038 13,473,864 946,539 IFB Ser. 05-71, Class SA, IO, 5.32s, 2035 2,992,957 215,900 IFB Ser. 07-25, Class KS, IO, 5.16s, 2037 1,720,155 138,197 IFB Ser. 07-21, Class S, IO, 5.16s, 2037 74,654 4,404 IFB Ser. 07-31, Class AI, IO, 5.14s, 2037 959,306 71,128 IFB Ser. 07-62, Class S, IO, 5.11s, 2037 1,712,314 99,348 IFB Ser. 07-43, Class SC, IO, 5.06s, 2037 1,265,819 76,482 Ser. 99-31, Class MP, PO, zero %, 2029 135,383 115,037 FRB Ser. 07-71, Class TA, zero %, 2037 204,903 196,915 COLLATERALIZED MORTGAGE OBLIGATIONS (36.9%)* continued Principal amount Value Government National Mortgage Association FRB Ser. 07-71, Class UC, zero %, 2037 $63,871 $64,773 FRB Ser. 07-61, Class YC, zero %, 2037 377,649 359,337 FRB Ser. 07-33, Class TB, zero %, 2037 332,041 317,138 FRB Ser. 07-6, Class TD, zero %, 2037 326,401 313,485 FRB Ser. 98-2, Class EA, PO, zero %, 2028 45,297 37,440 GS Mortgage Securities Corp. II FRB Ser. 07-GG10, Class A3, 5.799s, 2045 295,000 197,468 Ser. 06-GG6, Class A2, 5.506s, 2038 1,099,000 963,600 HASCO NIM Trust 144A Ser. 05-OP1A, Class A, 6 1/4s, 2035 (Cayman Islands) 59,493 1,190 HSI Asset Loan Obligation FRB Ser. 07-AR1, Class 2A1, 6.129s, 2037 3,257,461 1,465,858 IMPAC Secured Assets Corp. FRB Ser. 07-2, Class 1A1A, 0.581s, 2037 299,666 202,614 IndyMac Indx Mortgage Loan Trust FRB Ser. 06-AR25, Class 5A1, 6.281s, 2036 734,125 340,447 FRB Ser. 07-AR15, Class 1A1, 6.161s, 2037 1,831,140 787,390 FRB Ser. 07-AR9, Class 2A1, 5.921s, 2037 1,881,154 846,520 FRB Ser. 05-AR31, Class 3A1, 5.601s, 2036 3,294,295 1,745,976 FRB Ser. 07-AR11, Class 1A1, 5.584s, 2037 1,009,273 464,266 JPMorgan Alternative Loan Trust FRB Ser. 06-A3, Class 2A1, 6.067s, 2036 1,163,117 591,925 FRB Ser. 06-A1, Class 5A1, 5.939s, 2036 1,306,709 627,220 FRB Ser. 06-A6, Class 1A1, 0.631s, 2036 1,141,969 496,142 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-LD12, Class AM, 6.062s, 2051 540,000 234,240 FRB Ser. 07-LD12, Class A3, 5.99s, 2051 2,582,000 1,710,020 Ser. 07-CB20, Class A3, 5.863s, 2051 739,000 483,492 FRB Ser. 07-LD11, Class A3, 5.819s, 2049 368,000 219,319 Ser. 07-CB20, Class A4, 5.794s, 2051 157,000 111,569 Ser. 08-C2, Class X, IO, 0.483s, 2051 54,553,569 714,652 19 Putnam VT Diversified Income Fund COLLATERALIZED MORTGAGE OBLIGATIONS (36.9%)* continued Principal amount Value JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 07-CB20, Class X1, IO, 0.074s, 2051 $53,177,755 $446,693 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 199,915 90,680 Ser. 98-C4, Class J, 5.6s, 2035 379,000 291,554 LB-UBS Commercial Mortgage Trust Ser. 07-C6, Class A2, 5.845s, 2012 804,000 611,429 Ser. 07-C7, Class XW, IO, 0.373s, 2045 51,578,174 728,758 LB-UBS Commercial Mortgage Trust 144A Ser. 07-C7, Class XCL, IO, 0.092s, 2045 21,774,253 174,518 Lehman Mortgage Trust IFB Ser. 07-5, Class 4A3, 37.253s, 2037 531,228 565,758 IFB Ser. 07-5, Class 8A2, IO, 7.249s, 2036 910,242 74,183 IFB Ser. 07-4, Class 3A2, IO, 6.729s, 2037 855,103 67,041 IFB Ser. 06-5, Class 2A2, IO, 6.679s, 2036 1,705,565 125,785 IFB Ser. 07-2, Class 2A13, IO, 6.219s, 2037 1,472,923 109,549 IFB Ser. 06-9, Class 2A2, IO, 6.149s, 2037 1,697,277 128,386 IFB Ser. 06-7, Class 2A4, IO, 6.079s, 2036 2,804,435 199,746 IFB Ser. 06-7, Class 2A5, IO, 6.079s, 2036 2,635,525 187,715 IFB Ser. 06-6, Class 1A2, IO, 6.029s, 2036 1,028,625 72,004 IFB Ser. 06-6, Class 1A3, IO, 6.029s, 2036 1,517,200 106,204 Mach One Commercial Mortgage Trust 144A Ser. 04-1A, Class J, 5.45s, 2040 (Canada) 463,000 46,300 Ser. 04-1A, Class K, 5.45s, 2040 (Canada) 167,000 15,030 Ser. 04-1A, Class L, 5.45s, 2040 (Canada) 76,000 6,080 MASTR Adjustable Rate Mortgages Trust FRB Ser. 04-13, Class 3A6, 3.788s, 2034 190,000 149,984 MASTR Alternative Loans Trust Ser. 06-3, Class 1A1, 6 1/4s, 2036 1,160,949 624,373 Merrill Lynch Capital Funding Corp. Ser. 06-4, Class XC, IO, 0.124s, 2049 43,486,346 312,572 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 05-A9, Class 3A1, 5.271s, 2035 278,430 206,038 Ser. 96-C2, Class JS, IO, 2.271s, 2028 817,099 28,656 COLLATERALIZED MORTGAGE OBLIGATIONS (36.9%)* continued Principal amount Value Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.829s, 2050 $196,000 $127,234 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 07-8, Class A2, 5.92s, 2049 358,000 233,034 Mezz Cap Commercial Mortgage Trust Ser. 07-C5, Class X, 4.506s, 2017 2,112,366 310,095 Morgan Stanley Capital I Ser. 98-CF1, Class E, 7.35s, 2032 915,000 513,033 FRB Ser. 08-T29, Class A3, 6.28s, 2043 611,000 509,757 FRB Ser. 07-IQ14, Class AM, 5.691s, 2049 218,000 104,373 Morgan Stanley Capital I 144A FRB Ser. 04-RR, Class F7, 6s, 2039 1,380,000 110,400 Ser. 07-HQ13, Class X1, IO, 0.671s, 2044 23,460,884 436,607 Morgan Stanley Mortgage Loan Trust Ser. 05-5AR, Class 2A1, 4.807s, 2035 810,692 437,773 Mortgage Capital Funding, Inc. Ser. 97-MC2, Class X, IO, 1.73s, 2012 2,314 1 Permanent Master Issuer PLC FRB Ser. 07-1, Class 4A, 4.833s, 2033 (United Kingdom) 953,000 847,217 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2010 157,000 45,199 Residential Asset Securitization Trust IFB Ser. 07-A3, Class 2A2, IO, 6.219s, 2037 3,369,109 227,415 Ser. 07-A5, Class 2A3, 6s, 2037 2,592,779 1,426,028 Residential Mortgage Securities 144A FRB Ser. 20A, Class B1A, 5.151s, 2038 (United Kingdom) GBP 68,960 10,057 SBA CMBS Trust 144A Ser. 05-1A, Class E, 6.706s, 2035 $222,000 157,601 STRIPS 144A Ser. 03-1A, Class M, 5s, 2018 (Cayman Islands) 133,000 73,150 Ser. 03-1A, Class N, 5s, 2018 (Cayman Islands) 158,000 80,580 Ser. 04-1A, Class M, 5s, 2018 (Cayman Islands) 143,000 70,070 Ser. 04-1A, Class N, 5s, 2018 (Cayman Islands) 137,000 56,170 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 06-9, Class 1A1, 5.691s, 2036 878,515 436,952 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.779s, 2037 2,685,432 181,267 Ser. 07-4, Class 1A4, IO, 1s, 2037 2,880,424 97,466 Structured Asset Securities Corp. 144A Ser. 07-RF1, Class 1A, IO, 4.386s, 2037 3,800,109 228,007 20 Putnam VT Diversified Income Fund COLLATERALIZED MORTGAGE OBLIGATIONS (36.9%)* continued Principal amount Value Titan Europe PLC 144A FRB Ser. 05-CT2A, Class E, 7.166s, 2014 (Ireland) GBP 165,399 $179,104 FRB Ser. 05-CT1A, Class D, 6.988s, 2014 (Ireland) GBP 328,253 214,866 URSUS EPC 144A FRB Ser. 1-A, Class D, 6.938s, 2012 (Ireland) GBP 178,838 156,490 Wachovia Bank Commercial Mortgage Trust Ser. 07-C30, Class A3, 5.246s, 2043 $4,186,000 3,128,791 Ser. 07-C34, IO, 0.356s, 2046 14,080,106 220,072 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 4.495s, 2018 363,000 217,800 Wells Fargo Mortgage Backed Securities Trust Ser. 05-AR13, Class 1A4, IO, 0.742s, 2035 6,999,792 76,564 Total collateralized mortgage obligations (cost $131,709,134) $111,348,646 U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (19.7%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.7%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, TBA, January 1, 2037 $2,000,000 $2,080,938 2,080,938 U.S. Government Agency Mortgage Obligations (19.0%) Federal National Mortgage Association Pass-Through Certificates 6 1/2s, TBA, February 1, 2035 1,000,000 1,035,625 6 1/2s, TBA, January 1, 2037 6,000,000 6,235,313 6s, TBA, January 1, 2035 5,000,000 5,151,172 6s, TBA, January 1, 2022 1,000,000 1,038,594 5 1/2s, TBA, January 1, 2039 2,000,000 2,051,875 5 1/2s, TBA, January 1, 2022 1,000,000 1,030,234 5s, TBA, January 1, 2037 27,000,000 27,590,625 4 1/2s, TBA, February 1, 2035 6,000,000 6,060,000 4 1/2s, TBA, January 1, 2037 7,000,000 7,102,813 57,296,251 Total U.S. government and agency mortgage obligations (cost $59,002,501) $59,377,189 CORPORATE BONDS AND NOTES (18.8%)* Principal amount Value Basic materials (1.1%) Bayer AG jr. unsec. sub. bond FRB 5s, 2105 (Germany) EUR 156,000 $162,221 Builders FirstSource, Inc. company guaranty sr. sec. notes FRN 6.399s, 2012 $220,000 71,500 CORPORATE BONDS AND NOTES (18.8%)* continued Principal amount Value Basic materials continued Compass Minerals International, Inc. sr. disc. notes Ser. B, 12s, 2013 $119,000 $119,298 Domtar Corp. company guaranty Ser. *, 7 7/8s, 2011 (Canada) 120,000 102,000 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 619,000 509,128 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 1/4s, 2015 311,000 267,460 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes FRN 7.084s, 2015 24,000 16,554 Georgia-Pacific Corp. debs. 9 1/2s, 2011 75,000 70,875 Georgia-Pacific Corp. notes 8 1/8s, 2011 40,000 37,600 Gerdau Ameristeel Corp. sr. notes 10 3/8s, 2011 (Canada) 305,000 308,050 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty 9 3/4s, 2014 185,000 52,725 Huntsman International, LLC company guaranty sr. unsec. sub. notes 7 7/8s, 2014 759,000 406,065 Momentive Performance Materials, Inc. company guaranty sr. unsec. notes 9 3/4s, 2014 196,000 83,300 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 165,000 132,000 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 3/8s, 2014 100,000 82,000 NewPage Corp. company guaranty 10s, 2012 312,000 137,280 NewPage Holding Corp. sr. notes FRN 10.265s, 2013  71,051 10,658 Norske Skog Canada, Ltd. company guaranty Ser. D, 8 5/8s, 2011 (Canada) 9,000 3,960 Novelis, Inc. company guaranty 7 1/4s, 2015 86,000 49,880 Rockwood Specialties Group, Inc. company guaranty 7 5/8s, 2014 EUR 200,000 189,842 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 $675,000 465,750 Steel Dynamics, Inc. 144A sr. notes 7 3/4s, 2016 133,000 92,103 Stone Container Corp. sr. notes 8 3/8s, 2012 310,000 51,150 3,421,399 Capital goods (1.3%) Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 72,000 64,800 Berry Plastics Corp. company guaranty sr. sec. notes FRN 9.503s, 2015 505,000 348,450 21 Putnam VT Diversified Income Fund CORPORATE BONDS AND NOTES (18.8%)* continued Principal amount Value Capital goods continued Bombardier, Inc. 144A sr. unsec. notes FRN 7.37s, 2013 (Canada) EUR 94,000 $92,876 Bombardier, Inc. 144A unsec. notes 6 3/4s, 2012 (Canada) $1,350,000 1,198,125 Crown Americas, LLC/Crown Americas Capital Corp. sr. notes 7 5/8s, 2013 383,000 379,170 General Cable Corp. company guaranty sr. unsec. notes FRN 6.258s, 2015 155,000 72,463 Hawker Beechcraft Acquisition Co., LLC sr. sub. notes 9 3/4s, 2017 197,000 53,190 Hexcel Corp. sr. sub. notes 6 3/4s, 2015 55,000 41,800 L-3 Communications Corp. company guaranty sr. unsec. sub. notes 6 1/8s, 2014 528,000 479,160 L-3 Communications Corp. sr. sub. notes 5 7/8s, 2015 408,000 367,200 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 469,000 410,248 Owens-Illinois, Inc. debs. 7 1/2s, 2010 79,000 78,210 Ryerson Tull, Inc. 144A sec. notes 12 1/4s, 2015 378,000 233,415 3,819,107 Communication services (1.5%) American Tower Corp. 144A sr. notes 7s, 2017 325,000 289,250 CCH I Holdings, LLC company guaranty 12 1/8s, 2015 15,000 1,200 CCH II, LLC sr. unsec. notes 10 1/4s, 2010 47,000 21,620 CCH II, LLC sr. unsec. notes Ser. B, 10 1/4s, 2010 691,000 304,040 Cincinnati Bell, Inc. company guaranty 7s, 2015 442,000 338,130 Cricket Communications, Inc. company guaranty 9 3/8s, 2014 195,000 175,500 Cricket Communications, Inc. 144A company guaranty sr. notes 10s, 2015 500,000 457,500 CSC Holdings, Inc. sr. notes 6 3/4s, 2012 394,000 360,510 Digicel Group, Ltd. 144A sr. unsec. notes 8 7/8s, 2015 (Jamaica) 200,000 130,000 Digicel, Ltd. 144A sr. unsec. unsub. notes 9 1/4s, 2012 (Jamaica) 200,000 170,000 Inmarsat Finance PLC company guaranty 10 3/8s, 2012 (United Kingdom) 581,000 514,911 iPCS, Inc. company guaranty sr. sec. notes FRN 5.318s, 2013 105,000 74,550 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 70,000 62,650 CORPORATE BONDS AND NOTES (18.8%)* continued Principal amount Value Communication services continued PAETEC Holding Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2015 $110,000 $65,450 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 273,000 195,195 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 55,000 45,650 Qwest Corp. sr. unsec. unsub. notes 8 7/8s, 2012 947,000 875,975 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 148,000 99,160 Rainbow National Services, LLC 144A sr. notes 8 3/4s, 2012 290,000 261,000 West Corp. company guaranty 9 1/2s, 2014 95,000 52,250 4,494,541 Consumer cyclicals (3.7%) Affinity Group, Inc. sr. sub. notes 9s, 2012 445,000 249,200 AMC Entertainment, Inc. company guaranty 11s, 2016 208,000 145,340 AMC Entertainment, Inc. sr. sub. notes 8s, 2014 171,000 105,165 Avis Budget Car Rental, LLC company guaranty 7 3/4s, 2016 205,000 59,450 Bon-Ton Stores, Inc. (The) company guaranty 10 1/4s, 2014 130,000 15,600 Boyd Gaming Corp. sr. sub. notes 6 3/4s, 2014 121,000 76,230 CanWest Media, Inc. company guaranty 8s, 2012 (Canada) 238,256 104,833 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 220,000 127,600 Cinemark, Inc. sr. disc. notes stepped-coupon zero % (9 3/4s, 3/15/09), 2014  21,000 16,984 Clear Channel Communications, Inc. sr. unsec. notes 7.65s, 2010 531,000 307,980 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 49,000 5,880 D.R. Horton, Inc. company guaranty 8s, 2009 172,000 170,710 D.R. Horton, Inc. company guaranty sr. unsub. notes 5s, 2009 236,000 234,820 D.R. Horton, Inc. sr. notes 7 7/8s, 2011 640,000 512,000 DirecTV Holdings, LLC company guaranty 6 3/8s, 2015 860,000 793,350 DirecTV Holdings, LLC company guaranty sr. unsec. notes 7 5/8s, 2016 110,000 106,700 Echostar DBS Corp. company guaranty 6 5/8s, 2014 1,506,000 1,257,510 FelCor Lodging LP company guaranty 8 1/2s, 2011 (R) 427,000 315,980 22 Putnam VT Diversified Income Fund CORPORATE BONDS AND NOTES (18.8%)* continued Principal amount Value Consumer cyclicals continued Ford Motor Credit Co., LLC sr. notes 9 7/8s, 2011 $503,000 $379,765 Ford Motor Credit Co., LLC sr. unsec. notes 9 3/4s, 2010 316,000 259,120 Ford Motor Credit Co., LLC unsec. notes 7 3/8s, 2009 139,000 122,073 Grupo Televisa SA sr. unsec. notes 6s, 2018 (Mexico) 265,000 222,839 Hanesbrands, Inc. company guaranty sr. unsec. notes FRN Ser. B, 5.698s, 2014 45,000 31,725 Host Marriott LP sr. notes Ser. M, 7s, 2012 (R) 615,000 521,213 Jostens IH Corp. company guaranty 7 5/8s, 2012 454,000 372,280 K. Hovnanian Enterprises, Inc. company guaranty sr. sec. notes 11 1/2s, 2013 177,000 134,520 Lamar Media Corp. sr. unsec. sub. notes Ser. C, 6 5/8s, 2015 140,000 101,150 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 205,000 139,400 Levi Strauss & Co. sr. unsec. unsub. notes 9 3/4s, 2015 502,000 371,480 Liberty Media, LLC sr. notes 5.7s, 2013 116,000 76,047 Liberty Media, LLC sr. unsec. notes 7 7/8s, 2009 139,000 135,610 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 320,000 125,600 Meritage Homes Corp. company guaranty 6 1/4s, 2015 90,000 45,000 Meritage Homes Corp. sr. notes 7s, 2014 32,000 18,240 MGM Mirage, Inc. company guaranty 8 1/2s, 2010 395,000 331,800 MGM Mirage, Inc. company guaranty 6s, 2009 881,000 841,355 Nielsen Finance LLC/Nielsen Finance Co. company guaranty 10s, 2014 137,000 109,600 Nielsen Finance LLC/Nielsen Finance Co. company guaranty stepped-coupon zero % (12 1/2s, 8/1/11), 2016  318,000 115,275 NTK Holdings, Inc. sr. disc. notes stepped-coupon zero % (10 3/4s, 9/1/09), 2014  87,000 18,705 Oxford Industries, Inc. sr. notes 8 7/8s, 2011 390,000 294,450 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 240,000 139,200 Pinnacle Entertainment, Inc. sr. sub. notes 8 1/4s, 2012 251,000 190,760 Pulte Homes, Inc. company guaranty 7 7/8s, 2011 608,000 525,920 CORPORATE BONDS AND NOTES (18.8%)* continued Principal amount Value Consumer cyclicals continued Quebecor Media, Inc. sr. unsec. notes Ser. *, 7 3/4s, 2016 (Canada) $60,000 $40,500 Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 55,000 32,450 Station Casinos, Inc. sr. notes 6s, 2012 290,000 58,000 Tenneco, Inc. sr. unsec. notes company guaranty 8 1/8s, 2015 310,000 142,600 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sec. notes 10s, 2013 108,000 73,440 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sub. notes 8 1/2s, 2014 214,000 49,220 Toll Brothers, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2011 590,000 542,800 Trump Entertainment Resorts, Inc. sec. notes 8 1/2s, 2015 (In default) 166,000 21,995 Vertis, Inc. company guaranty sr. notes zero %, 2014 (F)  154,511 12,361 Young Broadcasting, Inc. company guaranty 10s, 2011 177,000 1,770 Young Broadcasting, Inc. sr. sub. notes 8 3/4s, 2014 61,000 610 11,204,205 Consumer staples (0.5%) Archibald Candy Corp. company guaranty 10s, 2009 (In default) (F)  79,400 1,226 Del Monte Corp. sr. sub. notes 8 5/8s, 2012 470,000 455,900 Prestige Brands, Inc. sr. sub. notes 9 1/4s, 2012 262,000 241,040 Rite Aid Corp. company guaranty 9 1/2s, 2017 201,000 69,848 Rite Aid Corp. sec. notes 7 1/2s, 2017 230,000 149,500 Sara Lee Corp. sr. unsec. unsub. notes 6 1/4s, 2011 250,000 247,485 United Rentals NA, Inc. company guaranty 6 1/2s, 2012 334,000 263,860 1,428,859 Energy (3.1%) Arch Western Finance, LLC sr. notes 6 3/4s, 2013 1,110,000 965,700 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 235,000 47,000 Chesapeake Energy Corp. sr. notes 7 1/2s, 2013 903,000 776,580 Complete Production Services, Inc. company guaranty 8s, 2016 380,000 239,400 Comstock Resources, Inc. sr. notes 6 7/8s, 2012 420,000 323,400 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 175,000 70,000 Denbury Resources, Inc. sr. sub. notes 7 1/2s, 2015 235,000 166,850 23 Putnam VT Diversified Income Fund CORPORATE BONDS AND NOTES (18.8%)* continued Principal amount Value Energy continued Dong Energy A/S jr. unsec. sub. notes FRN 5 1/2s, 2035 (Denmark) EUR 156,000 $170,206 El Paso Natural Gas Co. debs. 8 5/8s, 2022 $160,000 144,164 Forest Oil Corp. sr. notes 8s, 2011 465,000 424,313 Gaz Capital for Gazprom 144A sr. unsec. notes 7.288s, 2037 (Luxembourg) 240,000 141,600 Gaz Capital SA sr. unsec. notes 7.288s, 2037 (Luxembourg) 335,000 197,650 Gaz Capital SA 144A company guaranty sr. unsec. bond 8.146s, 2018 (Luxembourg) 149,000 105,896 Gaz Capital SA 144A company guaranty sr. unsec. bond 7.343s, 2013 (Luxembourg) 129,000 102,056 Gaz Capital SA 144A sr. unsec. 6.51s, 2022 (Luxembourg) 207,000 123,165 Harvest Operations Corp. sr. notes 7 7/8s, 2011 (Canada) 456,000 328,320 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 325,000 172,250 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 395,000 256,750 Key Energy Services, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2014 150,000 99,000 Lukoil International Finance 144A company guaranty 6.656s, 2022 (Netherlands) 430,000 249,400 Lukoil International Finance 144A company guaranty 6.356s, 2017 (Netherlands) 180,000 112,500 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2014 294,000 241,080 Offshore Logistics, Inc. company guaranty 6 1/8s, 2013 245,000 176,400 Oslo Seismic Services, Inc. 1st mtge. 8.28s, 2011 228,026 233,496 Pacific Energy Partners/Pacific Energy Finance Corp. sr. notes 7 1/8s, 2014 290,000 253,296 Peabody Energy Corp. company guaranty 7 3/8s, 2016 620,000 582,800 Pemex Finance, Ltd. bonds 9.69s, 2009 (Cayman Islands) 115,500 116,214 Pemex Project Funding Master Trust 144A company guaranty 6 5/8s, 2035 380,000 321,670 Pemex Project Funding Master Trust 144A company guaranty 5 3/4s, 2018 480,000 423,600 Pemex Project Funding Master Trust 144A notes 6 5/8s, 2038 75,000 62,438 PetroHawk Energy Corp. company guaranty 9 1/8s, 2013 120,000 97,200 PetroHawk Energy Corp. 144A sr. unsec. unsub. notes 7 7/8s, 2015 100,000 74,000 CORPORATE BONDS AND NOTES (18.8%)* continued Principal amount Value Energy continued Petroleum Co. of Trinidad & Tobago Ltd. 144A sr. unsec. notes 6s, 2022 (Trinidad) $650,000 $532,461 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 205,000 128,125 Petroplus Finance, Ltd. company guaranty 6 3/4s, 2014 (Bermuda) 270,000 171,450 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 60,000 45,300 Plains Exploration & Production Co. company guaranty 7s, 2017 60,000 41,100 Pride International, Inc. sr. unsec. notes 7 3/8s, 2014 420,000 390,600 SandRidge Energy, Inc. sr. notes 8s, 2018 290,000 160,950 Williams Cos., Inc. (The) sr. unsec. notes 7 5/8s, 2019 320,000 250,000 9,518,380 Financials (3.9%) Banco Do Brasil 144A sr. unsec. 4.157s, 2017 (Cayman Islands) BRL 393,000 129,820 Bosphorus Financial Services, Ltd. 144A sec. sr. notes FRN 3.949s, 2012 (Cayman Islands) $883,188 751,806 GMAC, LLC 144A sr. unsec. unsub. notes 7 3/4s, 2010 43,000 38,683 GMAC, LLC 144A sr. unsec. unsub. notes 7s, 2012 44,000 35,134 GMAC, LLC 144A sr. unsec. unsub. notes 6 7/8s, 2012 298,000 228,739 GMAC, LLC 144A sr. unsec. unsub. notes 6 7/8s, 2011 44,000 36,063 GMAC, LLC 144A sr. unsec. unsub. notes 6 5/8s, 2012 322,000 250,606 GMAC, LLC 144A sr. unsec. unsub. notes FRN 6 4.403s, 2014 31,000 17,670 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 160,000 131,637 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 70,000 30,888 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 50,000 30,563 HSBC Capital Funding LP/Jersey Channel Islands company guaranty sub. FRB 5.13s, 2049 (Jersey) EUR 208,000 $203,536 iStar Financial, Inc. sr. unsec. notes Ser. B, 4 7/8s, 2009 (R) $80,000 72,600 JPMorgan Chase & Co. 144A sr. unsec. FRN 6.46s, 2017 500,000 314,800 JPMorgan Chase & Co. 144A sr. unsec. notes FRN 0.227s, 2011 RUB 18,000,000 415,440 JPMorgan Chase & Co. 144A unsec. unsub. notes 0.159s, 2012 INR 14,000,000 254,363 24 Putnam VT Diversified Income Fund CORPORATE BONDS AND NOTES (18.8%)* continued Principal amount Value Financials continued Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 $749,000 $667,546 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 105,000 84,263 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 184,000 136,620 Liberty Mutual Insurance 144A notes 7.697s, 2097 480,000 318,925 Merrill Lynch & Co., Inc. notes FRN Ser. MTN, 3.735s, 2011 265,000 234,677 Morgan Stanley sr. unsec. bonds 4.302s, 2017 BRL 1,360,000 361,733 RSHB Capital SA for OJSC Russian Agricultural Bank notes 6.299s, 2017 (Luxembourg) $495,000 282,150 RSHB Capital SA for OJSC Russian Agricultural Bank sub. bonds FRB 6.97s, 2016 (Luxembourg) 250,000 145,708 Russian Agricultural Bank 144A notes 7 3/4s, 2018 (Luxembourg) 370,000 238,650 Russian Agricultural Bank 144A notes 7 1/8s, 2014 (Luxembourg) 370,000 247,900 UBS Luxembourg SA for Sberbank unsec. sub. notes stepped-coupon 6.23s (7.429s, 2/11/10), 2015 (Luxembourg)  1,040,000 747,417 USI Holdings Corp. 144A sr. unsec. notes FRN 6.024s, 2014 45,000 18,281 VTB Capital SA bonds 6 1/4s, 2035 (Luxembourg) 695,000 392,675 VTB Capital SA sr. notes 6 1/4s, 2035 (Luxembourg) 400,000 226,000 VTB Capital SA 144A notes 7 1/2s, 2011 (Luxembourg) 639,000 530,370 VTB Capital SA 144A notes 6 7/8s, 2018 (Luxembourg) 781,000 511,555 VTB Capital SA 144A sec. notes 6.609s, 2012 (Luxembourg) 3,676,000 2,533,132 VTB Capital SA (Vneshtorgbank) loan participation notes stepped-coupon 6.315s (7.815s, 2/4/10), 2015 (Luxembourg)  1,950,000 1,175,967 11,795,917 Health care (1.5%) Community Health Systems, Inc. company guaranty 8 7/8s, 2015 490,000 450,800 DaVita, Inc. company guaranty 6 5/8s, 2013 119,000 113,050 Elan Finance PLC/Elan Finance Corp. company guaranty 7 3/4s, 2011 (Ireland) 165,000 98,175 CORPORATE BONDS AND NOTES (18.8%)* continued Principal amount Value Health care continued HCA, Inc. sr. sec. notes 9 1/4s, 2016 $460,000 $422,050 HCA, Inc. sr. sec. notes 9 1/8s, 2014 205,000 190,138 HCA, Inc. sr. unsec. notes 6 3/8s, 2015 164,000 100,040 HCA, Inc. sr. unsec. notes 5 3/4s, 2014 202,000 122,210 Omnicare, Inc. company guaranty 6 3/4s, 2013 170,000 144,500 Omnicare, Inc. sr. sub. notes 6 1/8s, 2013 460,000 386,400 Select Medical Corp. company guaranty 7 5/8s, 2015 522,000 276,660 Service Corporation International debs. 7 7/8s, 2013 63,000 56,149 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 542,000 415,985 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 225,000 117,000 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015  160,000 97,600 Tenet Healthcare Corp. sr. unsec. notes 7 3/8s, 2013 325,000 231,563 Tenet Healthcare Corp. sr. unsec. unsub. notes 6 3/8s, 2011 447,000 345,308 US Oncology, Inc. company guaranty 9s, 2012 395,000 359,450 Vanguard Health Holding Co. II, LLC sr. sub. notes 9s, 2014 372,000 310,620 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 (R) 260,000 231,400 Ventas Realty LP/Capital Corp. sr. notes 6 5/8s, 2014 (R) 135,000 102,600 4,571,698 Technology (0.7%) Advanced Micro Devices, Inc. sr. notes 7 3/4s, 2012 253,000 111,320 Ceridian Corp. 144A sr. unsec. notes 11 1/2s, 2015 227,000 120,594 Compucom Systems, Inc. sr. sub. notes 12 1/2s, 2015 125,000 84,375 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 8 7/8s, 2014 378,000 166,320 Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 10 1/8s, 2016 278,000 113,980 Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 9 1/8s, 2014  276,000 63,480 Iron Mountain, Inc. company guaranty 8 5/8s, 2013 160,000 150,400 Iron Mountain, Inc. company guaranty 6 5/8s, 2016 140,000 113,750 25 Putnam VT Diversified Income Fund CORPORATE BONDS AND NOTES (18.8%)* continued Principal amount Value Technology continued Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 $440,000 $353,100 New ASAT Finance, Ltd. company guaranty 9 1/4s, 2011 (Cayman Islands) 11,000 1,155 Nortel Networks, Ltd. company guaranty sr. unsec. notes 10 3/4s, 2016 (Canada) 180,000 47,700 Nortel Networks, Ltd. company guaranty sr. unsec. notes FRN 9.003s, 2011 (Canada) 195,000 48,750 Nortel Networks, Ltd. 144A sr. unsecd. notes company guaranty 10 3/4s, 2016 (Canada) 438,000 116,070 Sanmina Corp. company guaranty sr. unsec. sub. notes 6 3/4s, 2013 194,000 83,420 Sanmina Corp. sr. unsec. sub. notes 8 1/8s, 2016 303,000 118,170 SunGard Data Systems, Inc. company guaranty 9 1/8s, 2013 256,000 221,440 Travelport LLC company guaranty 9 7/8s, 2014 141,000 52,875 Unisys Corp. sr. unsec. unsub. notes 12 1/2s, 2016 204,000 57,120 2,024,019 Utilities and power (1.5%) AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 105,000 86,100 AES Corp. (The) 144A sec. notes 8 3/4s, 2013 178,000 169,990 CMS Energy Corp. sr. notes 7 3/4s, 2010 155,000 152,618 Colorado Interstate Gas Co. debs. 6.85s, 2037 290,000 208,696 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 109,000 97,010 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 122,000 111,630 Edison Mission Energy sr. unsec. notes 7.2s, 2019 205,000 168,100 Edison Mission Energy sr. unsec. notes 7s, 2017 140,000 121,800 Ferrellgas LP/Finance sr. notes 6 3/4s, 2014 395,000 272,550 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 95,000 77,900 Kinder Morgan, Inc. sr. notes 6 1/2s, 2012 1,182,000 995,835 NRG Energy, Inc. sr. notes 7 3/8s, 2016 170,000 158,100 Orion Power Holdings, Inc. sr. unsec. notes 12s, 2010 550,000 550,000 PNM Resources, Inc. unsec. unsub. notes 9 1/4s, 2015 208,000 166,400 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 7.2s, 2011 150,000 140,634 CORPORATE BONDS AND NOTES (18.8%)* continued Principal amount Value Utilities and power continued Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 7s, 2012 $255,000 $233,402 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 24,000 19,673 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7 1/2s, 2017 127,000 112,025 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 65,000 49,734 Transcontinental Gas Pipeline Corp. sr. unsec. debs. 7 1/4s, 2026 350,000 319,427 Utilicorp United, Inc. sr. unsec. notes 7.95s, 2011 15,000 14,692 Vattenfall Treasury AB company guaranty unsec. unsub. FRB 5 1/4s, 2049 (Sweden) EUR 156,000 184,652 Williams Partners LP/Williams Partners Finance Corp. sr. unsec. notes 7 1/4s, 2017 $105,000 82,950 4,493,918 Total corporate bonds and notes (cost $77,722,362) $56,772,043 FOREIGN GOVERNMENT BONDS AND NOTES (11.8%)* Units/Principal amount Value Argentina (Republic of ) bonds zero %, 2013 $281,000 $84,862 Argentina (Republic of ) bonds Ser. $V, 10 1/2s, 2012 ARS 1,080,000 108,000 Argentina (Republic of ) bonds FRB 3s, 2013 $2,362,000 774,773 Argentina (Republic of ) notes Ser. $dis, 8.28s, 2033 977,737 244,434 Argentina (Republic of ) sr. unsec. unsub. bonds zero %, 2015 614,000 162,710 Argentina (Republic of ) sr. unsec. unsub. bonds FRB 3.127s, 2012 6,854,000 1,818,901 Banco Nacional de Desenvolvimento Economico e Social 144A sr. unsec. notes 6.369s, 2018 160,000 152,000 Brazil (Federal Republic of ) bonds 6s, 2017 740,000 700,551 Canada (Government of ) bonds Ser. WL43, 5 3/4s, 2029 CAD 585,000 633,924 Colombia (Republic of ) notes 10s, 2012 $1,359,000 1,490,905 Colombia (Republic of ) unsec. unsub. bonds 7 3/8s, 2037 510,000 451,350 Colombia (Republic of ) unsec. unsub. bonds 7 3/8s, 2017 340,000 327,937 Ecuador (Republic of ) bonds Ser. REGS, 12s, 2012 (In default) 1,460,232 329,341 Ecuador (Republic of ) regs notes 9 3/8s, 2015 (In default) 100,000 19,511 26 Putnam VT Diversified Income Fund FOREIGN GOVERNMENT BONDS AND NOTES (11.8%)* continued Units/Principal amount Value Ghana (Republic of ) bonds 8 1/2s, 2017 $235,000 $93,413 Indonesia (Republic of ) 144A bonds 6 5/8s, 2037 575,000 367,063 Indonesia (Republic of ) 144A sr. unsec. bonds 6 3/4s, 2014 280,000 234,601 Indonesia (Republic of ) 144A sr. unsec. unsub. bonds 7 3/4s, 2038 550,000 456,500 Japan (Government of ) CPI Linked bonds Ser. 12, 1.2s, 2017 JPY 281,395,200 2,654,717 Japan (Government of ) CPI Linked bonds Ser. 8, 1s, 2016 JPY 1,686,325,200 15,925,499 Peru (Republic of ) bonds 8 3/4s, 2033 $575,000 644,000 Russia (Federation of ) 144A unsub. unsec. bonds 5s, 2030 1,687,144 1,347,522 South Africa (Republic of ) notes 5 7/8s, 2022 330,000 238,019 Sweden (Government of ) debs. Ser. 1041, 6 3/4s, 2014 SEK 26,845,000 4,235,482 Ukraine (Government of ) 144A bonds 6 3/4s, 2017 $435,000 162,781 Ukraine (Government of ) 144A sr. unsub. 6.58s, 2016 430,000 161,895 United Mexican States bonds Ser. MTN, 8.3s, 2031 57,000 69,825 Venezuela (Republic of ) notes 10 3/4s, 2013 1,110,000 699,422 Venezuela (Republic of ) unsec. note FRN Ser. REGS, 5.059s, 2011 690,000 420,900 Venezuela (Republic of ) unsub. bonds 5 3/8s, 2010 666,000 513,113 Total foreign government bonds and notes (cost $39,248,767) $35,523,951 ASSET-BACKED SECURITIES (8.7%)* Principal amount Value Accredited Mortgage Loan Trust FRB Ser. 05-1, Class M2, 1.161s, 2035 $110,710 $18,821 Ace Securities Corp. FRB Ser. 06-OP2, Class A2C, 0.621s, 2036 94,000 46,060 FRB Ser. 06-HE3, Class A2C, 0.621s, 2036 100,000 34,880 Ace Securities Corp. 144A Ser. 03-MH1, Class M2, 6 1/2s, 2030 40,502 23,023 Ameriquest Mortgage Securities, Inc. FRB Ser. 03-8, Class M2, 2.221s, 2033 198,549 11,913 Arcap REIT, Inc. 144A Ser. 03-1A, Class E, 7.11s, 2038 326,000 123,880 Ser. 04-1A, Class E, 6.42s, 2039 175,000 52,500 ASSET-BACKED SECURITIES (8.7%)* continued Principal amount Value Argent Securities, Inc. FRB Ser. 03-W3, Class M3, 2.741s, 2033 $22,925 $459 FRB Ser. 06-W4, Class A2C, 0.631s, 2036 178,000 78,320 Asset Backed Funding Certificates FRB Ser. 04-OPT2, Class M2, 1.471s, 2033 195,682 90,014 Asset Backed Securities Corp. Home Equity Loan Trust FRB Ser. 06-HE2, Class A3, 0.661s, 2036 31,834 19,228 FRB Ser. 06-HE4, Class A5, 0.631s, 2036 121,238 70,318 Aviation Capital Group Trust 144A FRB Ser. 03-2A, Class G1, 1.208s, 2033 210,076 52,519 BankAmerica Manufactured Housing Contract Trust Ser. 97-2, Class M, 6.9s, 2028 70,000 56,000 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 3.721s, 2034 164,322 96,112 FRB Ser. 06-PC1, Class M9, 2.221s, 2035 135,000 1,350 FRB Ser. 05-HE1, Class M3, 1.401s, 2035 210,000 10,500 Bear Stearns Asset Backed Securities, Inc. 144A FRB Ser. 06-HE2, Class M10, 2.721s, 2036 89,147 217 Bombardier Capital Mortgage Securitization Corp. Ser. 00-A, Class A4, 8.29s, 2030 680,182 281,863 Ser. 00-A, Class A2, 7.575s, 2030 1,569,515 640,718 Ser. 99-B, Class A-5, 7.44s, 2020 45,940 18,376 Ser. 99-B, Class A4, 7.3s, 2016 499,603 189,472 Ser. 99-B, Class A3, 7.18s, 2015 835,861 322,942 FRB Ser. 00-A, Class A1, 1.355s, 2030 108,554 18,223 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 05-OPT1, Class M1, 0.891s, 2035 41,642 27,654 Conseco Finance Securitizations Corp. Ser. 00-2, Class A5, 8.85s, 2030 903,366 514,186 Ser. 00-4, Class A6, 8.31s, 2032 2,349,726 1,198,360 Ser. 00-5, Class A7, 8.2s, 2032 214,000 113,420 Ser. 00-1, Class A5, 8.06s, 2031 663,317 338,291 Ser. 00-4, Class A5, 7.97s, 2032 142,159 72,501 Ser. 00-5, Class A6, 7.96s, 2032 409,239 225,081 Ser. 02-1, Class M1F, 7.954s, 2033 12,000 6,061 Ser. 01-3, Class M2, 7.44s, 2033 34,588 1,765 Ser. 01-4, Class A4, 7.36s, 2033 150,019 90,762 Ser. 00-6, Class A5, 7.27s, 2031 55,088 33,604 27 Putnam VT Diversified Income Fund ASSET-BACKED SECURITIES (8.7%)* continued Principal amount Value Conseco Finance Securitizations Corp. Ser. 01-1, Class A5, 6.99s, 2032 $86,633 $53,929 Ser. 01-3, Class A4, 6.91s, 2033 2,289,782 1,478,822 Ser. 02-1, Class A, 6.681s, 2033 697,341 560,501 FRB Ser. 02-1, Class M1A, 3.95s, 2033 1,609,000 486,945 FRB Ser. 01-4, Class M1, 3.65s, 2033 241,000 40,993 Countrywide Asset Backed Certificates FRB Ser. 05-BC3, Class M1, 0.991s, 2035 41,000 25,010 FRB Ser. 05-14, Class 3A2, 0.711s, 2036 22,150 18,274 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 (Cayman Islands) 361,000 126,350 DB Master Finance, LLC 144A Ser. 06-1, Class M1, 8.285s, 2031 197,000 127,010 Equifirst Mortgage Loan Trust FRB Ser. 05-1, Class M5, 1.141s, 2035 86,000 4,300 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF7, Class 2A3, 0.621s, 2036 154,000 61,846 Fremont Home Loan Trust FRB Ser. 05-E, Class 2A4, 0.801s, 2036 217,000 130,200 FRB Ser. 06-2, Class 2A3, 0.641s, 2036 309,000 173,040 Gears Auto Owner Trust 144A Ser. 05-AA, Class E1, 8.22s, 2012 502,000 488,366 Granite Mortgages PLC FRB Ser. 03-2, Class 3C, 7.666s, 2043 (United Kingdom) GBP 588,814 390,119 FRB Ser. 03-2, Class 2C1, 5.2s, 2043 (United Kingdom) EUR 1,225,000 1,530,772 Green Tree Financial Corp. Ser. 94-6, Class B2, 9s, 2020 $673,275 531,887 Ser. 94-4, Class B2, 8.6s, 2019 276,838 163,334 Ser. 93-1, Class B, 8.45s, 2018 257,383 191,621 Ser. 99-5, Class A5, 7.86s, 2030 2,966,884 1,731,503 Ser. 96-8, Class M1, 7.85s, 2027 304,000 154,656 Ser. 95-8, Class B1, 7.3s, 2026 285,417 167,532 Ser. 95-4, Class B1, 7.3s, 2025 289,077 170,755 Ser. 97-6, Class M1, 7.21s, 2029 182,000 76,340 Ser. 95-F, Class B2, 7.1s, 2021 24,970 18,727 Ser. 93-3, Class B, 6.85s, 2018 18,642 9,352 Ser. 99-3, Class A7, 6.74s, 2031 527,151 418,803 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 3,452,116 2,043,332 Ser. 99-5, Class M1A, 8.3s, 2026 119,000 59,252 Ser. 99-5, Class A4, 7.59s, 2028 35,487 30,034 GS Auto Loan Trust 144A Ser. 04-1, Class D, 5s, 2011 298,512 234,332 ASSET-BACKED SECURITIES (8.7%)* continued Principal amount Value GSAMP Trust FRB Ser. 06-HE5, Class A2C, 0.621s, 2036 $460,000 $216,706 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class E, 2.471s, 2030 (Cayman Islands) 289,000 43,350 FRB Ser. 05-1A, Class E, 2.271s, 2030 (Cayman Islands) 63,492 25,397 Home Equity Asset Trust FRB Ser. 06-1, Class 2A4, 0.801s, 2036 108,000 52,380 Lehman ABS Manufactured Housing Contract Ser. 01-B, Class A4, 5.27s, 2018 41,031 27,500 Lehman XS Trust FRB Ser. 07-6, Class 2A1, 0.681s, 2037 1,002,831 346,536 LNR CDO, Ltd. 144A FRB Ser. 03-1A, Class EFL, 3.474s, 2036 (Cayman Islands) 660,000 66,000 FRB Ser. 02-1A, Class FFL, 3.211s, 2037 (Cayman Islands) 1,135,000 283,750 Local Insight Media Finance, LLC Ser. 07-1W, Class A1, 5.53s, 2012 (F) 1,409,605 916,243 Long Beach Mortgage Loan Trust FRB Ser. 05-2, Class M4, 1.091s, 2035 240,000 36,000 FRB Ser. 06-4, Class 2A4, 0.731s, 2036 103,000 34,670 FRB Ser. 06-1, Class 2A3, 0.661s, 2036 137,646 67,446 Lothian Mortgages PLC 144A FRB Ser. 3A, Class D, 6.78s, 2039 (United Kingdom) GBP 700,000 868,170 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 3.721s, 2032 $925,076 402,502 MASTR Asset Backed Securities Trust FRB Ser. 06-FRE2, Class A4, 0.621s, 2036 54,000 22,297 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 93,759 58,262 Morgan Stanley ABS Capital I FRB Ser. 04-HE8, Class B3, 3.671s, 2034 59,066 5,907 FRB Ser. 05-HE2, Class M5, 1.151s, 2035 150,000 1,500 FRB Ser. 05-HE1, Class M3, 0.991s, 2034 150,000 24,000 FRB Ser. 06-NC4, Class M2, 0.771s, 2036 210,000 14,700 N-Star Real Estate CDO, Ltd. 144A FRB Ser. 04-2A, Class C1, 2.471s, 2039 (Cayman Islands) 500,000 400,000 28 Putnam VT Diversified Income Fund ASSET-BACKED SECURITIES (8.7%)* continued Principal amount Value Navistar Financial Corp. Owner Trust Ser. 05-A, Class C, 4.84s, 2014 $46,345 $41,515 Ser. 04-B, Class C, 3.93s, 2012 29,154 24,537 New Century Home Equity Loan Trust FRB Ser. 03-4, Class M3, 2.521s, 2033 12,489 187 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 0.631s, 2036 130,000 76,050 FRB Ser. 06-2, Class A2C, 0.621s, 2036 130,000 55,380 Oakwood Mortgage Investors, Inc. Ser. 96-C, Class B1, 7.96s, 2027 1,129,855 351,837 Ser. 99-D, Class A1, 7.84s, 2029 672,990 343,225 Ser. 00-A, Class A2, 7.765s, 2017 95,575 52,933 Ser. 95-B, Class B1, 7.55s, 2021 136,633 77,769 Ser. 00-D, Class A4, 7.4s, 2030 709,000 283,600 Ser. 02-B, Class A4, 7.09s, 2032 278,733 188,786 Ser. 99-B, Class A4, 6.99s, 2026 712,121 434,720 Ser. 00-D, Class A3, 6.99s, 2022 300,099 265,846 Ser. 01-D, Class A4, 6.93s, 2031 380,590 195,479 Ser. 98-A, Class M, 6.825s, 2028 43,000 19,862 Ser. 01-E, Class A4, 6.81s, 2031 627,118 367,815 Ser. 01-C, Class A2, 5.92s, 2017 832,018 280,230 Ser. 01-D, Class A3, 5.9s, 2022 18,293 9,316 Ser. 02-C, Class A1, 5.41s, 2032 898,077 475,981 Ser. 01-E, Class A2, 5.05s, 2019 603,654 313,707 Ser. 02-A, Class A2, 5.01s, 2020 82,143 46,440 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 131,784 82,602 FRB Ser. 01-B, Class A2, 1.57s, 2018 49,597 27,955 Option One Mortgage Loan Trust FRB Ser. 05-4, Class M11, 2.971s, 2035 290,000 3,915 Park Place Securities, Inc. FRB Ser. 05-WCH1, Class M4, 1.301s, 2036 98,000 5,880 Park Place Securities, Inc. 144A FRB Ser. 04-MHQ1, Class M10, 2.971s, 2034 (F) 12,459 50 Peoples Financial Realty Mortgage Securities Trust FRB Ser. 06-1, Class 1A2, 0.601s, 2036 197,000 68,950 Residential Asset Mortgage Products, Inc. FRB Ser. 06-NC3, Class A2, 0.661s, 2036 127,459 92,714 FRB Ser. 07-RZ1, Class A2, 0.631s, 2037 154,000 68,330 Securitized Asset Backed Receivables, LLC FRB Ser. 05-HE1, Class M2, 1.121s, 2035 150,000 4,500 FRB Ser. 07-NC2, Class A2B, 0.611s, 2037 144,000 63,360 ASSET-BACKED SECURITIES (8.7%)* continued Principal amount Value SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, PO, 0.681s, 2036 $219,000 $70,080 Soundview Home Equity Loan Trust FRB Ser. 06-OPT3, Class 2A3, 0.641s, 2036 104,000 45,760 FRB Ser. 06-3, Class A3, 0.631s, 2036 461,000 265,259 Soundview Home Equity Loan Trust 144A FRB Ser. 05-4, Class M10, 2.971s, 2036 284,000 2,840 South Coast Funding 144A FRB Ser. 3A, Class A2, 3.588s, 2038 (Cayman Islands) 120,000 600 Structured Asset Investment Loan Trust FRB Ser. 06-BNC2, Class A6, 0.731s, 2036 104,000 8,996 Structured Asset Receivables Trust 144A FRB Ser. 05-1, 4.919s, 2015 1,311,812 885,473 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 395,000 59,250 TIAA Real Estate CDO, Ltd. 144A Ser. 02-1A, Class IV, 6.84s, 2037 351,000 56,160 Whinstone Capital Management, Ltd. 144A FRB Ser. 1A, Class B3, 4.435s, 2044 (United Kingdom) 189,615 22,754 Total asset-backed securities (cost $46,403,689) $26,231,289 SENIOR LOANS (7.3%)* (c) Principal amount Value Basic materials (0.6%) Aleris International, Inc. bank term loan FRN Ser. B, 2.567s, 2013 $141,990 $56,370 Domtar Corp. bank term loan FRN 3.251s, 2014 (Canada) 250,750 167,689 Georgia-Pacific, LLC bank term loan FRN Ser. B, 3.698s, 2013 299,232 243,001 Georgia-Pacific, LLC bank term loan FRN Ser. B2, 3.79s, 2012 175,364 142,410 Huntsman International, LLC bank term loan FRN Ser. B, 2.221s, 2012 1,155,000 705,512 NewPage Holding Corp. bank term loan FRN 5.314s, 2014 170,780 107,469 Novelis, Inc. bank term loan FRN Ser. B, 5.77s, 2014 169,727 106,928 Novelis, Inc. bank term loan FRN Ser. B, 5.77s, 2014 373,398 235,241 Rockwood Specialties Group, Inc. bank term loan FRN Ser. E, 3.546s, 2012 46,200 36,927 1,801,547 29 Putnam VT Diversified Income Fund SENIOR LOANS (7.3%)* (c) continued Principal amount Value Capital goods (0.7%) Berry Plastics Holding Corp. bank term loan FRN 3.876s, 2015 $98,250 $62,020 Graham Packaging Co., LP bank term loan FRN 5.509s, 2011 98,250 70,494 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN 3.662s, 2014 47,441 24,432 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN Ser. B, 5.762s, 2014 901,525 464,285 Hexcel Corp. bank term loan FRN Ser. B, 5.141s, 2012 197,499 163,924 Manitowoc Co., Inc. (The) bank term loan FRN Ser. B, 6 1/2s, 2014 550,000 382,250 Mueller Water Products, Inc. bank term loan FRN Ser. B, 4.952s, 2014 260,371 173,147 Polypore, Inc. bank term loan FRN Ser. B, 3.93s, 2014 190,181 110,305 Sensata Technologies BV bank term loan FRN 5.257s, 2013 (Netherlands) 252,829 126,414 Sequa Corp. bank term loan FRN 4.78s, 2014 257,494 140,334 Transdigm, Inc. bank term loan FRN 3.498s, 2013 300,000 237,000 Wesco Aircraft Hardware Corp. bank term loan FRN 3.69s, 2013 117,000 87,360 2,041,965 Communication services (1.4%) Alltel Communications, Inc. bank term loan FRN Ser. B2, 4.371s, 2015 585,553 573,988 Alltel Communications, Inc. bank term loan FRN Ser. B3, 3.939s, 2015 607,387 595,998 Cablevision Systems Corp. bank term loan FRN 2.949s, 2013 93,718 79,621 Cebridge Connections, Inc. bank term loan FRN Ser. B, 6.16s, 2013 335,813 216,599 Charter Communications Operating, LLC bank term loan FRN 8.77s, 2014 188,575 148,188 Charter Communications, Inc. bank term loan FRN 6.262s, 2014 150,000 82,500 Charter Communications, Inc. bank term loan FRN 5.06s, 2014 746,266 544,774 Cricket Communications, Inc. bank term loan FRN Ser. B, 7.262s, 2013 4,404 3,649 Crown Castle International Corp. bank term loan FRN 5.376s, 2014 43,026 29,257 Fairpoint Communications, Inc. bank term loan FRN Ser. B, 6.563s, 2015 390,000 242,775 Insight Midwest, LP bank term loan FRN Ser. B, 3.91s, 2014 96,576 71,225 Intelsat Corp. bank term loan FRN Ser. B2, 6.65s, 2011 147,624 111,351 Intelsat Corp. bank term loan FRN Ser. B2-A, 6.65s, 2013 147,668 111,384 SENIOR LOANS (7.3%)* (c) continued Principal amount Value Communication services continued Intelsat Corp. bank term loan FRN Ser. B2-C, 6.65s, 2013 $147,624 $111,351 Intelsat, Ltd. bank term loan FRN 6.883s, 2014 (Bermuda) 375,000 243,750 Intelsat, Ltd. bank term loan FRN Ser. B, 3.898s, 2013 (Bermuda) 392,000 312,816 Level 3 Communications, Inc. bank term loan FRN 7s, 2014 117,000 70,054 Mediacom Communications Corp. bank term loan FRN Ser. C, 1.77s, 2015 490,344 308,917 Mediacom Communications Corp. bank term loan FRN Ser. D2, 2.02s, 2015 88,200 57,330 MetroPCS Wireless, Inc. bank term loan FRN 4.843s, 2013 104,573 83,561 PAETEC Holding Corp. bank term loan FRN 3.936s, 2013 44,663 26,723 PAETEC Holding Corp. bank term loan FRN Ser. B1, 3.936s, 2013 113,505 67,914 Time Warner Telecom, Inc. bank term loan FRN Ser. B, 3.691s, 2013 135,096 104,361 West Corp. bank term loan FRN 3.468s, 2013 63,124 38,618 4,236,704 Consumer cyclicals (2.3%) Affinion Group, Inc. bank term loan FRN Ser. B, 4.644s, 2013 731,743 497,585 Allison Transmission bank term loan FRN Ser. B, 4.581s, 2014 304,133 168,142 CCM Merger, Inc. bank term loan FRN Ser. B, 5.101s, 2012 64,493 29,022 Cenveo, Inc. bank term loan FRN Ser. C, 3.275s, 2014 175,964 101,179 Cenveo, Inc. bank term loan FRN Ser. DD, 3.275s, 2014 5,863 3,371 Cinemark USA, Inc. bank term loan FRN 3.58s, 2013 386,904 277,189 Citadel Communications bank term loan FRN Ser. B, 4.726s, 2014 315,000 126,000 Dana Corp. bank term loan FRN 6.353s, 2015 316,076 148,951 Dex Media West, LLC/Dex Media Finance Co. bank term loan FRN Ser. B, 7.538s, 2014 235,000 94,000 DirecTV Holdings, LLC bank term loan FRN 5 1/4s, 2013 205,667 181,929 GateHouse Media, Inc. bank term loan FRN Ser. B, 4.2s, 2014 440,598 55,515 GateHouse Media, Inc. bank term loan FRN Ser. B, 4.12s, 2014 160,000 20,160 GateHouse Media, Inc. bank term loan FRN Ser. DD, 9.076s, 2014 164,402 20,715 30 Putnam VT Diversified Income Fund SENIOR LOANS (7.3%)* (c) continued Principal amount Value Consumer cyclicals continued Golden Nugget, Inc. bank term loan FRN Ser. B, 2.48s, 2014 $73,182 $19,027 Golden Nugget, Inc. bank term loan FRN Ser. DD, 3.15s, 2014 (U) 41,818 10,873 Goodman Global Holdings, Inc. bank term loan FRN Ser. B, 7.708s, 2011 860,990 628,523 Goodyear Tire & Rubber Co. (The) bank term loan FRN 2.22s, 2010 1,085,280 681,013 Harrahs Operating Co., Inc. bank term loan FRN Ser. B2, 6.536s, 2015 116,123 67,125 Idearc, Inc. bank term loan FRN Ser. B, 5.67s, 2014 918,532 280,152 Isle of Capri Casinos, Inc. bank term loan FRN 5.512s, 2014 150,647 88,580 Isle of Capri Casinos, Inc. bank term loan FRN Ser. A, 5.512s, 2014 45,424 26,709 Isle of Capri Casinos, Inc. bank term loan FRN Ser. B, 5.512s, 2014 60,259 35,432 Lear Corp bank term loan FRN 4.584s, 2013 527,534 231,851 Michaels Stores, Inc. bank term loan FRN Ser. B, 3.523s, 2013 89,382 45,965 National Bedding Co. bank term loan FRN 3.752s, 2011 50,614 28,470 Navistar Financial Corp. bank term loan FRN 4.358s, 2012 165,867 90,674 Navistar International Corp. bank term loan FRN 3.721s, 2012 456,133 249,353 R.H. Donnelley, Inc. bank term loan FRN 6.857s, 2011 408,687 229,376 R.H. Donnelley, Inc. bank term loan FRN Ser. D1, 6 3/4s, 2011 216,613 123,469 Readers Digest Association, Inc. (The) bank term loan FRN Ser. B, 4.083s, 2014 294,750 91,373 Realogy Corp. bank term loan FRN 3.853s, 2013 (R) 124,258 77,247 Realogy Corp. bank term loan FRN Ser. B, 5.706s, 2013 (R) 461,532 286,919 Six Flags Theme Parks bank term loan FRN 3.686s, 2015 397,800 231,520 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 (In default) 696,187 192,446 Tropicana Entertainment bank term loan FRN Ser. B, 4 1/2s, 2011 665,000 151,841 TRW Automotive, Inc. bank term loan FRN Ser. B, 5.211s, 2014 132,975 87,232 United Components, Inc. bank term loan FRN Ser. D, 4.39s, 2012 316,667 218,500 Universal City Development Partners bank term loan FRN Ser. B, 6.284s, 2011 462,727 397,945 Univision Communications, Inc. bank term loan FRN Ser. B, 3.686s, 2014 367,000 146,188 SENIOR LOANS (7.3%)* (c) continued Principal amount Value Consumer cyclicals continued Visant Holding Corp. bank term loan FRN Ser. C, 5.171s, 2010 $227,564 $187,740 Visteon Corp. bank term loan FRN Ser. B, 7 3/4s, 2013 450,000 107,250 Warner Music Group bank term loan FRN Ser. B, 4.285s, 2011 139,349 105,209 Yankee Candle Co., Inc. bank term loan FRN 3.404s, 2014 69,000 34,569 6,876,329 Consumer staples (0.5%) Dean Foods Co. bank term loan FRN Ser. B, 5.24s, 2014 365,390 305,362 Jarden Corp. bank term loan FRN Ser. B1, 5.512s, 2012 196,420 145,548 Jarden Corp. bank term loan FRN Ser. B2, 5.512s, 2012 98,219 72,780 Pinnacle Foods Holding Corp. bank term loan FRN Ser. B, 6.126s, 2014 711,749 483,278 Rental Service Corp. bank term loan FRN 7.402s, 2013 380,000 200,806 Rite-Aid Corp. bank term loan FRN Ser. B, 3.795s, 2014 79,400 46,251 Spectrum Brands, Inc. bank term loan FRN 1.751s, 2013 21,751 11,746 Spectrum Brands, Inc. bank term loan FRN Ser. B1, 6.571s, 2013 386,700 208,818 Ticketmaster bank term loan FRN Ser. B, 6.64s, 2014 295,000 200,600 1,675,189 Energy (0.3%) CR Gas Storage bank term loan FRN 4.847s, 2013 34,858 24,575 CR Gas Storage bank term loan FRN 4.843s, 2013 14,509 10,229 CR Gas Storage bank term loan FRN Ser. B, 4.847s, 2013 215,482 151,915 CR Gas Storage bank term loan FRN Ser. DD, 4.844s, 2013 23,613 16,647 Enterprise GP Holdings, LP bank term loan FRN 5.663s, 2014 27,000 21,870 EPCO Holding, Inc. bank term loan FRN Ser. A, 1.508s, 2012 185,000 151,700 Hercules Offshore, Inc. bank term loan FRN Ser. B, 5.64s, 2013 223,933 144,437 MEG Energy Corp. bank term loan FRN 5.77s, 2013 (Canada) 72,938 47,045 MEG Energy Corp. bank term loan FRN Ser. DD, 5.77s, 2013 (Canada) 74,344 47,952 Petroleum Geo-Services ASA bank term loan FRN 5.51s, 2015 (Norway) 104,867 71,309 Quicksilver Resources, Inc. bank term loan FRN 7 3/4s, 2013 252,491 162,856 31 Putnam VT Diversified Income Fund SENIOR LOANS (7.3%)* (c) continued Principal amount Value Energy continued Targa Resources, Inc. bank term loan FRN 5.97s, 2012 $200,448 $123,991 Targa Resources, Inc. bank term loan FRN 3.637s, 2012 115,161 71,235 1,045,761 Financials (%) General Growth Properties, Inc. bank term loan FRN Ser. A, 2.98s, 2010 (R) 85,000 24,589 Hub International, Ltd. bank term loan FRN Ser. B, 6.262s, 2014 104,882 59,782 Hub International, Ltd. bank term loan FRN Ser. DD, 6.262s, 2014 23,574 13,437 97,808 Health care (0.6%) Community Health Systems, Inc. bank term loan FRN Ser. B, 4.445s, 2014 392,996 304,670 Community Health Systems, Inc. bank term loan FRN Ser. DD, 3.404s, 2014 (U) 20,276 15,719 Health Management Associates, Inc. bank term loan FRN 5.512s, 2014 933,337 570,669 Healthsouth Corp. bank term loan FRN Ser. B, 4.699s, 2013 257,787 197,391 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 8.758s, 2014 288,070 156,998 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 7.62s, 2014 20,198 14,328 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. B, 3.431s, 2014 217,795 154,498 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. DD, 3.431s, 2014 75,364 53,462 LifePoint, Inc. bank term loan FRN Ser. B, 3.821s, 2012 158,330 131,810 Sun Healthcare Group, Inc. bank term loan FRN 3.662s, 2014 19,507 12,972 Sun Healthcare Group, Inc. bank term loan FRN Ser. B, 4.823s, 2014 90,051 59,884 Sun Healthcare Group, Inc. bank term loan FRN Ser. DD, 4.955s, 2014 11,565 7,691 1,680,092 Technology (0.3%) Activant Solutions Holdings, Inc. bank term loan FRN Ser. B, 6.066s, 2013 129,347 80,195 Compucom Systems, Inc. bank term loan FRN 4.94s, 2014 109,074 70,898 First Data Corp. bank term loan FRN Ser. B1, 3.416s, 2014 268,890 171,993 First Data Corp. bank term loan FRN Ser. B3, 3.416s, 2014 287,079 183,628 SENIOR LOANS (7.3%)* (c) continued Principal amount Value Technology continued Flextronics International, Ltd. bank term loan FRN Ser. B, 7.069s, 2014 (Singapore) $142,174 $89,095 Flextronics International, Ltd. bank term loan FRN Ser. B, 6.155s, 2014 (Singapore) 494,764 310,052 Travelport bank term loan FRN 6.262s, 2013 4,550 1,931 Travelport bank term loan FRN Ser. B, 6.012s, 2013 69,418 29,459 Travelport bank term loan FRN Ser. DD, 3.686s, 2013 24,553 10,517 947,768 Transportation (0.2%) Ceva Group PLC bank term loan FRN 9.458s, 2015 (Netherlands) (F) 1,485,000 549,450 Delta Airlines, Inc. bank term loan FRN 3.951s, 2012 2,250 1,471 550,921 Utilities and power (0.4%) Dynegy Holdings, Inc. bank term loan FRN 2.94s, 2013 143,000 106,893 Energy Future Holdings Corp. bank term loan FRN Ser. B2, 5.603s, 2014 203,575 140,721 Energy Future Holdings Corp. bank term loan FRN Ser. B3, 5.382s, 2014 523,375 361,783 NRG Energy, Inc. bank term loan FRN 5.412s, 2014 119,790 103,468 NRG Energy, Inc. bank term loan FRN 5.262s, 2014 242,905 209,809 Reliant Energy, Inc. bank term loan FRN 1.88s, 2014 335,000 239,860 1,162,534 Total senior loans (cost $35,235,860) $22,116,618 PURCHASED OPTIONS OUTSTANDING (4.1%)* Expiration date/ Contract strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing on November 12, 2019. Nov-09/5.355 $15,663,000 $45,423 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 15,663,000 3,587,140 32 Putnam VT Diversified Income Fund PURCHASED OPTIONS OUTSTANDING (4.1%)* continued Expiration date/ Contract strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.03% versus the three month USD-LIBOR-BBA maturing on February 16, 2020. Feb-10/5.03 $25,080,000 $144,712 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 15,663,000 45,423 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.03% versus the three month USD-LIBOR-BBA maturing on February 16, 2020. Feb-10/5.03 25,080,000 4,950,541 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing on November 12, 2019. Nov-09/5.355 15,663,000 3,587,140 Total purchased options outstanding (cost $4,596,060) $12,360,379 CONVERTIBLE BONDS AND NOTES (0.1%)* Principal amount Value General Cable Corp. cv. company guaranty sr. unsec. notes 1s, 2012 $510,000 $318,113 Total convertible bonds and notes (cost $407,609) $318,113 PREFERRED STOCKS (%)* Shares Value GMAC Preferred Blocker, Inc. 144A stepped-coupon 9% (7%, 1/17/09) pfd.  (F) 163 $53,790 Total preferred stocks (cost $54,831) $53,790 COMMON STOCKS (%)* Shares Value AboveNet, Inc.  265 $7,685 Bohai Bay Litigation, LLC (Units) (F) 842 39,161 Vertis Holdings, Inc. (F)  8,044 8 Total common stocks (cost $11,843) $46,854 WARRANTS (%)*  Expiration Strike date price Warrants Value AboveNet, Inc. 9/8/10 $24.00 102 $1,020 Dayton Superior Corp. 144A (F) 6/15/09 0.01 890 720 New ASAT Finance, Ltd. (Cayman Islands) (F) 2/1/11 0.01 2,860 1 Smurfit Kappa Group PLC 144A (Ireland) 10/1/13 EUR 0.001 422 5,381 Vertis Holdings, Inc. (F) 10/18/15 $0.01 535 1 Total warrants (cost $32,896) $7,123 CONVERTIBLE PREFERRED STOCKS (%)* Shares Value Emmis Communications Corp. Ser. A, $3.125 cum. cv. pfd. 1,987 $4,471 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default) 627 314 Total convertible preferred stocks (cost $682,165) $4,785 SHORT-TERM INVESTMENTS (31.7%)* Principal amount/shares Value Egypt Treasury Bills for an effective yield of 10.56%, January 27, 2009 EGP 2,475,000 $447,632 Federated Prime Obligations Fund 58,552,082 58,552,082 Interest in $300,000,000 joint tri-party repurchase agreement dated December 31, 2008 with Deutsche Bank Securities due January 2, 2009  maturity value of $29,000,161 for an effective yield of 0.10% (collateralized by various mortgage backed securities with coupon rates ranging from 5.00% to 7.00% and due dates ranging from April 1, 2034 to December 1, 2038, valued at $306,000,001) $29,000,000 29,000,000 U.S. Treasury Bills for effective yields ranging from 0.45% to 0.48%, November 19, 2009 # 200,000 198,882 U.S. Treasury Cash Management Bills for an effective yield of 0.88%, May 15, 2009 # 7,390,000 7,365,805 Total short-term investments (cost $95,580,633) $95,564,401 Total investments (cost $490,688,350) $419,725,181 Key to holdings currency abbreviations ARS Argentine Peso INR Indian Rupee AUD Australian Dollar JPY Japanese Yen BRL Brazilian Real MXN Mexican Peso CAD Canadian Dollar RUB Russian Ruble EGP Egyptian Pound SEK Swedish Krona EUR Euro USD/$ United States Dollar GBP British Pound ZAR South African Rand 33 Putnam VT Diversified Income Fund * Percentages indicated are based on net assets of $301,401,862.  Non-income-producing security.  The interest or dividend rate and date shown parenthetically represent the new interest or dividend rate to be paid and the date the fund will begin accruing interest or dividend income at this rate.  Income may be received in cash or additional securities at the discretion of the issuer. # These securities, in part or in entirety, were pledged and segregated with the custodian to cover margin requirements for futures contracts at December 31, 2008. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at December 31, 2008. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on the securities valuation inputs. (R) Real Estate Investment Trust. (U)These securities, in part or in entirety, represent unfunded loan commitments (Note 7). At December 31, 2008, liquid assets totaling $180,242,644 have been designated as collateral for open forward commitments, swap contracts, forward contracts, and futures contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. TBA after the name of a security represents to be announced securities (Note 1). The rates shown on Floating Rate Bonds (FRB) and Floating Rate Notes (FRN) are the current interest rates at December 31, 2008. The dates shown on debt obligations are the original maturity dates. Inverse Floating Rate Bonds (IFB) are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at December 31, 2008. DIVERSIFICATION BY COUNTRY Distribution of investments by country of issue at December 31, 2008 (as a percentage of Portfolio Value): United States 86.1% Japan 4.4 Luxembourg 1.8 Sweden 1.1 United Kingdom 1.0 Canada 0.8 Argentina 0.8 Colombia 0.5 Cayman Islands 0.5 Other 3.0 Total 100.0% FORWARD CURRENCY CONTRACTS TO BUY at 12/31/08 (aggregate face value $27,634,097) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $3,688,345 $3,748,414 1/21/09 $(60,069) British Pound 2,333,433 2,354,388 1/21/09 (20,955) Canadian Dollar 1,922,752 2,010,972 1/21/09 (88,220) Danish Krone 331,610 303,067 1/21/09 28,543 Euro 7,702,492 7,127,221 1/21/09 575,271 Hungarian Forint 866,195 791,928 1/21/09 74,267 Malaysian Ringgit 1,272,442 1,210,000 1/21/09 62,442 Mexican Peso 75,583 81,035 1/21/09 (5,452) Norwegian Krone 3,325,892 3,255,268 1/21/09 70,624 Polish Zloty 2,534,499 2,478,345 1/21/09 56,154 South African Rand 865,521 944,500 1/21/09 (78,979) Swedish Krona 1,710,750 1,663,138 1/21/09 47,612 Swiss Franc 1,871,456 1,665,821 1/21/09 205,635 Total $866,873 FORWARD CURRENCY CONTRACTS TO SELL at 12/31/08 (aggregate face value $35,074,902) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $3,357,197 $3,233,359 1/21/09 $(123,838) Brazilian Real 713,813 703,473 1/21/09 (10,340) British Pound 4,375,000 4,399,488 1/21/09 24,488 Canadian Dollar 2,739,129 2,835,767 1/21/09 96,638 Euro 4,866,468 4,483,617 1/21/09 (382,851) Hungarian Forint 960,779 873,697 1/21/09 (87,082) Japanese Yen 2,829,253 2,784,692 1/21/09 (44,561) Norwegian Krone 4,156,478 4,078,056 1/21/09 (78,422) Polish Zloty 2,036,135 1,996,913 1/21/09 (39,222) South African Rand 841,831 920,815 1/21/09 78,984 Swedish Krona 6,711,771 6,516,299 1/21/09 (195,472) Swiss Franc 2,482,302 2,248,726 1/21/09 (233,576) Total $(995,254) FUTURES CONTRACTS OUTSTANDING at 12/31/08 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 1 $510,147 Mar-09 $1,750 Canadian Government Bond 10 yr (Short) 3 313,271 Mar-09 (13,084) Euro-Bund 10 yr (Short) 87 15,160,982 Mar-09 (319,176) Euro-Dollar 90 day (Short) 92 22,740,100 Jun-09 (391,038) 34 Putnam VT Diversified Income Fund FUTURES CONTRACTS OUTSTANDING at 12/31/08 continued Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Dollar 90 day (Short) 272 $67,146,600 Sep-09 $(1,203,065) Euro-Dollar 90 day (Short) 489 120,520,163 Dec-09 (2,202,781) Euro-Dollar 90 day (Short) 16 3,938,800 Mar-10 (85,969) Japanese Government Bond 10 yr (Long) 3 4,626,968 Mar-09 29,337 Japanese Government Bond 10 yr Mini (Short) 1 153,825 Mar-09 (500) U.K. Gilt 10 yr (Long) 14 2,520,961 Mar-09 155,342 U.S. Treasury Bond 20 yr (Short) 43 5,936,016 Mar-09 21,131 U.S. Treasury Note 2 yr (Short) 215 46,883,438 Mar-09 (402,654) U.S. Treasury Note 5 yr (Short) 86 10,238,703 Mar-09 (297,619) U.S. Treasury Note 10 yr (Short) 260 32,695,000 Mar-09 (331,824) Total $(5,040,150) WRITTEN OPTIONS OUTSTANDING at 12/31/08 (premiums received $6,087,691) Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank for the obligation to pay a fixed rate of 4.40% versus the three month USD-LIBOR-BB maturing November 9, 2019. $47,455,000 Nov-09/4.40 $7,210,787 Option on an interest rate swap with JPMorgan Chase Bank for the obligation to receive a fixed rate of 4.40% versus the three month USD-LIBOR-BBA maturing November 9, 2019. 47,455,000 Nov-09/4.40 409,062 WRITTEN OPTIONS OUTSTANDING at 12/31/08 (premiums received $6,087,691) continued Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.82% versus the three month USD-LIBOR-BBA maturing on September 12, 2018. $3,985,000 Sep-13/4.82 $349,325 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 19,678,500 May-12/5.51 4,053,771 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.82% versus the three month USD-LIBOR-BBA maturing on September 12, 2018. 3,985,000 Sep-13/4.82 50,849 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 19,678,500 May-12/5.51 276,877 Total $12,350,671 TBA SALE COMMITMENTS OUTSTANDING at 12/31/08 (proceeds receivable $33,695,742) Principal Settlement Agency amount date Value FNMA, 6 1/2s, January 1, 2039 $1,000,000 1/13/09 $1,039,219 FNMA, 6s, January 1, 2039 5,000,000 1/13/09 5,151,172 FNMA, 5 1/2s, January 1, 2039 2,000,000 1/13/09 2,051,875 FNMA, 5s, January 1, 2039 19,000,000 1/13/09 19,415,625 FNMA, 4 1/2s, January 1, 2039 6,000,000 1/13/09 6,088,125 Total $33,746,016 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/08 Upfront Unrealized Swap counterparty / premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $25,016,000 $ 5/23/10 3 month USD-LIBOR-BBA 3.155% $637,155 19,200,000  7/18/13 4.14688% 3 month USD-LIBOR-BBA (1,906,101) 1,000,000  7/29/18 3 month USD-LIBOR-BBA 4.75% 202,020 11,377,000  8/26/18 3 month USD-LIBOR-BBA 4.54375% 2,107,113 180,330,000  9/10/10 3 month USD-LIBOR-BBA 3.22969% 6,868,816 5,053,000  9/18/38 4.36125% 3 month USD-LIBOR-BBA (1,689,721) 3,420,000 10,675 10/1/18 3 month USD-LIBOR-BBA 4.30% 534,066 35 Putnam VT Diversified income Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/08 continued Upfront Unrealized Swap counterparty / premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. continued $13,317,000 $(56,115) 10/8/38 3 month USD-LIBOR-BBA 4.30% $4,079,448 831,000 (314) 10/20/18 4.60% 3 month USD-LIBOR-BBA (147,677) 14,167,000 12,879 10/20/10 3 month USD-LIBOR-BBA 3.00% 341,036 470,841,000  12/22/10 3 month USD-LIBOR-BBA 1.515% 87,482 7,819,000  5/8/28 4.95% 3 month USD-LIBOR-BBA (2,528,539) Barclays Bank PLC 28,712,000  12/9/10 3 month USD-LIBOR-BBA 2.005% 262,109 32,163,000  12/9/20 3 month USD-LIBOR-BBA 2.91875% 752,206 Citibank, N.A. JPY 812,000,000  9/11/16 1.8675% 6 month JPY-LIBOR-BBA (530,700) $24,000,000  7/21/18 4.80625% 3 month USD-LIBOR-BBA (4,887,579) MXN 31,880,000 (F)  7/18/13 1 month MXN-TIIE-BANXICO 9.175% 103,023 MXN 9,565,000 (F)  7/22/13 1 month MXN-TIIE-BANXICO 9.21% 31,872 CAD 3,250,000  8/8/18 4.119% 3 month CAD-BA-CDOR (434,052) ZAR 17,220,000 (F)  8/27/13 9.86% 3 month ZAR-JIBAR-SAFEX (134,219) ZAR 8,610,000 (F)  9/2/13 9.97% 3 month ZAR-JIBAR-SAFEX (71,520) AUD 3,600,000 (E)  9/11/18 6.1% 6 month AUD-BBR-BBSW (153,699) $82,885,000  9/17/13 3 month USD-LIBOR-BBA 3.4975% 5,988,790 4,884,000  9/18/38 4.45155% 3 month USD-LIBOR-BBA (1,723,798) 258,788,000  9/18/10 3 month USD-LIBOR-BBA 2.92486% 8,479,276 Citibank, N.A., London JPY 960,000,000  2/10/16 6 month JPY-LIBOR-BBA 1.755% 539,003 Credit Suisse International $9,974,900  9/16/10 3.143% 3 month USD-LIBOR-BBA (369,003) 106,351,000  9/18/10 3 month USD-LIBOR-BBA 2.91916% 3,487,629 13,912,000  9/23/10 3 month USD-LIBOR-BBA 3.32% 576,561 7,865,000  10/9/10 3 month USD-LIBOR-BBA 2.81% 159,507 EUR 3,950,000 (E)  11/6/18 6 month EUR-EURIBOR-Reuters 4.9425% 125,163 $9,000,000  12/5/20 3 month USD-LIBOR-BBA 3.01% 297,117 3,540,000 (37,837) 12/10/38 2.69% 3 month USD-LIBOR-BBA 19,825 86,630,000 570,412 12/10/28 3 month USD-LIBOR-BBA 2.81% 372,134 23,865,000  6/30/38 2.71% 3 month USD-LIBOR-BBA 261,232 EUR 20,540,000  7/4/15 3.93163% 6 month EUR-EURIBOR- Telerate (664,633) Deutsche Bank AG $9,065,000  9/23/38 4.75% 3 month USD-LIBOR-BBA (3,759,855) 9,246,000  10/17/18 4.585% 3 month USD-LIBOR-BBA (1,624,792) 109,887,000  10/24/10 3 month USD-LIBOR-BBA 2.604% 1,964,663 9,000,000  11/18/18 3 month USD-LIBOR-BBA 4.04% 1,183,341 77,621,000  11/25/13 3 month USD-LIBOR-BBA 2.95409% 3,025,407 ZAR 8,620,000  7/6/11 3 month ZAR-JIBAR-SAFEX 9.16% 16,210 $47,098,000  11/28/13 3 month USD-LIBOR-BBA 2.8725% 1,648,103 58,876,000  12/5/13 2.590625% 3 month USD-LIBOR-BBA (1,246,409) 10,767,000  12/9/13 3 month USD-LIBOR-BBA 2.5225% 191,708 18,992,000  12/11/18 2.94% 3 month USD-LIBOR-BBA (614,983) 58,989,000  12/15/18 3 month USD-LIBOR-BBA 2.80776% 1,227,279 14,639,000  12/16/28 3 month USD-LIBOR-BBA 2.845% 52,576 230,738,000  12/19/10 3 month USD-LIBOR-BBA 1.53429% 288,833 5,000,000  12/22/13 2.008% 3 month USD-LIBOR-BBA 27,958 36 Putnam VT Diversified income Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/08 continued Upfront Unrealized Swap counterparty / premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG continued $11,715,000 $ 12/24/13 2.165% 3 month USD-LIBOR-BBA $(23,139) 33,851,000  12/30/13 2.15633% 3 month USD-LIBOR-BBA (47,675) Goldman Sachs International 20,167,000  4/3/18 3 month USD-LIBOR-BBA 4.19% 2,798,115 82,829,000  4/8/10 3 month USD-LIBOR-BBA 2.64% 1,026,224 10,304,000  4/23/18 4.43% 3 month USD-LIBOR-BBA (1,610,286) 14,587,000  5/19/18 4.525% 3 month USD-LIBOR-BBA (2,456,722) JPY 549,700,000  6/10/16 1.953% 6 month JPY-LIBOR-BBA (391,770) EUR 18,000,000  10/13/13 4.38% 6 month EUR-EURIBOR- Reuters (1,064,204) EUR 20,000,000  10/13/18 6 month EUR-EURIBOR-Reuters 4.54% 1,606,396 EUR 4,810,000  10/13/38 4.18% 6 month EUR-EURIBOR- Reuters (692,226) $6,392,000 6,989 10/24/13 3 month USD-LIBOR-BBA 3.50% 406,664 17,129,000 8,072 10/24/10 3 month USD-LIBOR-BBA 2.60% 313,805 EUR 10,000,000  10/27/18 4.32% 6 month EUR-EURIBOR- Reuters (568,021) EUR 7,420,000  10/27/23 6 month EUR-EURIBOR-Reuters 4.43% 539,063 EUR 19,730,000  10/31/10 6 month EUR-EURIBOR-Reuters 3.715% 309,922 $32,787,000 202,948 11/18/18 4.10% 3 month USD-LIBOR-BBA (4,233,084) 96,415,000 (26,519) 11/18/10 3 month USD-LIBOR-BBA 2.35% 1,514,995 87,174,000 317,636 11/18/13 3.45% 3 month USD-LIBOR-BBA (5,134,198) JPMorgan Chase Bank, N.A. 3,098,000  3/7/18 4.45% 3 month USD-LIBOR-BBA (530,893) 12,555,000  3/12/18 3 month USD-LIBOR-BBA 4.4525% 2,155,952 12,762,000  3/11/38 5.0025% 3 month USD-LIBOR-BBA (5,878,856) 26,583,000  3/20/13 3 month USD-LIBOR-BBA 3.145% 1,462,999 56,404,000  3/26/10 3 month USD-LIBOR-BBA 2.33375% 1,066,956 21,924,000  4/8/13 3 month USD-LIBOR-BBA 3.58406% 1,366,522 41,694,000  5/23/10 3 month USD-LIBOR-BBA 3.16% 1,064,658 15,000,000  6/13/13 4.47% 3 month USD-LIBOR-BBA (1,559,160) 6,137,000  7/16/10 3 month USD-LIBOR-BBA 3.384% 216,674 2,660,000  7/17/18 4.52% 3 month USD-LIBOR-BBA (475,862) 17,719,000  7/22/10 3 month USD-LIBOR-BBA 3.565% 714,796 MXN 31,880,000 (F)  7/19/13 1 month MXN-TIIE-BANXICO 9.235% 108,367 $47,526,000  7/28/10 3 month USD-LIBOR-BBA 3.5141% 1,933,174 AUD 18,340,000 (E)  8/6/18 6 month AUD-BBR-BBSW 6.865% 1,180,180 ZAR 11,040,000  8/27/13 9.86% 3 month ZAR-JIBAR-SAFEX (86,274) ZAR 5,520,000  9/8/13 9.95% 3 month ZAR-JIBAR-SAFEX (46,430) ZAR 11,040,000  9/9/13 9.94% 3 month ZAR-JIBAR-SAFEX (92,563) JPY 3,090,500,000  9/18/15 6 month JPY-LIBOR-BBA 1.19% 378,444 JPY 7,230,000  9/18/38 2.17% 6 month JPY-LIBOR-BBA (8,639) $17,170,000  9/23/38 4.70763% 3 month USD-LIBOR-BBA (6,972,065) EUR 15,320,000  10/17/13 6 month EUR-EURIBOR-Reuters 4.51% 1,054,539 $3,663,000  10/22/10 3 month USD-LIBOR-BBA 2.78% 73,749 2,442,000  10/22/18 3 month USD-LIBOR-BBA 4.2825% 366,064 12,764,000  10/23/13 3 month USD-LIBOR-BBA 3.535% 813,484 EUR 5,840,000  10/31/13 6 month EUR-EURIBOR-Reuters 3.967% 209,741 EUR 23,610,000  11/4/18 6 month EUR-EURIBOR-Reuters 4.318% 1,354,607 37 Putnam VT Diversified income Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/08 continued Upfront Unrealized Swap counterparty / premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. continued $5,845,000 $(17,193) 11/4/18 3 month USD-LIBOR-BBA 4.45% $958,046 28,963,000  11/10/18 3 month USD-LIBOR-BBA 4.83% 5,855,852 1,000,000  11/18/18 3 month USD-LIBOR-BBA 4.04% 131,482 83,000,000  11/24/10 3 month USD-LIBOR-BBA 2.0075% 781,903 6,597,000 (E)  11/24/18 3.735% 3 month USD-LIBOR-BBA (183,858) EUR 12,180,000  12/11/13 6 month EUR-EURIBOR-Reuters 3.536% 188,444 EUR 17,400,000  12/16/10 6 month EUR-EURIBOR-Reuters 2.994% 65,061 $1,362,000  12/19/18 5% 3 month USD-LIBOR-BBA (295,550) JPY 3,880,000,000  6/6/13 1.83% 6 month JPY-LIBOR-BBA (1,784,873) Merrill Lynch Capital Services, Inc. $36,123,000  10/26/12 4.6165% 3 month USD-LIBOR-BBA (3,599,161) 20,192,000  5/19/10 3.2925% 3 month USD-LIBOR-BBA (550,781) 22,126,000  7/22/10 3 month USD-LIBOR-BBA 3.5375% 880,376 JPY 549,700,000  6/10/16 1.99625% 6 month JPY-LIBOR-BBA (391,232) Merrill Lynch Derivative Products AG JPY 274,800,000  6/11/17 2.05625% 6 month JPY-LIBOR-BBA (218,292) UBS AG $376,980,000  10/29/10 2.75% 3 month USD-LIBOR-BBA (7,871,552) 63,145,000  10/29/20 3 month USD-LIBOR-BBA 4.18142% 9,713,961 60,426,000 2,075,103 11/10/38 4.45% 3 month USD-LIBOR-BBA (18,730,509) 152,697,000 3,879,061 11/10/18 4.45% 3 month USD-LIBOR-BBA (21,806,949) 4,747,000 62,452 11/24/38 3.3% 3 month USD-LIBOR-BBA (454,966) 1,685,000 8,225 11/24/18 3.4% 3 month USD-LIBOR-BBA (116,872) 1,294,000 (409) 11/24/10 3 month USD-LIBOR-BBA 2.05% 12,860 151,660,000  11/24/10 3 month USD-LIBOR-BBA 2.05% 1,552,651 Total $(20,248,555) (E) See Note 1 to the financial statements regarding extended effective dates. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on securities valuation inputs. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/08 Unrealized Swap counterparty / Termination Fixed payments received (paid) Total return received by appreciation/ Notional amount date by fund per annum or paid by fund (depreciation) Goldman Sachs International EUR 16,248,000 (F) 3/26/09 (2.27%) Eurostat Eurozone HICP excluding tobacco $(134,179) EUR 9,090,000 (F) 4/30/13 2.375% French Consumer Price Index excluding tobacco 578,275 EUR 9,090,000 (F) 4/30/13 (2.41%) Eurostat Eurozone HICP excluding tobacco (609,140) EUR 9,090,000 5/6/13 2.34% French Consumer Price Index excluding tobacco 495,749 EUR 9,090,000 (F) 5/6/13 (2.385%) Eurostat Eurozone HICP excluding tobacco (598,329) $12,030,000 (F) 10/23/10 (1.38%) USA Non Revised Consumer Price Index-Urban (CPI-U) (494,600) JPMorgan Chase Bank, N.A. 146,000,000 1/13/09 (3.35%) 5.00% FNMA 5.00% 30 YR TBA 2,486,835 Total $1,724,611 (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on securities valuation inputs. 38 Putnam VT Diversified income Fund CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/08 Fixed payments Unrealized Swap counterparty / Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Bank of America, N.A. Clear Channel Communications, 5 3/4%, 1/15/13 Caa1 $ $330,000 9/20/09 635 bp $(60,062) Financial Security Assurance Holdings, Ltd, 6.4%, 12/15/66 Baa1  460,000 12/20/12 95 bp (164,683) Ford Motor Co., 7.45%, 7/16/31   340,000 3/20/12 (525 bp) 225,526 Ford Motor Credit Co., 7%, 10/1/13 Caa1  1,020,000 3/20/12 285 bp (203,213) Nalco Co., 7.75%, 11/15/11 B1  65,000 9/20/12 350 bp (6,782) Visteon Corp., 7%, 3/10/14  (119,531) 450,000 9/20/13 (500 bp) 204,712 Barclays Bank PLC Peru CD Baa3  859,623 1/7/09 170 bp 22,326 Citibank, N.A. Advanced Micro Devices, Inc., 7 3/4%, 11/1/12 Caa1  1,870,000 3/20/09 575 bp (50,551) DJ ABX HE A Index CCC 2,025,275 2,852,500 1/25/38 369 bp (711,371) DJ ABX HE AAA Index AA+ 681,158 3,629,419 5/25/46 11 bp (397,087) DJ ABX HE AAA Index BB+ 496,335 1,711,500 1/25/38 76 bp (547,463) DJ ABX HE PEN AAA Index AA+ 592,401 4,222,680 5/25/46 11 bp (662,092) DJ ABX HE PEN AAA Series 6 Version 1 Index AA+ 140,868 730,304 5/25/46 11 bp (75,829) DJ ABX HE PEN AAA Series 6 Version 2 Index AA+ 557,816 3,349,144 5/25/46 11 bp (437,164) DJ CDX NA EM Series 10 Index BB 29,229 485,000 12/20/13 335 bp (43,069) Lighthouse International Co., SA, 8%, 4/30/14 B2  EUR 400,000 3/20/13 815 bp (85,450) Republic of Argentina, 8.28%, 12/31/33   $245,000 9/20/13 (1,170 bp) 117,206 Republic of Argentina, 8.28%, 12/31/33   245,000 9/20/13 (945 bp) 127,009 Republic of Venezuela, 9 1/4%, 9/15/27 B2  215,000 9/20/13 940 bp (86,659) Sanmina-SCI Corp., 8 1/8%, 3/1/16 B3  215,000 6/20/13 585 bp (58,242) Sanmina-SCI Corp., 8 1/8%, 3/1/16 B3  45,000 3/20/09 275 bp (932) Sara Lee Corp., 6 1/8%, 11/1/32   250,000 9/20/11 (43 bp) 1,863 Wind Acquisition Finance SA, 9 3/4%, 12/1/15   EUR 198,000 3/20/13 (495 bp) 9,486 Credit Suisse First Boston International Ukraine (Government of ), 7 .65%, 6/11/13 B1  $795,000 10/20/11 194 bp (395,430) Credit Suisse International Advanced Micro Devices, Inc., 7 3/4%, 11/1/12 Caa1  160,000 6/20/09 165 bp (13,651) DJ ABX HE AAA Series 7 Version 2 Index BB+ 27,195 49,000 1/25/38 76 bp (2,689) DJ ABX HE PEN AAA Series 6 Version 2 Index AA+ 241,710 1,220,121 5/25/46 11 bp (118,203) DJ CDX NA HY Series 10 B+ 159,600 1,520,000 6/20/13 500 bp (78,951) DJ CDX NA HY Series 10 B+ 978,562 9,210,000 6/20/13 500 bp (466,865) DJ CDX NA IG Series 11 Index  (87,192) 2,835,000 12/20/13 (150 bp) (28,916) DJ CMB NA CMBX AAA Index AAA 133,156 800,000 12/13/49 8 bp (106,599) DJ CMB NA CMBX AAA Index AAA 14,491 92,500 2/17/51 35 bp (13,447) DJ CMB NA CMBX AAA Index AAA 648,806 5,017,000 2/17/51 35 bp (866,468) DJ CMB NA CMBX AAA Index AAA 664,637 5,017,000 2/17/51 35 bp (850,638) 39 Putnam VT Diversified income Fund CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/08 continued Fixed payments Unrealized Swap counterparty / Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Credit Suisse International continued DJ CMB NA CMBX AAA Index AAA $558,942 $5,017,000 2/17/51 35 bp $(956,332) DJ CMB NA CMBX AAA Index AAA 169,415 1,255,000 2/17/51 35 bp (209,630) DJ CMB NA CMBX AAA Index AAA 69,536 610,000 2/17/51 35 bp (114,701) DJ CMB NA CMBX AAA Index  (98,327) 1,252,000 2/17/51 (35 bp) 279,812 DJ CMB NA CMBX AAA Index  (46,689) 626,000 2/17/51 (35 bp) 142,381 DJ CMB NA CMBX AAA Index  (527,056) 3,766,000 2/17/51 (35 bp) 610,382 Harrahs Operating Co. Inc., 5 5/8%, 6/1/15 Caa3  135,000 3/20/09 600 bp (8,546) Republic of Peru, 8 3/4%, 11/21/33 Ba1  455,000 4/20/17 125 bp (58,493) Deutsche Bank AG DJ ABX HE A Series 7 Version 2 Index CCC 1,133,860 1,246,000 1/25/38 369 bp (61,534) DJ ABX HE AAA Index AAA 115,040 1,479,038 7/25/45 18 bp (180,684) DJ ABX HE PEN AAA Index AA+ 589,696 4,222,680 5/25/46 11 bp (655,917) DJ CDX NA HY Series 11 Version 1 Index B+ 2,549,750 10,850,000 12/20/13 500 bp 381,148 DJ iTraxx Europe Series 8 Version 1  (46,043) EUR 480,000 12/20/12 (375 bp) 84,007 DJ iTraxx Europe Series 9 Version 1  135,598 EUR 1,985,000 6/20/13 (650 bp) 483,948 Federal Republic of Brazil, 12 1/4%, 3/6/30 Ba1  $700,000 10/20/17 105 bp (103,510) General Electric Capital Corp., 6%, 6/15/12 Aaa  280,000 9/20/13 109 bp (29,346) Grohe Holding GmbH, 8 5/8%, 10/1/14 B3  EUR 115,000 6/20/09 400 bp (14,432) Grohe Holding GmbH, 8 5/8%, 10/1/14 B3  EUR 420,000 6/20/09 400 bp (52,709) India Government Bond, 5 7/8%, 1/2/10 BBB-  $3,410,000 1/11/10 170 bp 88,170 iStar Financial, Inc., 6%, 12/15/10 Ba3 22,275 330,000 3/20/09 500 bp (51,784) Korea Monetary STAB Bond, 5%, 2/14/09 A2  1,240,000 2/23/09 105 bp (546) Korea Monetary STAB Bond, 5.04%, 1/24/09 A2  925,000 2/2/09 130 bp 1,491 Korea Monetary STAB Bond, 5.15%, 2/12/10 A2  1,240,000 2/19/10 115 bp (26,577) Korea Monetary STAB Bond, 5.45%, 1/23/10 B2  480,000 2/1/10 101 bp (10,376) Nalco Co., 7.75%, 11/15/11 B1  60,000 12/20/12 363 bp (6,254) Republic of Argentina, 8.28%, 12/31/33   187,500 4/20/13 (565 bp) 109,977 Republic of Argentina, 8.28%, 12/31/33   490,000 8/20/12 (380 bp) 293,792 Republic of Argentina, 8.28%, 12/31/33   1,755,000 3/20/13 (551 bp) 1,024,097 Republic of Indonesia, 6.75%, 2014 BB-  435,000 9/20/16 292 bp (77,203) Republic of Peru, 8 3/4%, 11/21/33 Ba1  455,000 4/20/17 126 bp (58,079) Republic of Turkey, 11 7/8%, 1/15/30 Ba3  680,000 6/20/14 195 bp (65,993) Republic of Venezuela, 9 1/4%, 9/15/27 B2  440,000 6/20/14 220 bp (255,754) Republic of Venezuela, 9 1/4%, 9/15/27 B2  215,000 9/20/13 940 bp (86,659) Russian Federation, 7 1/2%, 3/31/30   187,500 4/20/13 (112 bp) 41,214 40 Putnam VT Diversified income Fund CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/08 continued Fixed payments Unrealized Swap counterparty / Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Deutsche Bank AG continued Russian Federation, 7.5%, 3/31/30 Baa1 $  $550,000 8/20/17 86 bp $(186,444) Smurfit Kappa Funding, 10 1/8%, 10/1/12 B2  EUR 390,000 6/20/09 135 bp (18,664) Smurfit Kappa Funding, 7 3/4%, 4/1/15 B2  EUR 405,000 9/20/13 715 bp (98,916) United Mexican States, 7.5%, 4/8/33 Baa1  $1,095,000 3/20/14 56 bp (118,795) United Mexican States, 7.5%, 4/8/33 Baa1  405,000 4/20/17 66 bp (64,886) Virgin Media Finance PLC, 8 3/4%, 4/15/14 B2  EUR 375,000 9/20/13 477 bp (69,500) Virgin Media Finance PLC, 8 3/4%, 4/15/14 B2  EUR 375,000 9/20/13 535 bp (59,894) Goldman Sachs International Advanced Micro Devices, Inc., 7 3/4%, 11/1/12 Caa1  $325,000 3/20/09 515 bp (9,259) DJ ABX HE A Index CCC 417,474 623,000 1/25/38 369 bp (180,223) DJ ABX HE AAA Index AAA 105,260 1,353,306 7/25/45 18 bp (165,360) DJ ABX HE AAA Index BB+ 146,418 623,000 1/25/38 76 bp (233,533) DJ CDX NA CMBX AAA Index AAA 40,233 1,100,000 3/15/49 7 bp (181,065) DJ CDX NA HY Series 11 Version 1 Index  (703,313) 3,630,000 12/20/13 (500 bp) 22,220 DJ CDX NA HY Series 9 Index 25-35% tranche A+  3,280,000 12/20/10 429 bp (209,751) DJ CDX NA HY Series 9 Index 25-35% tranche A+  2,370,000 12/20/10 108.65 bp (297,980) DJ CDX NA HY Series 9 Index 25-35% tranche A+  4,100,000 12/20/10 305 bp (363,743) DJ CDX NA IG Series 11 Index  (32,932) 1,300,000 12/20/18 (140 bp) (25,117) DJ CDX NA IG Series 11 Index  (774,149) 15,352,000 12/20/13 (150 bp) (463,553) DJ CDX NA IG Series 11 Index  (717,235) 15,353,000 (F) 12/20/13 (150 bp) (389,948) SEAT Pagine Gialle, S.P.A., 8%, 4/30/14 B2  EUR 350,000 3/20/13 680 bp (93,284) Smurfit Kappa Funding, 7 3/4%, 4/1/15 B2  EUR 375,000 9/20/13 720 bp (90,854) Wind Acquisition Finance SA, 9 3/4%, 12/1/15 B2  EUR 350,000 3/20/13 597 bp 4,399 JPMorgan Chase Bank, N.A. Claires Stores, 9 5/8%, 6/1/15 Caa1  $50,000 6/20/12 230 bp (26,492) Codere Finance (Luxembourg) S.A., 8.25%, 6/15/15 B+  EUR 350,000 3/20/13 795 bp (84,851) DJ ABX HE PEN AAA Series 6 Version 2 Index AA+ 155,185 $783,353 5/25/46 11 bp (75,890) DJ CDX NA EM Series 10 Index BB 28,017 485,000 12/20/13 335 bp (44,282) DJ CDX NA HY Series 9 Index 25-35% tranche A+  2,430,000 12/20/10 105.5 bp (303,864) DJ CDX NA IG Series 11 Index  (104,840) 4,780,000 12/20/13 (150 bp) (10,640) DJ CMB NA CMBX AAA Index  (49,609) 637,000 2/17/51 (35 bp) 141,273 DJ iTraxx Europe Crossover Series 8 Version 1  (187,066) EUR 1,400,000 12/20/12 (375 bp) 189,983 Domtar Corp., 7 1/8%, 8/15/15   $120,000 12/20/11 (500 bp) 7,720 Freeport-McMoRan Copper & Gold, Inc., bank term loan   883,300 3/20/12 (85 bp) 74,307 General Growth Properties, conv. bond 3.98%, 4/15/27 CC-  1,330,000 9/20/13 775 bp (988,013) iStar Financial, Inc., 6%, 12/15/10 Ba3 22,050 315,000 3/20/09 500 bp (48,643) 41 Putnam VT Diversified Income Fund CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/08 continued Fixed payments Unrealized Swap counterparty / Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) JPMorgan Chase Bank, N.A. continued Jefferson Smurfit Corp., 7.5%, 6/1/13 Caa1 $  $60,000 3/20/13 685 bp $(37,808) Republic of Argentina, 8.28%, 12/31/33 B-  520,000 6/20/14 235 bp (341,582) Republic of Hungary, 4 3/4%, 2/3/15   495,000 4/20/13 (171.5 bp) 44,606 Republic of Indonesia, 6.75%, 3/10/14 BB-  700,000 6/20/17 171.5 bp (178,146) Republic of Turkey, 11 7/8%, 1/15/30 Ba3  725,000 5/20/17 230 bp (74,404) Republic of Turkey, 11 7/8%, 1/15/30 Ba3  535,000 5/20/17 244 bp (50,035) Republic of Turkey, 11 7/8%, 1/15/30 Ba3  175,000 10/20/12 154 bp (14,784) Russian Federation, 7 1/2%, 3/31/30 Baa1  590,000 5/20/17 60 bp (206,087) Russian Federation, 7 1/2%, 3/31/30 Baa1  95,000 9/20/13 276 bp (15,699) Russian Federation, 7.5%, 3/31/30 Baa1  825,000 8/20/12 65 bp (177,639) Russian Federation, 7.5%, 3/31/30 Baa1  550,000 8/20/17 85 bp (186,772) Sanmina-SCI Corp., 8 1/8%, 3/1/16 B3  170,000 6/20/13 595 bp (45,611) JPMorgan Securities, Inc. DJ CMB NA CMBX AAA Index AAA 823,866 9,588,000 2/17/51 35 bp (2,049,248) Merrill Lynch Capital Services, Inc. Bombardier, Inc, 6 3/4%, 5/1/12   900,000 6/20/12 (150 bp) 93,909 D.R. Horton Inc., 7 7/8%, 8/15/11   615,000 9/20/11 (426 bp) 24,936 Pulte Homes Inc., 5.25%, 1/15/14   575,000 9/20/11 (482 bp) (19,354) Merrill Lynch International Kinder Morgan, Inc., 6 1/2%, 9/1/12   1,182,000 9/20/12 (128 bp) 94,861 Morgan Stanley Capital Services, Inc. Advanced Micro Devices, Inc., 7 3/4%, 11/1/12 Caa1  350,000 6/20/09 190 bp (33,420) Bombardier, Inc, 6 3/4%, 5/1/12   450,000 6/20/12 (114 bp) 51,330 Bundesrepublik Deutschland, 6%, 6/20/16 Aaa  2,417,000 6/20/18 8 bp (88,094) DJ ABX CMBX AAA Index AAA 216,739 3,045,000 3/15/49 7 bp (397,796) DJ ABX CMBX BBB Index  40 55,165 10/12/52 (134 bp) 35,578 DJ CDX NA IG Series 11 Index  (253,213) 9,890,000 12/20/18 (140 bp) (193,763) DJ CMB NA CMBX AAA Index AAA 122,238 1,019,000 12/13/49 8 bp (181,470) DJ CMB NA CMBX AAA Index AAA 2,782,960 25,644,500 2/17/51 35 bp (4,930,973) Dominican Republic, 8 5/8%, 4/20/27   850,000 11/20/11 (170 bp) 252,600 Freeport-McMoRan Copper & Gold, Inc., bank term loan Baa3  884,900 3/20/12 44 bp (84,488) Nalco Co., 7.75%, 11/15/11 B1  65,000 9/20/12 330 bp (7,184) Nalco Co., 7.75%, 11/15/11 B1  95,000 3/20/13 460 bp (8,186) Republic of Austria, 5 1/4%, 1/4/11   2,417,000 6/20/18 (17 bp) 239,821 Republic of Venezuela, 9 1/4%, 9/15/27 B2  680,000 10/12/12 339 bp (342,302) UBS, AG Meritage Homes Corp., 7%, 5/1/14   90,000 9/20/13 (760 bp) 8,956 Total $(18,650,808) * Payments related to the reference debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represents the average of the ratings of all the securities included in that index. The Moodys or Standard & Poors ratings are believed to be the most recent ratings available at December 31, 2008. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on securities valuation inputs. 42 Putnam VT Diversified income Fund In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. The Standard establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of December 31, 2008: Other Investments in financial securities instruments Level 1 $58,560,787 $(5,040,150) Level 2 359,645,173 (43,616,387) Level 3 1,519,221  Total $419,725,181 $(48,656,537) Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. The following is a reconciliation of Level 3 assets as of December 31, 2008: Other Investments in financial securities instruments Balance as of December 31, 2007 $94,703 $ Accrued discounts/premiums 19,924  Realized gain/loss (1,514,443)  Change in net unrealized appreciation (depreciation) 1,009,409  Net purchases/sales 993,074  Net transfers in and/or out of Level 3 916,554  Balance as of December 31, 2008 $1,519,221 $ Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 43 PUTNAM VARIABLE TRUST Statement of Assets and Liabilities Investments in December 31, 2008 Putnam VT Diversified Income Fund Assets Investments in securities, at value (Note 1): Unaffiliated issuers $419,725,181 Cash 963,348 Dividends, interest, and other receivables 4,530,909 Receivable for shares of the fund sold 44,726 Receivable for securities sold 7,529,395 Receivable for sales of delayed delivery securities (Notes 1, 6, and 7) 46,703,790 Receivable for open forward currency contracts (Note 1) 1,516,235 Receivable for closed forward currency contracts (Note 1) 2,112,747 Unrealized appreciation on swap contracts (Note 1) 99,211,292 Receivable for closed swap contracts (Note 1) 15,187,081 Premiums paid on swap contracts (Note 1) 3,885,582 Receivable for variation margin (Note 1) 704,134 Total assets Liabilities Payable to custodian (Note 2) 198,719 Payable for securities purchased 4,901,344 Payable for purchases of delayed delivery securities (Notes 1, 6, and 7) 71,940,326 Payable for shares of the fund repurchased 158,527 Payable for compensation of Manager (Note 2) 449,984 Payable for investor servicing fees (Note 2) 7,761 Payable for custodian fees (Note 2) 33,371 Payable for Trustee compensation and expenses (Note 2) 94,735 Payable for administrative services (Note 2) 1,730 Payable for distribution fees (Note 2) 34,278 Payable for open forward currency contracts (Note 1) 1,644,616 Payable for closed forward currency contracts (Note 1) 2,351,829 Payable for receivable purchase agreement (Note 2) 167,141 Unrealized depreciation on swap contracts (Note 1) 136,386,044 Payable for closed swap contracts (Note 1) 11,424,828 Premiums received on swap contracts (Note 1) 24,750,283 TBA sale commitments, at value (Note 1) 33,746,016 Written options outstanding, at value (Notes 1 and 3) 12,350,671 Other accrued expenses 70,355 Total liabilities Net assets Represented by: Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $510,720,411 Undistributed net investment income (loss) (Note 1) 39,645,897 Accumulated net realized gain (loss) on investments and foreign currency transactions (Note 1) (129,507,355) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (119,457,091) Total  Representing net assets applicable to capital shares outstanding (Continued on next page) 44 PUTNAM VARIABLE TRUST Statement of Assets and Liabilities (Continued) December 31, 2008 Putnam VT Diversified Income Fund Computation of net asset value Class IA Net Assets $127,770,261 Number of shares outstanding 22,347,374 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $5.72 Computation of net asset value Class IB Net Assets $173,631,601 Number of shares outstanding 30,568,637 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $5.68 Cost of investments (Note 1): Unaffiliated issuers $490,688,350 Proceeds receivable on TBA sale commitments (Note 1) 33,695,742 Premiums received on written options (Notes 1 and 3) 6,087,691 THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 45 PUTNAM VARIABLE TRUST Statement of Operations Year ended December 31, 2008 Putnam VT Diversified Income Fund Investment income Dividends $4,687 Interest unaffiliated issuers 27,585,131 Interest affiliated issuers (Note 5) 194,969 Securities lending 15,620 Less: foreign taxes withheld (68,854) Total investment income Expenses Compensation of Manager (Note 2) 2,855,867 Investor servicing fees (Note 2) 123,344 Custodian fees (Note 2) 100,643 Trustee compensation and expenses (Note 2) 36,136 Administrative services (Note 2) 26,258 Distribution fees  class IB (Note 2) 522,128 Auditing 197,014 Legal 49,897 Other 160,607 Fees waived and reimbursed by Manager (Notes 2 and 5) (512,860) Total expenses Expense reduction (Note 2) (55,846) Net expenses Net investment income (loss) Net realized gain (loss) on investments (Notes 1 and 3) 5,639,892 Net increase from payments by affiliates (Note 2) 2,604 Net realized gain (loss) on futures contracts (Note 1) (17,557,351) Net realized gain (loss) on swap contracts (Note 1) (15,547,543) Net realized gain (loss) on written options (Notes 1 and 3) 3,675,973 Net realized gain (loss) on foreign currency transactions (Note 1) (1,381,985) Net unrealized appreciation (depreciation) of assets and liabilities in foreign currencies during the year (277,930) Net unrealized appreciation (depreciation) of investments, written options, TBA sale commitments, swap contracts and futures contracts during the year (136,346,593) Net gain (loss) on investments Net increase (decrease) in net assets resulting from operations THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 46 PUTNAM VARIABLE TRUST Statement of Changes in Net Assets Putnam VT Diversified Income Fund Year ended December 31 December 31 2008 2007 Increase (decrease) in net assets Operations: Net investment income (loss) $24,228,365 $24,684,603 Net realized gain (loss) on investments and foreign currency transactions (25,168,410) (8,224,980) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (136,624,523) 3,251,536 Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (13,071,030) (14,181,956) Class IB (12,116,691) (9,736,427) Increase in capital from settlement payments (Note 8) 13,092  Increase (decrease) from capital share transactions (Note 4) (9,647,811) (1,817,389) Total increase (decrease) in net assets Net assets: Beginning of year 473,788,870 479,813,483 End of year Undistributed net investment income (loss), end of year $39,645,897 $20,885,772 THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 47 PUTNAM VARIABLETRUST Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Net Total Ratio of net Net asset realized and Total From From Net asset return Net Ratio of investment value, Net unrealized from net net realized From value, at net assets, expenses to income (loss) Portfolio beginning investment gain (loss) on investment investment gain on return of Total Non-recurring end asset end of period average net to average turnover Period ended of period income (loss) (a,i) investments operations income investments capital distributions reimbursements of period value (%) (b,c) (in thousands) assets (%) (b,d,i) net assets (%) (i) (%) Putnam VT Diversified Income Fund (Class IA) December 31, 2008 $8.81 .47 (3.07) (2.60) (.49)   (.49)  (e,n) $5.72 (31.07) $127,770 .74 6.19 198.09 (f ) December 31, 2007 8.89 .46 (.09) .37 (.45)   (.45)  8.81 4.31 248,629 .75 5.25 78.65 (f ) December 31, 2006 8.86 .44 .11 .55 (.52)   (.52)  8.89 6.60 291,212 .76 5.12 87.14 (f ) December 31, 2005 9.27 .44 (.16) .28 (.69)   (.69)  8.86 3.28 348,430 .79 4.96 115.07 (f ) December 31, 2004 9.32 .51 .33 .84 (.89)   (.89)  9.27 9.58 409,381 .80 5.68 79.07 Putnam VT Diversified Income Fund (Class IB) December 31, 2008 $8.70 .43 (2.98) (2.55) (.47)   (.47)  (e,n) $5.68 (30.82) $173,632 .99 5.71 198.09 (f ) December 31, 2007 8.78 .43 (.08) .35 (.43)   (.43)  8.70 4.13 225,160 1.00 5.02 78.65 (f ) December 31, 2006 8.76 .42 .10 .52 (.50)   (.50)  8.78 6.29 188,602 1.01 4.86 87.14 (f ) December 31, 2005 9.17 .41 (.15) .26 (.67)   (.67)  8.76 3.05 160,295 1.04 4.70 115.07 (f ) December 31, 2004 9.24 .48 .32 .80 (.87)   (.87)  9.17 9.20 149,586 1.05 5.41 79.07 (a) Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. (b) The charges and expenses at the insurance company separate account level are not reflected. (c) Total return assumes dividend reinvestment. (d) Includes amounts paid through expense offset arrangements (Note 2). (e) Amount represents less than $0.01 per share. (f ) Portfolio turnover excludes dollar roll transactions. (i) Reflects an involuntary contractual expense limitation and/or waivers of certain fund expenses in connection with investments in Putnam Prime Money Market Fund in effect during the period. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts (Notes 2 and 5): Percentage of average net assets December 31, 2008 0.13% December 31, 2007 December 31, 2006 December 31, 2005 December 31, 2004 (n) Reflects a non-recurring reimbursal from Putnam Management related to restitution payments in connection with a distribution plan approved by the SEC which amounted to less than $0.01 of the funds weighted average number of shares outstanding for the year ended December 31, 2008 (Note 8). THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 48 49 PUTNAM VARIABLETRUST Notes to Financial Statements December 31, 2008 NOTE 1 SIGNIFICANT ACCOUNTING POLICIES Putnam VT Diversified Income Fund (the fund), is a series of Putnam Variable Trust (the Trust), a Massa-chusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The fund seeks as high a level of current income as Putnam Investment Management, LLC (Putnam Management), the funds manager, a wholly-owned subsidiary of Putnam Investments, LLC, believes is consistent with preservation of capital by allocating its investments across all sectors of the global bond markets and across the credit spectrum. The fund may invest in higher yielding, lower rated bonds that have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the markets perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such 50 markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances, including cash collateral received under security lending arrangements, into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management These balances may be invested in issues of short-term investments having maturities of up to 397 days for collateral received under security lending arrangements and up to 90 days for other cash investments. C) Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. D) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are recorded as income in the Statement of operations. 51 E) Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. F) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. G) Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the coun-terparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. H) Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns, owned or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. 52 The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. I) Total return swap contracts The fund may enter into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount. To the extent that the total return of the security, index or other finan-cial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. J) Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the funds books. An upfront payment made by the fund is recorded as an asset on the funds books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. 53 K) Credit default contracts The fund may enter into credit default contracts to provide a measure of protection against risk of loss following a default, or other credit event in respect of issuers within an underlying index or a single issuer, or to gain credit exposure to an underlying index or issuer. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk is mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the funds portfolio. L) TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been final-ized. However, the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. M) TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed 54 delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the funds portfolio. N) Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale, on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. O) Securities lending The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. At December 31, 2008, the fund had no securities out on loan. P) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of FASB Interpretation No. 48, Accounting for Uncertainties in Income Taxes (FIN 48). FIN 48 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have any unrecognized tax benefits in the accompanying financial statements. Therefore, no provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At December 31, 2008, the fund had a capital loss carryover of $125,238,281 available to the extent allowed by the Code to offset future net capital gain, if any. The amount of the carryover and the expiration dates are: Loss Carryover Expiration $35,797,191 December 31, 2009 39,497,485 December 31, 2010 888,100 December 31, 2013 10,290,691 December 31, 2015 38,764,814 December 31, 2016 Q) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital 55 gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of foreign currency gains and losses, the expiration of a capital loss carryover, unrealized and realized gains and losses on certain futures contracts, income on swap contracts, and interest only securities. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the year ended December 31, 2008, the fund reclassified $19,719,481 to increase undistributed net investment income and $17,899,862 to decrease paid-in-capital, with an increase to accumulated net realized losses of $1,819,619. The tax basis components of distributable earnings and the federal tax cost as of December 31, 2008 were as follows: Unrealized appreciation $15,647,070 Unrealized depreciation (95,773,130) Net unrealized depreciation (80,126,060) Undistributed ordinary income 25,635,766 Capital loss carryforward (125,238,281) Cost for federal income tax purposes $499,851,241 R) Expenses of the trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. S) Beneficial interest At December 31, 2008, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 84.8% of the fund is owned by accounts of one group of insurance companies. NOTE 2 MANAGEMENT FEE, ADMINISTRATIVE SERVICES AND OTHER TRANSACTIONS The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets of the fund. Such fee is based on the following annual rates: 0.70% of the first $500 million of average net assets, 0.60% of the next $500 million, 0.55% of the next $500 million, 0.50% of the next $5 billion, 0.475% of the next $5 billion, 0.455% of the next $5 billion, 0.44% of the next $5 billion and 0.43% thereafter. Putnam Management has agreed to waive fees and reimburse expenses of the fund through June 30, 2009 to the extent necessary to ensure that the funds expenses do not exceed the simple average of the expenses for the funds Lipper peer group of funds underlying variable insurance products that have the same investment classification or objective as the fund. The expense reimbursement is based on a comparison of the funds expenses with the average annualized operating expenses of the funds in its Lipper peer group for each calendar quarter during the funds last fiscal year, excluding 12b-1 fees and without giving effect to any expense offset and brokerage/service arrangements that may reduce fund expenses. For the year ended December 31, 2008, Putnam Management waived $506,523 of its management fee from the fund. Putnam Investments Limited (PIL), an affiliate of Put-nam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. Putnam Management voluntarily reimbursed the fund $2,604 for a trading error which occurred during the period. The effect of the loss incurred and the reimbursement by Putnam Management of such amounts had no impact on total return. 56 On September 26, 2008, the fund entered into an Agreement with another registered investment company (the Seller) managed by Putnam Management. Under the Agreement, the Seller sold to the fund the right to receive, in the aggregate, $648,551 in net payments from Lehman Brothers Special Financing, Inc. in connection with certain terminated derivatives transactions (the Receivable), in exchange for an initial payment plus (or minus) additional amounts based on the funds ultimate realized gain (or loss) with respect to the Receivable. The Receivable will be offset against the funds net payable to Lehman Brothers Special Financing, Inc. which is included in the Statement of assets and liabilities within Payable for securities purchased. Future payments under the Agreement are valued at fair value following procedures approved by the Trustees and are included in the Statement of assets and liabilities. All remaining payments under the Agreement will be recorded as realized gain or loss. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets were provided by State Street Bank and Trust Company (State Street). Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, a division of Putnam Fiduciary Trust Company (PFTC), which is an affiliate of Putnam Management, provided investor servicing agent functions to the fund through December 31, 2008. Subsequent to December 31, 2008, these services were provided by Putnam Investor Services, Inc., another affiliate of Putnam Management. Putnam Investor Services was paid a monthly fee for investor servicing at an annual rate of 0.03% of the funds average net assets. During the year ended December 31, 2008, the amounts incurred for investor servicing agent functions provided by PFTC are included in Investor servicing fees in the Statement of operations. Under the custodian contract between the fund and State Street, the custodian bank has a lien on the securities of the fund to the extent permitted by the funds investment restrictions to cover any advances made by the custodian bank for the settlement of securities purchased by the fund. At December 31, 2008, the payable to the custodian bank represents the amount due for cash advanced for the settlement of securities purchased. The fund has entered into expense offset arrangements with PFTC and State Street whereby PFTCs and State Streets fees are reduced by credits allowed on cash balances. For the year ended December 31, 2008, the funds expenses were reduced by $55,846 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $397, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees receive additional fees for attendance at certain committee meetings and industry seminars and for certain compliance-related matters. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning 57 the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Put-nam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the funds class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the funds class IB shares. NOTE 3 PURCHASES AND SALES OF SECURITIES During the year ended December 31, 2008, cost of purchases and proceeds from sales of investment securities other than U.S. government securities and short-term investments aggregated $784,079,491 and $787,812,245, respectively. Purchases and sales of U.S. government securities aggregated $41,114,394 and $121,652,774, respectively. Written option transactions during the year ended December 31, 2008 are summarized as follows: Contract Amounts Premiums Received Written options outstanding at beginning of year USD 449,994,000 $9,628,740 EUR 4,020,000 $163,663 Options opened USD 365,550,000 11,086,485 EUR   Options exercised USD   EUR   Options expired USD (337,982,000) (6,863,272) EUR   Options closed USD (335,325,000) (7,764,262) EUR (4,020,000) (163,663) Written options outstanding at end of year USD 142,237,000 $6,087,691 EUR  $ 58 NOTE 4 CAPITAL SHARES At December 31, 2008, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Year ended December 31 Year ended December 31 2008 2007 Shares Amount Shares Amount Putnam VT Diversified Income Fund Class IA Shares sold 147,290 $1,187,308 622,192 $5,457,266 Shares issued in connection with reinvestment of distributions 1,640,029 13,071,030 1,656,771 14,181,956 1,787,319 14,258,338 2,278,963 19,639,222 Shares repurchased (7,675,231) (57,921,053) (6,805,699) (59,307,236) Net decrease Putnam VT Diversified Income Fund Class IB Shares sold 8,316,704 $61,352,339 7,156,861 $61,674,199 Shares issued in connection with reinvestment of distributions 1,535,702 12,116,691 1,149,519 9,736,427 9,852,406 73,469,030 8,306,380 71,410,626 Shares repurchased (5,163,478) (39,454,126) (3,903,885) (33,560,001) Net increase NOTE 5 INVESTMENT IN PUTNAM PRIME MONEY MARKET FUND The fund invested in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Prime Money Market Fund were valued at its closing net asset value each business day. Management fees paid by the fund were reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. For the year ended December 31, 2008, management fees paid were reduced by $6,337 relating to the funds investment in Putnam Prime Money Market Fund. Income distributions earned by the fund were recorded as interest income in the Statement of operations and totaled $194,969 for the year ended December 31, 2008. During the year ended December 31, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $137,411,863 and $147,260,453, respectively. On September 17, 2008, the Trustees of the Putnam Prime Money Market Fund voted to close that fund effective September 17, 2008. On September 24, 2008, the fund received shares of Federated Prime Obligations Fund, an unaffiliated management investment company registered under the Investment Company Act of 1940, in liquidation of its shares of Putnam Prime Money Market Fund. NOTE 6 SENIOR LOAN COMMITMENTS Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its 59 obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. NOTE 7 UNFUNDED LOAN COMMITMENTS As of December 31, 2008, the fund had unfunded loan commitments of $41,396, which could be extended at the option of the borrower, pursuant to the following loan agreements with the following borrowers: Borrower Unfunded Commitments Community Health Systems, Inc. $13,517 Golden Nugget, Inc. 27,879 Total $ 41,396 NOTE 8 REGULATORY MATTERS AND LITIGATION In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. In August 2008, the fund received a payment from Putnam Management, in the amount of $13,092, related to restitution payments in connection with a distribution plan approved by the SEC. This amount is reported as Increase in capital from settlement payments on the Statement of changes in net assets. NOTE 9 NEW ACCOUNTING PRONOUNCEMENTS In March 2008, Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (SFAS 161)  an amendment of FASB Statement No. 133, was issued and is effective for fiscal years and interim periods beginning after November 15, 2008. SFAS 161 requires enhanced disclosures about how and why an entity uses derivative instruments and how derivative instruments affect an entitys financial position. Putnam Management is currently evaluating the impact the adoption of SFAS 161 will have on the funds financial statement disclosures. NOTE 10 MARKET AND CREDIT RISK In the normal course of business the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the funds have unsettled or open transactions will default. 60 PUTNAM VARIABLE TRUST Trustees of the Putnam Funds December 31, 2008 Jameson A. Baxter (Born 1943), Trustee since 1994, Vice Chairman since 2005 Ms. Baxter is the President of Baxter Associates, Inc., a private investment firm. Ms. Baxter serves as a Director of ASHTA Chemicals, Inc., and the Mutual Fund Directors Forum. Until 2007, she was a Director of Banta Corporation (a printing and supply chain management company), Ryerson, Inc. (a metals service corporation), and Advocate Health Care. Until 2004, she was a Director of BoardSource (formerly the National Center for Nonprofit Boards); and until 2002, she was a Director of Intermatic Corporation (a manufacturer of energy control products). She is Chairman Emeritus of the Board of Trustees, Mount Holyoke College, having served as Chairman for five years. Ms. Baxter has held various positions in investment banking and corporate finance, including Vice President of and Consultant to First Boston Corporation and Vice President and Principal of the Regency Group. She is a graduate of Mount Holyoke College. Charles B. Curtis (Born 1940), Trustee since 2001 Mr. Curtis is President and Chief Operating Officer of the Nuclear Threat Initiative (a private foundation dealing with national security issues), and serves as Senior Advisor to the United Nations Foundation. Mr. Curtis is a member of the Council on Foreign Relations and serves as Director of Edison International and Southern California Edison. Until 2006, Mr. Curtis served as a member of the Trustee Advisory Council of the Applied Physics Laboratory, Johns Hopkins University. Until 2003, Mr. Curtis was a member of the Electric Power Research Institute Advisory Council and the University of Chicago Board of Governors for Argonne National Laboratory. Prior to 2002, Mr. Curtis was a member of the Board of Directors of the Gas Technology Institute and the Board of Directors of the Environment and Natural Resources Program Steering Committee, John F. Kennedy School of Government, Harvard University. Until 2001, Mr. Curtis was a member of the Department of Defense Policy Board and Director of EG&G Technical Services, Inc. (a fossil energy research and development support company). From August 1997 to December 1999, Mr. Curtis was a Partner at Hogan & Hartson LLP, an international law firm headquartered in Washington, D.C. Prior to May 1997, Mr. Curtis was Deputy Secretary of Energy and Under Secretary of the U.S. Department of Energy. He served as Chairman of the Federal Energy Regulatory Commission from 1977 to 1981 and has held positions on the staff of the U.S. House of Representatives, the U.S. Treasury Department, and the SEC. Robert J. Darretta (Born 1946), Trustee since 2007 Mr. Darretta serves as Director of UnitedHealth Group, a diversified health-care company. Until April 2007, Mr. Darretta was Vice Chairman of the Board of Directors of Johnson & Johnson, one of the worlds largest and most broadly based health-care companies. Prior to 2007, he had responsibility for Johnson & Johnsons finance, investor relations, information technology, and procurement function. He served as Johnson & Johnson Chief Financial Officer for a decade, prior to which he spent two years as Treasurer of the corporation and over ten years leading various Johnson & Johnson operating companies. Mr. Darretta received a B.S. in Economics from Villanova University. Myra R. Drucker (Born 1948), Trustee since 2004 Ms. Drucker is Chair of the Board of Trustees of Commonfund (a not-for-profit firm specializing in managing assets for educational endowments and foundations), Vice Chair of the Board of Trustees of Sarah Lawrence College, and a member of the Investment Committee of the Kresge Foundation (a charitable trust). She is also a Director of Interactive Data Corporation (a provider of financial market data and analytics to financial institutions and investors). Ms. Drucker is an ex-officio member of the New York Stock Exchange (NYSE) Pension Managers Advisory Committee, having served as Chair for seven years. She serves as an advisor to RCM Capital Management (an investment management firm) and to the Employee Benefits Investment Committee of The Boeing Company (an aerospace firm). From November 2001 until August 2004, Ms. Drucker was Managing Director and a member of the Board of Directors of General Motors Asset Management and Chief Investment Officer of General Motors Trust Bank. From December 1992 to November 2001, Ms. Drucker served as Chief Investment Officer of Xerox Corporation (a document company). Prior to December 1992, Ms. Drucker was Staff Vice President and Director of Trust Investments for International Paper (a paper and packaging company). Ms. Drucker received a B.A. degree in Literature and Psychology from Sarah Lawrence College and pursued graduate studies in economics, statistics, and portfolio theory at Temple University. 61 PUTNAM VARIABLE TRUST Trustees of the Putnam Funds (Continued) December 31, 2008 Charles E. Haldeman, Jr.* (Born 1948), Trustee since 2004 and President of the Funds since 2007 Mr. Haldeman is Chairman of Putnam Investment Management, LLC and President of the Putnam Funds. Prior to July 2008, he was President and Chief Executive Officer of Putnam, LLC (Putnam Investments). Prior to November 2003, Mr. Haldeman served as Co-Head of Putnam Investments Investment Division. Prior to joining Putnam in 2002, he held executive positions in the investment management industry. He previously served as Chief Executive Officer of Delaware Investments and President and Chief Operating Officer of United Asset Management. Mr. Haldeman was also a Partner and Director of Cooke & Bieler, Inc. (an investment management firm). Mr. Haldeman currently serves on the Board of Governors of the Investment Company Institute and as Chair of the Board of Trustees of Dartmouth College. He also serves on the Partners HealthCare Investment Committee, the Tuck School of Business Overseers, and the Harvard Business School Board of Deans Advisors. He is a graduate of Dartmouth College, Harvard Law School, and Harvard Business School. Mr. Haldeman is also a Chartered Financial Analyst (CFA) charterholder. John A. Hill (Born 1942), Trustee since 1985 and Chairman since 2000 Mr. Hill is founder and Vice-Chairman of First Reserve Corporation, the leading private equity buyout firm specializing in the worldwide energy industry, with offices in Greenwich, Connecticut; Houston, Texas; London, England; and Shanghai, China. The firms investments on behalf of some of the nations largest pension and endowment funds are currently concentrated in 26 companies with annual revenues in excess of $13 billion, which employ over 100,000 people in 23 countries. Mr. Hill is Chairman of the Board of Trustees of the Putnam Mutual Funds, a Director of Devon Energy Corporation and various private companies owned by First Reserve, and serves as a Trustee of Sarah Lawrence College where he chairs the Investment Committee. Prior to forming First Reserve in 1983, Mr. Hill served as President of F. Eberstadt and Company, an investment banking and investment management firm. Between 1969 and 1976, Mr. Hill held various senior positions in Washington, D.C. with the federal government, including Deputy Associate Director of the Office of Management and Budget and Deputy Administrator of the Federal Energy Administration during the Ford Administration. Born and raised in Midland, Texas, he received his B.A. in Economics from Southern Methodist University and pursued graduate studies as a Woodrow Wilson Fellow. Paul L. Joskow (Born 1947), Trustee since 1997 Dr. Joskow is an economist and President of the Alfred P. Sloan Foundation (a philanthropic institution focused primarily on research and education on issues related to science, technology, and economic performance). He is on leave from his position as the Elizabeth and James Killian Professor of Economics and Management at the Massachusetts Institute of Technology (MIT), where he has been on the faculty since 1972. Dr. Joskow was the Director of the Center for Energy and Environmental Policy Research at MIT from 1999 through 2007. Dr. Joskow serves as a Trustee of Yale University, as a Director of TransCanada Corporation (an energy company focused on natural gas transmission and power services) and of Exelon Corporation (an energy company focused on power services), and as a member of the Board of Overseers of the Boston Symphony Orchestra. Prior to August 2007, he served as a Director of National Grid (a UK-based holding company with interests in electric and gas transmission and distribution and telecommunications infrastructure). Prior to July 2006, he served as President of the Yale University Council. Prior to February 2005, he served on the board of the Whitehead Institute for Biomedical Research (a non-profit research institution). Prior to February 2002, he was a Director of State Farm Indemnity Company (an automobile insurance company), and prior to March 2000, he was a Director of New England Electric System (a public utility holding company). Dr. Joskow has published six books and numerous articles on industrial organization, government regulation of industry, and competition policy. He is active in industry restructuring, environmental, energy, competition, and privatization policies  serving as an advisor to governments and corporations worldwide. Dr. Joskow holds a Ph.D. and MPhil from Yale University and a B.A. from Cornell University. 62 PUTNAM VARIABLE TRUST Trustees of the Putnam Funds (Continued) December 31, 2008 Elizabeth T. Kennan (Born 1938), Trustee since 1992 Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse and cattle breeding). She is President Emeritus of Mount Holyoke College. Dr. Kennan served as Chairman and is now Lead Director of Northeast Utilities. She is a Trustee of the National Trust for Historic Preservation, of Centre College, and of Midway College in Midway, Kentucky. Until 2006, she was a member of The Trustees of Reservations. Prior to 2001, Dr. Kennan served on the oversight committee of the Folger Shakespeare Library. Prior to June 2005, she was a Director of Talbots, Inc., and she has served as Director on a number of other boards, including Bell Atlantic, Chastain Real Estate, Shawmut Bank, Berkshire Life Insurance, and Kentucky Home Life Insurance. Dr. Kennan has also served as President of Five Colleges Incorporated and as a Trustee of Notre Dame University, and is active in various educational and civic associations. As a member of the faculty of Catholic University for twelve years, until 1978, Dr. Kennan directed the post-doctoral program in Patristic and Medieval Studies, taught history, and published numerous articles and two books. Dr. Kennan holds a Ph.D. from the University of Washington in Seattle, an M.S. from St. Hildas College at Oxford University, and an A.B. from Mount Holyoke College. She holds several honorary doctorates. Kenneth R. Leibler (Born 1949), Trustee since 2006 Mr. Leibler is a founder and former Chairman of the Boston Options Exchange, an electronic marketplace for the trading of derivative securities. Mr. Leibler currently serves as a Trustee of Beth Israel Deaconess Hospital in Boston. He is also Lead Director of Ruder Finn Group, a global communications and advertising firm, and a Director of Northeast Utilities, which operates New Englands largest energy delivery system. Prior to December 2006, he served as a Director of the Optimum Funds group. Prior to October 2006, he served as a Director of ISO New England, the organization responsible for the operation of the electric generation system in the New England states. Prior to 2000, Mr. Leibler was a Director of the Investment Company Institute in Washington, D.C. Prior to January 2005, Mr. Leibler served as Chairman and Chief Executive Officer of the Boston Stock Exchange. Prior to January 2000, he served as President and Chief Executive Officer of Liberty Financial Companies, a publicly traded diversified asset management organization. Prior to June 1990, Mr. Leibler served as President and Chief Operating Officer of the American Stock Exchange (AMEX), and at the time was the youngest person in AMEX history to hold the title of President. Prior to serving as AMEX President, he held the position of Chief Financial Officer, and headed its management and marketing operations. Mr. Leibler graduated magna cum laude with a degree in Economics from Syracuse University, where he was elected Phi Beta Kappa. Robert E. Patterson (Born 1945), Trustee since 1984 Mr. Patterson is Senior Partner of Cabot Properties, LP and Chairman of Cabot Properties, Inc. (a private equity firm investing in commercial real estate). Mr. Patterson serves as Chairman Emeritus and Trustee of the Joslin Diabetes Center. Prior to June 2003, he was a Trustee of Sea Education Association. Prior to December 2001, Mr. Patterson was President and Trustee of Cabot Industrial Trust (a publicly traded real estate investment trust). Prior to February 1998, he was Executive Vice President and Director of Acquisitions of Cabot Partners Limited Partnership (a registered investment adviser involved in institutional real estate investments). Prior to 1990, he served as Executive Vice President of Cabot, Cabot & Forbes Realty Advisors, Inc. (the predecessor company of Cabot Partners). Mr. Patterson practiced law and held various positions in state government, and was the founding Executive Director of the Massachusetts Industrial Finance Agency. Mr. Patterson is a graduate of Harvard College and Harvard Law School. George Putnam, III (Born 1951), Trustee since 1984 Mr. Putnam is Chairman of New Generation Research, Inc. (a publisher of financial advisory and other research services), and President of New Generation Advisers, Inc. (a registered investment adviser to private funds). Mr. Putnam founded the New Generation companies in 1986. Mr. Putnam is a Director of The Boston Family Office, LLC (a registered investment adviser). He is a Trustee of St. Marks School and a Trustee of the Marine Biological Laboratory in Woods Hole, Massachusetts. Until 2006, he was a Trustee of Shore Country Day School, and until 2002, was a Trustee of the Sea Education Association. Mr. Putnam previously worked as an attorney with the law firm of Dechert LLP (formerly known as Dechert Price & Rhoads) in Philadelphia. He is a graduate of Harvard College, Harvard Business School, and Harvard Law School. 63 PUTNAM VARIABLE TRUST Trustees of the Putnam Funds (Continued) December 31, 2008 Robert L. Reynolds* (Born 1952), Trustee since 2008 Mr. Reynolds is President and Chief Executive Officer of Putnam Investments, and a member of Putnam Investments Executive Board of Directors. He has more than 30 years of investment and financial services experience. Prior to joining Putnam Investments in 2008, Mr. Reynolds was Vice Chairman and Chief Operating Officer of Fidelity Investments from 2000 to 2007. During this time, he served on the Board of Directors for FMR Corporation, Fidelity Investments Insurance Ltd., Fidelity Investments Canada Ltd., and Fidelity Management Trust Company. He was also a Trustee of the Fidelity Family of Funds. From 1984 to 2000, Mr. Reynolds served in a number of increasingly responsible leadership roles at Fidelity. Mr. Reynolds serves on several not-for-profit boards, including those of the West Virginia University Foundation, Concord Museum, Dana-Farber Cancer Institute, Lahey Clinic, and Initiative for a Competitive Inner City in Boston. He is a member of the Chief Executives Club of Boston, the National Innovation Initiative, and the Council on Competitiveness. Mr. Reynolds received a B.S. in Business Administration/Finance from West Virginia University. Richard B. Worley (Born 1945), Trustee since 2004 Mr. Worley is Managing Partner of Permit Capital LLC, an investment management firm. Mr. Worley serves as a Trustee of the University of Pennsylvania Medical Center, The Robert Wood Johnson Foundation (a philanthropic organization devoted to health-care issues), and the National Constitution Center. He is also a Director of The Colonial Williamsburg Foundation (a historical preservation organization), and the Philadelphia Orchestra Association. Mr. Worley also serves on the investment committees of Mount Holyoke College and World Wildlife Fund (a wildlife conservation organization). Prior to joining Permit Capital LLC in 2002, Mr. Worley served as President, Chief Executive Officer, and Chief Investment Officer of Morgan Stanley Dean Witter Investment Management and as a Managing Director of Morgan Stanley, a financial services firm. Mr. Worley also was the Chairman of Miller Anderson & Sherrerd, an investment management firm that was acquired by Morgan Stanley in 1996. Mr. Worley holds a B.S. degree from the University of Tennessee and pursued graduate studies in economics at the University of Texas. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2008, there were 103 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 72, death, or removal. * Trustee who is aninterested person (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. Mr. Reynolds is President and Chief Executive Officer of Putnam Investments. Mr. Haldeman is the President of your fund and each of the other Putnam funds and Chairman of Putnam Investment Management, LLC, and prior to July 2008 was President and Chief Executive Officer of Putnam Investments. 64 PUTNAM VARIABLE TRUST Officers of the Putnam Funds December 31, 2008 In addition to Charles E. Haldeman, Jr., the other officers of the fund are shown below: Charles E. Porter (Born 1938) Francis J. McNamara, III (Born 1955) Executive Vice President, Principal Executive Officer, Associate Vice President and Chief Legal Officer Treasurer, and Compliance Liaison Since 2004 Since 1989 Senior Managing Director, Putnam Investments, Putnam Manage- Jonathan S. Horwitz (Born 1955) ment and Putnam Retail Management. Prior to 2004, General Senior Vice President and Treasurer Counsel, State Street Research & Management Company Since 2004 Robert R. Leveille (Born 1969) Prior to 2004, Managing Director, Putnam Investments Vice President and Chief Compliance Officer Since 2007 Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer Managing Director, Putnam Investments, Putnam Management, Since 2002 and Putnam Retail Management. Prior to 2004, member of Bell Boyd & Lloyd LLC. Prior to 2003, Vice President and Senior Senior Managing Director, Putnam Investments Counsel, Liberty Funds Group LLC Janet C. Smith (Born 1965) Mark C. Trenchard (Born 1962) Vice President, Principal Accounting Officer Vice President and BSA Compliance Officer and Assistant Treasurer Since 2002 Since 2007 Managing Director, Putnam Investments Managing Director, Putnam Investments and Putnam Management Judith Cohen (Born 1945) Vice President, Clerk and Assistant Treasurer Susan G. Malloy (Born 1957) Since 1993 Vice President and Assistant Treasurer Since 2007 Wanda M. McManus (Born 1947) Vice President, Senior Associate Treasurer and Assistant Clerk Managing Director, Putnam Investments Since 2005 Senior Associate Treasurer/Assistant Clerk of Funds Beth S. Mazor (Born 1958) Nancy E. Florek (Born 1957) Vice President Vice President, Assistant Clerk, Assistant Treasurer Since 2002 and Proxy Manager Managing Director, Putnam Investments Since 2005 Manager, Mutual Fund Proxy Voting James P. Pappas (Born 1953) Vice President Since 2004 Managing Director, Putnam Investments and Putnam Manage- ment. During 2002, Chief Operating Officer, Atalanta/Sosnoff Management Corporation The address of each Officer is One Post Office Square, Boston, MA 02109. 65 THIS PAGE LEFT BLANK INTENTIONALLY 66 THIS PAGE LEFT BLANK INTENTIONALLY 67 Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. John A. Hill, Chairman One Post Office Square Mailing address: Jameson A. Baxter, Vice Chairman Boston, MA 02109 P.O. Box 8383 Charles B. Curtis Boston, MA 02266-8383 Robert J. Darretta Investment Sub-Manager 1-800-225-1581 Myra R. Drucker Putnam Investments Limited Charles E. Haldeman, Jr. 5759 St Jamess Street Custodian Paul L. Joskow London, England SW1A 1LD State Street Bank and Trust Company Elizabeth T. Kennan Kenneth R. Leibler Marketing Services Legal Counsel Robert E. Patterson Putnam Retail Management Ropes & Gray LLP George Putnam, III One Post Office Square Robert L. Reynolds Boston, MA 02109 Independent Registered Richard B. Worley Public Accounting Firm PricewaterhouseCoopers LLP This report has been prepared for the shareholders of Putnam Variable Trust. It is not authorized for other distribution unless preceded or accompanied by an effective prospectus that describes the trusts policies, charges, and other matters of interest for the prospective investor. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. 255464 2/09 Item 2. Code of Ethics: (a) The funds principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. Item 3. Audit Committee Financial Expert: The Funds' Audit and Compliance Committee is comprised solely of Trustees who are "independent" (as such term has been defined by the Securities and Exchange Commission ("SEC") in regulations implementing Section 407 of the Sarbanes-Oxley Act (the "Regulations")). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Patterson, Mr. Leibler, Mr. Hill and Mr. Darretta meets the financial literacy requirements of the New York Stock Exchange's rules and qualifies as an "audit committee financial expert" (as such term has been defined by the Regulations) based on their review of his pertinent experience and education. Certain other Trustees, although not on the Audit and Compliance Committee, would also qualify as "audit committee financial experts." The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the funds independent auditor: Fiscal Audit- year Audit Related Tax All Other ended Fees Fees Fees Fees December 31, 2008 $179,819 $ $18,674 $561* December 31, 2007 $119,906 $56 $7,629 $261* * Includes fees of $561 and $261 billed by the funds independent auditor to the fund for procedures necessitated by regulatory and litigation matters for the fiscal years ended December 31, 2008 and December 31, 2007, respectively. These fees were reimbursed to the fund by Putnam Investment Management, LLC (Putnam Management). For the fiscal years ended December 31, 2008 and December 31, 2007, the funds independent auditor billed aggregate non-audit fees in the amounts of $190,781 and $83,575 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the funds last two fiscal years for services traditionally performed by the funds auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the funds last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of the proposed market timing distribution. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the funds independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal Audit- All Total year Related Tax Other Non-Audit ended Fees Fees Fees Fees December 31, $ - $ 73,000 $ - $ - December 31, $ - $ 21,129 $ - $ - Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) The Code of Ethics of The Putnam Funds, which incorporates the Code of Ethics of Putnam Investments, is filed herewith. (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: February 27, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Charles E. Porter Charles E. Porter Principal Executive Officer Date: February 27, 2009 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: February 27, 2009
